


Exhibit 10.2
EXECUTION VERSION







FIRST LIEN CREDIT AGREEMENT,




dated as of August 1, 2013,


among



THE STANDARD REGISTER COMPANY,

as the New Borrower,




WORKFLOWONE LLC,

as the Existing Borrower,




THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTIES HERETO,

as the Subsidiary Guarantors,




VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME
PARTIES HERETO,

as the Lenders,




and

SILVER POINT FINANCE, LLC,
as the Administrative Agent.  














--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page







ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

3

1.1

Defined Terms

3

1.2

Use of Defined Terms

37

1.3

Cross-References

37

1.4

Accounting and Financial Determinations

38

ARTICLE II

LOANS, CLOSING RATE AND NOTES

38

2.1

Loans

38

2.2

Closing Rate

38

2.3

Continuation and Conversion Elections

38

2.4

Funding

39

2.5

Register; Notes

39

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

40

3.1

Repayments and Prepayments; Application

40

3.1.1

Repayments and Prepayments

40

3.1.2

Application

42

3.2

Interest Provisions

42

3.2.1

Rates

42

3.2.2

Post-Default Rates.

43

3.2.3

Payment Dates

43

3.3

Fees

44

3.3.1

Administrative Agent’s Fee

44

3.4

Nature and Extent of Each Borrower’s Liability.

44

3.4.1

Joint and Several Liability

44

3.4.2

Unconditional Nature of Liability

44

3.4.3

Partial Release of Liability for Obligations

45

3.4.4

Postponement of Subrogation, etc

45

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

46

4.1

LIBO Rate Lending Unlawful

46

4.2

Deposits Unavailable

46

4.3

Increased LIBO Rate Loan Costs, etc

46

4.4

Funding Losses

46

4.5

Increased Capital Costs

47





i







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







4.6

Taxes

47

4.7

Payments, Computations; Proceeds of Collateral, etc

50

4.8

Sharing of Payments

51

4.9

Setoff

51

4.10

Replacement of Lenders

52

4.11

Change in Lending Office

53

ARTICLE V

CONDITIONS TO TERM LOAN AMENDMENT AND ASSUMPTION

53

5.1

Resolutions, etc

53

5.2

Consummation of Transactions

54

5.3

Delivery of Notes

54

5.4

Guarantees

54

5.5

Security Agreements

54

5.6

Mortgages

55

5.7

Intellectual Property Security Agreements

55

5.8

Filing Agent, etc

55

5.9

Intercreditor Agreements

55

5.10

Patriot Act Disclosures

55

5.11

Compliance with Warranties, No Default, etc

56

5.12

Legal Opinions

56

5.13

Insurance

56

5.14

Fees

56

5.15

No Litigation

56

5.16

Closing Certificate; Third Party Consents

56

5.17

Solvency Certificate

56

5.18

Know Your Customer

57

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

57

6.1

Organization and Qualification

57

6.2

Power and Authority

57

6.3

Legally Enforceable Agreement

57

6.4

Capital Structure

58

6.5

Corporate Names

58

6.6

Business Locations; Agent for Process

58





ii







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







6.7

Priority of Liens

58

6.8

Solvent Financial Condition

59

6.9

Brokers

59

6.10

Governmental Approvals

59

6.11

Compliance with Applicable Laws

59

6.12

Litigation

59

6.13

No Defaults

59

6.14

Investment Company Act

59

6.15

Margin Stock

59

6.16

Security Documents

59

ARTICLE VII

COVENANTS

60

7.1

Affirmative Covenants

60

7.1.1

Visits and Inspections

60

7.1.2

Notices

60

7.1.3

Financial and Other Reporting

61

7.1.4

Landlord and Storage Agreements

64

7.1.5

Projections

64

7.1.6

Taxes

64

7.1.7

Compliance with Applicable Laws

64

7.1.8

Insurance

64

7.1.9

[Reserved].

65

7.1.10

Payment of Obligations

65

7.1.11

Preservation of Existence, Etc

65

7.1.12

Maintenance of Properties

65

7.1.13

Compliance with Terms of Leaseholds

65

7.1.14

Lien Searches

65

7.1.15

Material Contracts

65

7.1.16

Books and Records

66

7.1.17

Future Subsidiary Guarantors, Security, etc

66

7.1.18

Further Mortgages and Insurance

67

7.1.19

Valuations

67

7.1.20

Post-Closing Condition

67





iii







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







7.2

Negative Covenants

67

7.2.1

Fundamental Changes

68

7.2.2

Disposition of Assets

68

7.2.3

Tax Consolidation

68

7.2.4

Accounting Changes

68

7.2.5

Organizational Documents

69

7.2.6

Restrictive Agreements

69

7.2.7

Conduct of Business

69

7.2.8

Liens

69

7.2.9

Indebtedness

69

7.2.10

Restricted Investments

70

7.2.11

Loans

70

7.2.12

Distributions; Upstream Payments.

71

7.2.13

Affiliate Transactions

71

7.2.14

Restrictions on Payment of Junior Financing

71

7.2.15

Amendments to Subordinated Indebtedness

72

7.2.16

Sale-Leaseback and Pension Obligations

72

7.2.17

Financial Condition and Operations

72

ARTICLE VIII

EVENTS OF DEFAULT

74

8.1

Listing of Events of Default

74

8.1.1

Non-Payment of Obligations

74

8.1.2

Misrepresentations

75

8.1.3

Non-Performance of Certain Covenants and Obligations

75

8.1.4

Non-Performance of Other Covenants and Obligations

75

8.1.5

Default on Other Indebtedness

75

8.1.6

Judgments

76

8.1.7

Change in Control

76

8.1.8

Bankruptcy, Insolvency, etc

76

8.1.9

Impairment of Security, etc

77

8.1.10

ERISA

77

8.2

Action if Bankruptcy

77

8.3

Action if Other Event of Default

77





iv







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







ARTICLE IX

THE ADMINISTRATIVE AGENT

78

9.1

Actions.

78

9.2

Exculpation

79

9.3

Successor

81

9.4

Loans by the Administrative Agent

82

9.5

Credit Decisions

82

9.6

Copies, etc

82

9.7

Reliance by Administrative Agent

82

9.8

Defaults

83

9.9

Posting of Approved Electronic Communications.

83

9.10

Proofs of Claim

84

9.11

Appointment of Designated Term Loan Agent

85

ARTICLE X

MISCELLANEOUS PROVISIONS

86

10.1

Waivers, Amendments, etc

86

10.2

Notices; Time

87

10.3

Payment of Costs and Expenses

87

10.4

Indemnification

88

10.5

Survival

89

10.6

Severability

89

10.7

Headings

89

10.8

Execution in Counterparts, Effectiveness, etc

89

10.9

Governing Law; Entire Agreement

89

10.10

Successors and Assigns

90

10.11

Sale and Transfer of Loans; Participations in Loans; Notes

90

10.12

Other Transactions

93

10.13

Forum Selection and Consent to Jurisdiction

93

10.14

Waiver of Jury Trial

93

10.15

Confidentiality.

94

10.16

Counsel Representation

95

10.17

Patriot Act

95

10.18

Authorization of Administrative Agent

95

10.19

Excess Cash Flow Payments

95





v







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







ARTICLE XI  CERTAIN COLLATERAL ADMINISTRATION

95

11.1

Insurance of Collateral; Condemnation Proceeds

96

11.2

Protection of Collateral

96

11.3

Defense of Title to Collateral

97







SCHEDULE I

-

Disclosure Schedule

SCHEDULE II

-

Percentages and Amounts; LIBOR Office; Domestic Office




EXHIBIT A

-

Form of Note

EXHIBIT B

-

Form of Continuation/Conversion Notice

EXHIBIT C

-

Form of Lender Assignment Agreement

EXHIBIT D

-

Form of Compliance Certificate

EXHIBIT E

-

Form of Subsidiary Guaranty

EXHIBIT F

-

Form of Pledge and Security Agreement

EXHIBIT G

-

Form of Mortgage

EXHIBIT H

-

Form of Lien Waiver











vi







--------------------------------------------------------------------------------







FIRST LIEN CREDIT AGREEMENT

THIS FIRST LIEN CREDIT AGREEMENT, dated as of August 1, 2013 (this “Agreement”),
is among THE STANDARD REGISTER COMPANY (the “New Borrower”), an Ohio corporation
with its chief executive office and principal place of business at 600 Albany
Street, Dayton, Ohio 45417, WORKFLOWONE LLC (the “Existing Borrower” and
collectively with the New Borrower, the “Borrowers”), a Delaware limited
liability company, STANDARD REGISTER INTERNATIONAL, INC., an Ohio corporation
(“SRI”), STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation (“SRT”),
IMEDCONSENT, LLC, a Delaware limited liability company (“iMed”) and WORKFLOWONE
OF PUERTO RICO INC., a Delaware corporation (“WorkflowOne PR”; and together with
SRI, SRT and iMed, each an “Initial Guarantor” and collectively together with
any additional Subsidiaries of the New Borrower who become a party hereto as
Subsidiary Guarantors, the “Subsidiary Guarantors” and collectively with the
Borrowers, the “Credit Parties”);  the various financial institutions and other
Persons from time to time parties hereto and listed on the signature pages
hereto and their respective successors and assigns and permitted assigns which
become "Lenders" as provided herein (the “Lenders”) and SILVER POINT FINANCE,
LLC, as the administrative agent (in such capacity, the “Administrative Agent”),
for the Lenders.  




W I T N E S S E T H:

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement, dated
as of August 1, 2013 (the “Purchase Agreement”), between the New Borrower,
Workflow Holdings, LLC, a Delaware limited liability company (the “Seller”) and
the Existing Borrower, the New Borrower is directly acquiring, concurrently with
the date hereof (the “Acquisition”), 100% of the issued and outstanding
membership interests of the Existing Borrower from the Seller on the terms and
conditions set forth in the Purchase Agreement;

WHEREAS, the Existing Borrower has entered into that certain First Lien Credit
Agreement, dated as of March 2, 2011 (as amended from time to time through the
date hereof, the “Existing WorkflowOne First Lien Credit Agreement”), between
the Existing Borrower, as borrower, the other obligors parties thereto, the
various financial institutions and other Persons from time to time parties
thereto in their capacities as lenders thereunder (the “Existing WorkflowOne
First Lien Lenders”), and Silver Point Finance, LLC (as successor on the Closing
Date to The Bank of New York Mellon), as administrative agent thereunder (the
“Existing First Lien Agent”), pursuant to which, in accordance with the Plan (as
defined therein), the Existing WorkflowOne First Lien Lenders received the loans
described in Section 2.1 of the Existing WorkflowOne First Lien Credit Agreement
by operation of the Plan and Confirmation Order described in the Existing
WorkflowOne First Lien Credit Agreement (such loans, the “Existing First Lien
Term Loans”);

WHEREAS, the Existing Borrower has also entered into that certain Second Lien
Credit Agreement, dated as of March 2, 2011 (as amended from time to time
through the date hereof, the “Existing WorkflowOne Second Lien Credit
Agreement”), between the Existing Borrower, as borrower, the other obligors
parties thereto, the various financial institutions and other Persons from time
to time parties thereto in their capacities as lenders thereunder (the “Existing





97




--------------------------------------------------------------------------------







WorkflowOne Second Lien Lenders”), and Silver Point Finance, LLC, as
administrative agent thereunder (the “Existing Second Lien Agent” and, together
with the Existing First Lien Agent, the “Existing Term Agents”), pursuant to
which, in accordance with the Plan, the Existing WorkflowOne Second Lien Lenders
received, among other consideration, the term A loans and term B loans described
in Section 2.1 of the Existing WorkflowOne Second Lien Credit Agreement by
operation of the Plan described in the Existing WorkflowOne Second Lien Credit
Agreement (such loans, the “Existing Second Lien Term Loans”);

WHEREAS, immediately prior to the Acquisition, the Existing Workflow One Second
Lien Lenders, as holders of the Existing Second Lien Term Loans of the Existing
Borrower outstanding under the Existing WorkflowOne Second Lien Credit Agreement
will, pursuant to the Initial Closing Date Second Lien Term Loan Amendment
Agreement, dated as of the date hereof (the “Initial Closing Date Second Lien
Term Loan Amendment Agreement”), cancel, for no consideration, a portion of the
outstanding principal amount (including unpaid interest and capitalized interest
thereon) of the Existing Second Lien Term Loans then outstanding as set forth in
the Initial Closing Date Second Lien Term Loan Amendment Agreement (such
cancellation pursuant to the Initial Closing Date Second Lien Term Loan
Amendment, the “Initial Existing Second Lien Term Loan Cancellation”), pro rata
in accordance with the principal amount of the loans held by the Existing
Workflow One Second Lien Lenders;

WHEREAS, pursuant to that certain Amendment and Restatement Agreement, dated as
of the date hereof (the “Term Loan Amendment Agreement”), between the Seller,
the Existing WorkflowOne First Lien Lenders, the Existing WorkflowOne Second
Lien Lenders, the New Borrower, Silver Point Capital, L.P., as representative of
the Existing WorkflowOne First Lien Lenders and the Existing WorkflowOne Second
Lien Lenders and the Existing Term Agents, the Existing Borrower will repay all
accrued and unpaid interest and a portion of the principal amount of the
Existing First Lien Term Loans outstanding under the Existing WorkflowOne First
Lien Credit Agreement (such prepayment, the “Permitted Pre-Closing Existing
First Lien Loan Prepayment”);

WHEREAS further pursuant to the Term Loan Amendment Agreement, immediately after
the  Acquisition, the Existing Workflow One Second Lien Lenders as holders  of
the Existing Second Lien Term Loans of the Existing Borrower remaining
outstanding under the Existing WorkflowOne Second Lien Credit Agreement after
the Initial Existing Second Lien Term Loan Cancellation will further cancel an
additional portion of the principal amount of Existing Second Lien Term Loans of
the Existing Borrower outstanding under the Existing WorkflowOne Second Lien
Credit Agreement (such additional cancelled principal amount, the “Post Closing
Cancelled Second Lien Principal Amount”), pro rata in accordance with the
principal amount of such loans held by the Existing Workflow One Second Lien
Lenders, in exchange for warrants issued to such Existing Workflow One Second
Lien Lenders (such cancellation and issuance the “New Borrower Warrant
Transfer”). The Post Closing Cancelled Second Lien Principal Amount will be
equal to the average closing price of New Borrower common stock on the NYSE for
the three trading days ending on the day prior to the Closing Date (as defined
herein) multiplied by the total number of shares of New Borrower common stock
underlying the warrants issued to the Existing Workflow One Second Lien Lenders
pursuant to the Term Loan Amendment;





2







--------------------------------------------------------------------------------







WHEREAS, further pursuant to the Term Loan Amendment Agreement, immediately
following the New Borrower Warrant Transfer, the parties hereto will enter into
this Agreement, pursuant to which the principal amount of the Existing First
Lien Term Loans of the Existing Borrower remaining outstanding on the Closing
Date under the Existing WorkflowOne First Lien Credit Agreement after the
Permitted Pre-Closing Existing First Lien Loan Prepayment (i) will remain
outstanding as first lien term loans of equal principal amount of the Existing
Borrower, (ii) will be assumed by the New Borrower as co-obligor hereunder,
(iii) will be guaranteed (or continued to be guaranteed in the case of
WorkflowOne PR) by each of the Initial Guarantors pursuant to the Subsidiary
Guaranty, and (iv) will be amended and restated to be on the terms set forth
under this Agreement pursuant to the Term Loan Amendment Agreement. The
transactions referred to in clauses (i) through (iv) are referred to herein as
the “First Lien Amendment and Assumption”;

WHEREAS, further pursuant to the Term Loan Amendment Agreement, concurrently
with the First Lien Amendment and Assumption, the Borrowers, the Subsidiary
Guarantors, the various financial institutions listed on the signature pages
thereto and their respective successors and assigns and permitted assigns which
become Second Lien Lenders and Silver Point Finance, LLC, as the Second Lien
Administrative Agent for the Second Lien Lenders will enter into a Second Lien
Credit Agreement, dated the date hereof, pursuant to which the principal amount
of the Existing Second Lien Term Loans of the Existing Borrower remaining
outstanding on the Closing Date under the Existing WorkflowOne Second Lien
Credit Agreement after the Initial Existing Second Lien Term Loan Cancellation
and the New Borrower Warrant Transfer (i) will remain outstanding under the
Second Lien Credit Agreement as second lien term loans of equal principal amount
of the Existing Borrower, (ii) will be assumed by the New Borrower as co-obligor
under the Second Lien Credit Agreement, (iii) will be guaranteed (or continued
to be guaranteed in the case of WorkflowOne PR) by each of the Initial
Guarantors pursuant to the Second Lien Loan Documents, and (iv) will be amended
and restated to be on the terms set forth under the Second Lien Credit Agreement
pursuant to the Term Loan Amendment Agreement. The transactions referred to in
clauses (i) through (iv) are referred to herein as the “Second Lien Amendment
and Assumption”). The First Lien Amendment and Assumption together with the
Second Lien Amendment and Assumption are referred to herein as the “Term Loan
Amendment and Assumption” and the consummation of the Term Loan Amendment and
Assumption is referred to here as the “Closing”;

WHEREAS, the Existing Borrower, together with each Subsidiary Guarantor of the
New Borrower, which is or hereafter becomes a party hereto as a Subsidiary
Guarantor, is or will be affiliated, is or will be engaged in interrelated
businesses, and is or will derive substantial direct and indirect benefit from
extensions of credit to the New Borrowers pursuant to this Agreement.  

NOW, THEREFORE, the parties hereto agree as follows.  

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.1

Defined Terms.  The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall, except where the
context otherwise





3







--------------------------------------------------------------------------------







requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):

“ABL Administrative Agent” means the administrative agent designated as such
from time to time under the ABL Credit Agreement.

“ABL Availability” means on any date, the principal amount of loans that the New
Borrower and its Subsidiaries are entitled to borrow on such date under the ABL
Credit Agreement.

“ABL Bank Product Obligations” has the meaning ascribed to the term “Bank
Product Obligations” (or such corresponding term) in the ABL Credit Agreement.

“ABL Claimholders” has the meaning ascribed to that term (or such corresponding
term) as defined in the ABL/Term Loan Intercreditor Agreement.

“ABL Credit Agreement” means the Amended and Restated Loan and Security
Agreement, dated as of August 1, 2013, between the Borrowers, the other
Subsidiary Guarantors parties thereto in their capacities as borrowers under the
ABL Credit Agreement, the lenders party thereto in their capacities as lenders
thereunder and Bank of America, N.A., as administrative agent, as such agreement
may in accordance herewith be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original
administrative agent and lenders or other agents and lenders or otherwise, and
whether provided under the ABL Credit Agreement or other customary asset based
credit agreements or otherwise, unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Credit Agreement
hereunder). Any reference to the ABL Credit Agreement hereunder shall be deemed
a reference to any ABL Credit Agreement then in existence.

“ABL Documents” has the meaning ascribed to the term “Loan Documents” (or such
corresponding term) as defined in the ABL Credit Agreement, as the same may be
amended, restated, supplemented, waived, otherwise modified, extended, renewed,
refinanced or replaced from time to time.

“ABL Facility” means the collective reference to the ABL Documents, any notes,
guarantees, collateral documents and account control agreements, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof.

“ABL Lender” has the meaning ascribed to the term “Lender” (or such
corresponding term) as defined under the ABL Credit Agreement.

“ABL Letters of Credit” has the meaning ascribed to the term “Letter of Credit”
(or such corresponding term) as defined under the ABL Credit Agreement.

“ABL Loans” has the meaning ascribed to the term “Loans” (or such corresponding
term) as defined in the ABL Credit Agreement.





4







--------------------------------------------------------------------------------







“ABL Obligations” has the meaning ascribed to the term “Obligations” (or such
corresponding term) as defined in the ABL Credit Agreement.

 “ABL Priority Collateral” has the meaning set forth in the ABL/Term Loan
Intercreditor Agreement.

“ABL/Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated
the date hereof, executed and delivered by the Administrative Agent, the Second
Lien Administrative Agent, the ABL Administrative Agent and the Credit Parties,
pursuant to the terms of this Agreement, as amended, restated, supplemented,
amended and restated, replaced or otherwise modified from time to time.

“Acquired Entity or Business” is defined in the definition of “Pro Forma Basis”.

“Acquisition” is defined in the recitals hereto.

“Additional Mortgage” means each mortgage, deed of hypothec, debenture, pledge,
deed of trust or agreement executed and delivered by any Credit Party in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to
the requirements of this Agreement substantially in the form set forth in
Exhibit G hereto (with such changes as are reasonably satisfactory to the
Administrative Agent), under which a Lien is granted on the real property and
fixtures described therein, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Adjusted Net Earnings” means, with respect to any fiscal period, the
consolidated net income (or loss) for such fiscal period of the New Borrower,
all as reflected on the financial statement of the New Borrower supplied to the
Lenders pursuant to Section 7.1.3 hereof, but excluding:

(i)

any income or loss arising from the sale of capital assets outside the Ordinary
Course of Business;

(ii)

any income arising from any write-up of assets during such period;

(iii)

income or loss of any Subsidiary accrued prior to the date it became a
Subsidiary;

(iv)

income or loss of any Person, substantially all the assets of which have been
acquired in any manner by the New Borrower, realized by such Person prior to the
date of such acquisition;

(v)

income or loss of any entity (other than a Subsidiary Guarantor of the New
Borrower) in which the New Borrower has an ownership interest unless such income
has actually been received by the New Borrower in the form of cash
Distributions;

(vi)

any portion of the income of any Subsidiary which for any reason is unavailable
for payment of Distributions to a Borrower or a Subsidiary Guarantor;





5







--------------------------------------------------------------------------------







(vii)

any income or loss arising from extraordinary items, all as determined in
accordance with GAAP; and

(viii)

the non-cash effects of adjustments in New Borrower’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the Acquisition.

Notwithstanding the foregoing, for purposes of calculating Adjusted Net
Earnings, Inventory shall be accounted for on a first in, first out basis.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.3.

“Affected Lender” is defined in Section 4.10.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
 “Control” of a Person means the power, directly or indirectly,

(a)

to vote 10% or more of the Capital Securities (on a fully diluted basis) of such
Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable); or

(b)

to direct or cause the direction of the management and policies of such Person
(whether by contract or otherwise).

“Agreement” means, on any date, this First Lien Credit Agreement as originally
in effect on the Closing Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

“AHYDO Catch-Up Mandatory Payment” means a payment to the extent required to
prevent indebtedness under the Second Lien Credit Agreement from being treated
as an “applicable high-yield discount obligation” within the meaning of Section
163(i)(1) of the Code and so that such indebtedness shall be treated as not
having “significant original issue discount” within the meaning of Section
163(i)(2) of the Code.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, original issue discount, upfront fees or interest
rate floors; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a four (4)-year life to maturity; provided
further that the All-In Yield shall not include arrangement fees, structuring
fees or other similar fees payable in connection therewith that are not shared
generally with lenders of such Indebtedness.

 “Allowed Acquisition Addbacks” means, with respect to any Permitted
Acquisition, including the Acquisition, those expenses incurred by the New
Borrower and/or the Target directly relating to the Permitted Acquisition,
without duplication (e.g., legal, advisory fees, other non-recurring fees and
expenses), as calculated in good faith by the chief financial officer of the New
Borrower and approved by the Administrative Agent (such approval not to be





6







--------------------------------------------------------------------------------







unreasonably withheld); provided that such expenses relating to the Acquisition
are incurred with 180 days of the Closing Date.

“Allowed Integration Costs” means those expenses incurred by the New Borrower
and its Subsidiaries (including the Existing Borrower) directly relating to (i)
the consolidation of the respective businesses of the New Borrower and the
Existing Borrower following the Acquisition, and (ii) any other business
restructuring or integration initiative implemented by the New Borrower and
unrelated to a Permitted Acquisition, in each case, including but not limited to
severance costs, lease terminations and plant moving costs, all as calculated in
good faith by the chief financial officer of the New Borrower.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/16 of 1%) equal to the higher of

(a)

the greater of (I) 1.50% per annum and (II) the greater of (x) the Base Rate in
effect on such day and (y) the Federal Funds Rate in effect on such day plus ½
of 1%; and

(b)

the LIBO Rate (Reserve Adjusted) for an Interest Period of one (1) month plus
1.00%.

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and legally binding governmental guidelines applicable to the Person and its
Property, conduct, transaction, agreement or matter in question, including all
applicable statutory law and common law, and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities (having the force of law) and such Person’s Organic Documents.

“Applicable Margin” means, with respect to (1) all Loans maintained as LIBO Rate
Loans, 7.00%, and (2) all Loans maintained as Base Rate Loans, 6.00%.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Approved Insurer” means any independent insurer with a minimum general
policyholder rating of “A” and a minimum financial rating of “7” published in
Best’s Key Rating Guide and/or Best’s Insurance Reports issued by the A. M. Best
Company or any successor nationally recognized rating organization.

“Asset Sale Prepayment Event” means any sale of any business units, assets or
other property of the New Borrower or any of its Subsidiaries not in the
Ordinary Course of Business (including any Disposition of any Capital Securities
of any Subsidiary of the New Borrower





7







--------------------------------------------------------------------------------







owned by the New Borrower or a Subsidiary, including any sale of any Capital
Securities of any Subsidiary).  Notwithstanding the foregoing, the term “Asset
Sale Prepayment Event” shall not include any (a) transaction permitted by
Section 7.2.2, other than transactions permitted by Section 7.2.2(vii), or (b)
the Disposition of ABL Priority Collateral (as defined in the ABL/Term Loan
Intercreditor Agreement); provided, that this clause (b) shall only apply prior
to a Discharge of ABL Obligations (as defined in the ABL/Term Loan Intercreditor
Agreement).

“Assignee Lender” means each future Lender which signs a Lender Assignment
Agreement pursuant to Section 10.11.

“Authorized Officer” means, relative to any Credit Party, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent pursuant to
Section 5.1(b).

“Base Rate” means, at any time, an annual rate equal to the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan Chase as
its “prime rate” for Dollars loaned in the United States.  The “prime rate” is a
rate set by JPMorgan Chase based upon various factors including JPMorgan Chase’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Borrowers” is defined in the preamble.

“Borrower’s Knowledge” means the knowledge of the Chief Financial Officer, Chief
Executive Officer, Corporate Controller, or Senior Manager of Treasury
Operations of the New Borrower.

“Business Day” means (a) any day which is neither a Saturday nor Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York and (b) relative to the making, continuing, prepaying or repaying
of any LIBO Rate Loans, any day which is a Business Day described in clause (a)
above, and which is also a day on which dealings in Dollars are carried on in
the London interbank Eurodollar market.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the New Borrower and its Subsidiaries for fixed or capital
assets made during such period which, in accordance with GAAP, would have been
(or in accordance with GAAP, should be) classified as capital expenditures,
including the capitalized portion of any Capitalized Lease Liabilities
(determined in accordance with GAAP) incurred by the New Borrower and its
Subsidiaries during such period.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether now outstanding or
issued after the Closing Date and whether or not certificated.





8







--------------------------------------------------------------------------------







“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Equivalent Investment” means, at any time: (i) marketable direct
obligations issued or unconditionally guaranteed by the United States government
and backed by the full faith and credit of the United States government having
maturities of not more than 12 months from the date of acquisition; (ii)
domestic certificates of deposit and time deposits having maturities of not more
than 12 months from the date of acquisition, bankers’ acceptances having
maturities of not more than 12 months from the date of acquisition and overnight
bank deposits, in each case issued by any commercial bank organized under the
laws of the United States, any state thereof or the District of Columbia, which
at the time of acquisition are rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s, and (unless issued by a Lender) not subject to offset rights in
favor of such bank arising from any banking relationship with such bank; (iii)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (i) and (ii) entered into with any
financial institution meeting the qualifications specified in clause (ii) above;
and (iv) commercial paper having at the time of investment therein or a
contractual commitment to invest therein a rating of A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and having a maturity within 9 months after the date
of acquisition thereof.

“Casualty Event” means, with respect to any Collateral, any loss of or damage
to, or any condemnation or other taking by a Governmental Authority of property
for which such Collateral for which the New Borrower or any of its Subsidiaries
receives insurance proceeds, or proceeds of a condemnation award or other
compensation.  Notwithstanding the foregoing, the term “Casualty Event” shall
not include any transaction permitted by Section 7.2.2, other than transactions
permitted by Section 7.2.2(vii).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CFC Holdco” means a Subsidiary that has no material assets other than the stock
of one or more Foreign Subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957(a) of the Code.

“Change in Control” means the occurrence of any of the following events after
the date of this Agreement: (a) any Person or group (other than the Permitted
Holders) shall own beneficially (as defined in Rule 13d-3 of the SEC under the
Exchange Act or any successor provision thereto) more than 50% of the aggregate
Voting Power of the New Borrower, (b) any “Change in Control” or similar event
or circumstance, however defined or designated, under any agreement or document
governing any Indebtedness with an aggregate principal amount in excess of
$5,000,000 outstanding shall occur; (c) the first day on which a majority of the
members of the Board of Directors of the New Borrower are not Continuing
Directors; or (d) the





9







--------------------------------------------------------------------------------







sale of all, or substantially all, the assets of the New Borrower (on a
consolidated basis) to any other Persons.  

“Closing” is defined in the recitals hereto.

“Closing Date” means the date of the consummation of the Acquisition pursuant to
the Purchase Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the Property and interests in Property described in
any of the Security Documents as security for the payment or performance of any
of the Obligations, subject to the terms of the Intercreditor Agreements.

“Communications” is defined in clause (a) of Section 9.9.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the New Borrower, substantially in the form of Exhibit D
hereto, together with such changes thereto as the Administrative Agent may
(acting at the written request of the Required Lenders) from time to time
request for the purpose of monitoring the New Borrower’s compliance with the
financial covenants contained herein.

“Consolidated Total Debt”  means as of any date of determination, the aggregate
principal amount of Indebtedness of the New Borrower and its Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (in any event, to be determined without deducting original issue or other
discount which would reduce the amount of Indebtedness on the consolidated
balance sheet of the New Borrower), consisting of Indebtedness for borrowed
money, Capitalized Lease Obligations  and debt obligations evidenced by
promissory notes or similar instruments, and including interest on any
Indebtedness, including the Second Lien Loans which has been capitalized as
principal thereto, but excluding, for avoidance of doubt, (i) the total current
and long term accrued pension liability as reflected on the consolidated balance
sheet of the New Borrower and its Subsidiaries (ii) the aggregate principal
amount (including any capitalized interest) of Term C Second Lien Loans issued
pursuant to Section 5.3 of the Term Loan Amendment Agreement and Section 2.1(b)
of the Second Lien Credit Agreement and (iii) Indebtedness referred to under
clause (f)(ii) of Section 7.2.9.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness (or, solely for
purposes of the definition of Investment, other obligations) of any other Person
(other than by endorsements of instruments in the course of collection), or
guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person.  The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.





10







--------------------------------------------------------------------------------







“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the New Borrower,
substantially in the form of Exhibit B hereto.

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of the New Borrower on the date hereof, (b) who, as at
such date, has been a member of such Board of Directors for at least the twelve
preceding months, or (c) who has been nominated to be a member of such Board of
Directors by a majority of the other Continuing Directors then in office.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the New Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Covered Plans” is defined in the definition of “EBITDAP”.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Credit Party in substantially the form of Exhibit C to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Credit Parties” means the collective reference to the Borrowers and the
Subsidiary Guarantors.

“Debt Incurrence Prepayment Event” means any issuance or incurrence by the New
Borrower or any of its Subsidiaries of any Indebtedness (but excluding any
Indebtedness permitted to be issued or incurred under Section 7.2.9).

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Deferred Net Cash Proceeds” is defined in the definition of “Net Cash
Proceeds”.

“Deposit Accounts” means all of a Person’s demand, time, savings, passbook,
money market or other depository accounts, and all certificates of deposit,
maintained by such Person with any bank, savings and loan association, credit
union or other depository institution.

“Designated Term Loan Agent” has the meaning ascribed to that term (or such
corresponding term) as defined in the ABL/Term Loan Intercreditor Agreement.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the New Borrower with the written
consent of the Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, sale-leaseback, contribution or other conveyance (including by way of
merger) of, or the granting of options, warrants or other rights to, any of the
New Borrower’s or its Subsidiaries’ assets





11







--------------------------------------------------------------------------------







(including accounts receivable and Capital Securities of Subsidiaries) to any
other Person (other than to another Credit Party) in a single transaction or
series of transactions.

“Disqualified Capital Securities” means any Capital Securities which, by its
terms (or by the terms of any security or other Capital Securities into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change in control or asset sale so long as
any right of the holders thereof upon the occurrence of a change in control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are then accrued and payable), in each case,
prior to the date that is ninety-one (91) days after the Stated Maturity Date,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, prior to the date that is
ninety-one (91) days after the Stated Maturity Date, except as a result of a
change in control or an asset sale or the death, disability, retirement,
severance or termination of employment or service of a holder who is an employee
or director of Holdings or a Subsidiary, in each case so long as any such right
of the holder (1) is not effective during the continuance of an Event of Default
and is not effective to the extent that such redemption would result in a
Default or an Event of Default or (2) is subject to the prior repayment in full
of the Loans and all other Obligations that are then accrued and payable, (c)
requires the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case, prior to the date that is
ninety-one (91) days after the Stated Maturity Date, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Securities, in each case, prior to
the date that is ninety-one (91) days after the Stated Maturity Date; provided
that if such Capital Stock is issued to any plan for the benefit of employees of
the New Borrower or its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute a Disqualified Capital Securities solely
because it may be required to be repurchased by the New Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Distribution” means, in respect of any entity, (i) any payment of any dividends
or other distributions on Capital Securities of the entity (except distributions
in such Capital Securities) and (ii) any purchase, redemption or other
acquisition or retirement for value of any Capital Securities of the entity or
any Affiliate of the entity unless made contemporaneously from the net proceeds
of the sale of Capital Securities.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by
written notice from such Lender to the Administrative Agent and the Borrowers.

 “EBITDAP” means, for any fiscal period of the New Borrower, an amount equal to:

(A)

 the sum for such fiscal period of:

(i)

Adjusted Net Earnings, plus





12







--------------------------------------------------------------------------------







(ii)

provision for taxes based on income and franchise taxes to the extent deducted
in the calculation of Adjusted Net Earnings, plus

(iii)

interest expense, to the extent deducted in the calculation of Adjusted Net
Earnings, plus

(iv)

depreciation and amortization expense, to the extent deducted in the calculation
of Adjusted Net Earnings, plus

 (v)

the total “net periodic benefit costs” attributable to the qualified and
non-qualified defined benefit plans of the New Borrower and its Subsidiaries as
such plans are in effect at the Closing Date to the extent covering the U.S.
employees of the New Borrower and its Subsidiaries as of the Closing Date (the
“Covered Plans”), to the extent such costs are deducted in accordance with GAAP
in the calculation of Adjusted Net Earnings of the New Borrower on a basis
consistent with the New Borrower’s consolidated financial statements for the
fiscal year ended December 31, 2012, plus

(vi)

Allowed Acquisition Addbacks, to the extent the same are deducted in the
calculation of Adjusted Net Earnings, plus,

(vii)

non-recurring non-cash losses, to the extent deducted in the calculation of
Adjusted Net Earnings, plus,

(viii)

Allowed Integration Costs, to the extent deducted in the calculation of Adjusted
Net Earnings, not to exceed on a cumulative basis beginning with the 2013 Fiscal
Year (i) $21,911,000 through the end of the 2013 Fiscal Year, (ii) $38,310,000
through the end of the 2014 Fiscal Year, (iii) $48,411,000 through the end of
the 2015 Fiscal Year. (iv) $53,005,000 through the end of the 2016 Fiscal Year,
(v) $57,895,000 through the end of the 2017 Fiscal Year and (vi) $59,895,000
through the end of the 2018 Fiscal Year, provided that, the aggregate annual
Allowed Integration Costs added back pursuant to this clause (viii) shall not
exceed $7,500,000 for any of the 2016, 2017 and 2018 Fiscal Years, plus,

(ix)

non-cash stock compensation expenses, to the extent deducted in the calculation
of Adjusted Net Earnings,

minus

(B)

the sum for such fiscal period of:

(i)

interest income (except to the extent deducted in determining interest expense);
and

(ii)

non-recurring gains, to the extent added in the calculation of Adjusted Net
Earnings,





13







--------------------------------------------------------------------------------







provided, that, notwithstanding the foregoing provisions of this definition of
EBITDAP, the consolidated EBITDAP of the New Borrower and its Subsidiaries
(including the Existing Borrower and its Subsidiaries as if owned by the New
Borrower since July 1, 2012) for each of the Fiscal Quarters ended on December
31, 2012, March 31, 2013 and June 30, 2013 shall be deemed $22,337,997,
$20,614,881 and $17,318,440 respectively.

“Eligible Assignee” means any Person (other than an Ineligible Assignee).

“Eligible Cash” means the aggregate of cash balances on deposit in an account
with the administrative or collateral agent under the ABL Credit Agreement to
the extent constituting ABL Priority Collateral.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the New Borrower or
any member of the New Borrower’s Controlled Group.

“Environmental Laws” means all applicable foreign, federal, state, provincial or
local statutes, laws, ordinances, codes, rules and regulations (including
consent decrees and administrative orders), now or hereafter in effect and
relating to public health and safety and protection of the environment,
including CERCLA.

“Equipment” means all of a Credit Party’s machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
Property (other than Inventory) of every kind and description, whether now owned
or hereafter acquired by a Credit Party and wherever located, and all parts,
accessories and special tools therefor, all accessions thereto, and all
substitutions and replacements thereof.

 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections thereto.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any Fiscal Year, the result of the following
calculation:

(a)

EBITDAP for such period;

plus

(b)

the absolute value of any net decrease in Working Capital for such period;

plus

(c)

any non-recurring cash gains that reduce the amount of EBITDAP for such period
pursuant to clause (B)(ii) of the definition of EBITDAP (other than any such
gains that result in cash proceeds from a Prepayment Event and a resulting
mandatory prepayment in accordance with Section 3.1.1(c));





14







--------------------------------------------------------------------------------







less

(d)

the sum (without duplication) for such period of the following:

(i)

the aggregate amount of (A) all regularly scheduled or mandatorily repayable
principal payments of Indebtedness (including the Loans) made during such Fiscal
Year, (B) all optional prepayments of Indebtedness (excluding the Loans)
permitted hereby during such Fiscal Year (including any call premiums paid in
cash upon repayment of such Indebtedness), and (C) the portion of any regularly
scheduled payments with respect to Capital Lease Liabilities allocable to
principal; in each case under this subparagraph (i) to the extent paid in cash
during such Fiscal Year and except to the extent funded with the proceeds of the
issuance of Indebtedness (excluding Indebtedness incurred pursuant to the ABL
Credit Agreement) or Capital Securities by the New Borrower or its Subsidiaries
to Persons other than the New Borrower and its Subsidiaries (“Excluded
Proceeds”);

(ii)

cash payments made with respect to Capital Expenditures (to the extent permitted
hereunder and not funded with Excluded Proceeds);

(iii)

all federal, state, local and foreign income, franchise or other similar taxes
to the extent paid by the New Borrower and its Subsidiaries in cash;

(iv)

interest expense to the extent paid in cash during such Fiscal Year;

(v)

the absolute value of any net increase in Working Capital for such period;

(vi)

cash payments to the extent (A) actually paid in cash during such period and (B)
added back to EBITDAP for such period under clause (vii) of the definition of
EBITDAP (and not funded with Excluded Proceeds);

(vii)

cash payments to the extent (A) actually paid in cash during such period and (B)
added back to EBITDAP for such period or any prior period since the Closing Date
pursuant to clause (viii) of the definition of EBITDAP in respect of
restructuring and integration costs, without duplication (and not funded with
Excluded Proceeds);

(viii)

cash payments made during such period to make the minimum required statutory
pension contributions in such Fiscal Year with respect to the Covered Plans (and
not funded with Excluded Proceeds), and

(ix)

cash payments made with respect Permitted Acquisitions (except to the extent
funded with Excluded Proceeds).

Notwithstanding the foregoing, if the effect of the addition to Excess Cash Flow
due to clause (b) above is such that as of the Excess Cash Flow Payment Date
after giving effect to the Excess Cash Flow payment, the pro forma average daily
amount of Liquidity for the 30 day





15







--------------------------------------------------------------------------------







period immediately preceding such Excess Cash Flow Payment Date is less than
$30,000,000, then the Excess Cash Flow payment due on such Excess Cash Flow
Payment Date shall be recalculated without giving effect to the addition to
Excess Cash Flow due to clause (b) above.

“Excess Cash Flow Payment Date” is defined in Section 3.1.1(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Deposit Account” means collectively, (i) Deposit Accounts established
solely for the purpose of funding payroll, payroll taxes and other compensation
and benefits to employees and (ii) an account containing not more than $500,000
at any time, provided, that all such accounts described in this subclause (ii)
shall not have more than $1,000,000 in the aggregate on deposit therein at any
time.

“Excluded Taxes” means any of the following taxes imposed, deducted or withheld
with respect to any Secured Party on payments under this Agreement or any Loan
Document: (i) net income and franchise taxes imposed by any Governmental
Authority under the laws of which such Secured Party is organized, in which it
maintains its principal office or its applicable lending office, or in which it
is engaged in business (other than as a result of having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (ii) any U.S. federal withholding tax
imposed under FATCA, (iii) any branch profits tax imposed by the United States
or any comparable tax imposed by any foreign jurisdiction, and (iv) any
withholding taxes imposed by the United States except to the extent that such
withholding taxes are imposed as a result of a change in any applicable statute,
treaty, regulation or other Applicable Law or any official interpretation of any
of the foregoing occurring after the Closing Date (or in the case of an Assignee
Lender, after the date of the assignment, except to the extent that the
applicable assigning lender was entitled to receive additional amounts with
respect to such payment).

“Exemption Certificate” is defined in clause (e) of Section 4.6.

“Existing Borrower” is defined in the preamble.

“Existing First Lien Agent” is defined in the recitals hereto.

“Existing First Lien Term Loans” is defined in the recitals hereto.

“Existing Second Lien Agent” is defined in the recitals hereto.

“Existing Second Lien Term Loans” is defined in the recitals hereto.

“Existing Term Agents” is defined in the recitals hereto.

“Family Holders” means John Q. Sherman and William C. Sherman, founders of the
New Borrower, and their descendants and trusts for their benefit.





16







--------------------------------------------------------------------------------







 “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

(a)

the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b)

 if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the Administrative Agency Fee Letter - First Lien, dated as
of the date hereof, between the Administrative Agent and the New Borrower.

“FEIN” means, with respect to any Person, the Federal Employer Identification
Number of such Person.

“Filing Agent” is defined in Section 5.8.

“Filing Statements” is defined in Section 5.8.

“Final Working Capital” is defined in the Term Loan Amendment Agreement.

“First/Second Lien Intercreditor Agreement” means the Intercreditor Agreement,
dated the date hereof, executed and delivered by the Administrative Agent, the
Second Lien Administrative Agent and the Credit Parties, pursuant to the terms
of this Agreement, as amended, restated, supplemented, amended and restated,
replaced or otherwise modified from time to time.

“Fiscal Month” means any calendar month ending on the last day of such calendar
month.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2013 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.





17







--------------------------------------------------------------------------------







“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio computed for the four Fiscal Quarter periods ending on the last day of
such Fiscal Quarter of:

(a)

EBITDAP of the New Borrower for such period;

to

(b)

total Fixed Charges of the New Borrower for such period;

 “Fixed Charges” means, for any applicable period, (a) the aggregate
consolidated cash interest expense of the New Borrower and its Subsidiaries for
such applicable period, including the portion of any payments made in respect of
Capitalized Lease Liabilities allocable to interest expense but excluding (to
the extent otherwise included in the definition of Fixed Charges) (i)
amortization of deferred financing costs, and (ii) any cash interest expense
paid during such period with respect to the Second Lien Loans, plus (b)
scheduled principal payments of Indebtedness during such period, plus (c)
consolidated cash taxes paid the New Borrower and its Subsidiaries during such
period (including taxes based on income and franchise taxes), plus (d) cash
payments made during such period to make the statutory pension contributions in
such Fiscal Year with respect to the New Borrower’s and its Subsidiaries'
qualified and non-qualified defined benefit cost covering the New Borrower’s
U.S. employees paid by the New Borrower and its Subsidiaries during such period,
plus (e) all dividends and distributions by the New Borrower in cash during such
period; provided that if the Fixed Charge Ratio is computed on a Pro Forma
Basis, the Fixed Charges for the applicable period shall be computed on a pro
forma basis to give effect to the inclusion or exclusion of any of the Fixed
Charges in clauses (a) through (e) attributable to the Acquired Entity or
Business or the Sold Entity or Business, as the case may be, including the cash
interest expense that would have been incurred or avoided had any Indebtedness
incurred or repaid in such transaction been incurred or repaid, as the case may
be, at the beginning of such period.

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States or a State thereof
executed and delivered by the New Borrower or any of its Subsidiaries pursuant
to the terms of this Agreement, in form and substance reasonably satisfactory to
the Administrative Agent, as may be necessary or desirable under the laws of
organization or incorporation of a Subsidiary to further protect or perfect the
Lien on and security interest in any Collateral (as defined in the Security
Agreement).

“Foreign Subsidiary” means any Subsidiary of the New Borrower that is not a U.S.
Subsidiary.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.





18







--------------------------------------------------------------------------------







“Governmental Authority” means the government of the United States, any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” is defined in clause (g) of Section 10.11.

“Hazardous Material” means

(a)

any “hazardous substance”, as defined by CERCLA;

(b)

any “hazardous waste”, as defined by the RCRA; or

(c)

any pollutant or contaminant or hazardous, dangerous or toxic chemical, material
or substance (including any petroleum product) within the meaning of any other
applicable Environmental Law relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material, all as amended.

“Hedge Agreements” means any and all agreements, or documents now existing or
hereafter entered into by any Credit Party that provide for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any Credit Party’s exposure to fluctuations in interest
or exchange rates, loan, credit exchange, security or currency valuations or
commodity prices and not entered into for speculative purposes.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Indebtedness” of any Person means:

(a)

all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments or upon which interest payments are customarily made;

(b)

all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, banker’s acceptances, performance,
surety or appeal bonds (or similar obligations) issued for the account of such
Person;





19







--------------------------------------------------------------------------------







(c)

all Capitalized Lease Liabilities of such Person;

(d)

all reimbursement, payment or other obligations or liabilities of such Person
created or arising under any conditional sale or title retention agreement with
respect to property used or acquired by such Person;

(e)

net Hedging Obligations of such Person;

(f)

whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to property used or acquired by such
Person) (excluding trade accounts payable in the Ordinary Course of Business and
not outstanding for more than 120 days after such payable was due unless, if
such payable is outstanding more than 120 days after such payable was due, they
are being contested in good faith and by appropriate proceedings promptly
initiated and diligently conducted) of the date of purchase of such goods and
services (including all reimbursement, payment or other obligations or
liabilities of such Person created or arising under any conditional sale or
title retention agreement with respect to Property used or acquired by such
Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(g)

obligations arising under Synthetic Leases;

(h)

all Disqualified Capital Securities of such Person;

(i)

all Contingent Liabilities of such Person; and

(j)

all obligations referred to in clauses (a) through (i) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Indemnified Taxes” means Taxes other than Excluded Taxes.





20







--------------------------------------------------------------------------------







“Ineligible Assignee” means a natural Person, the New Borrower, any Subsidiary
of the New Borrower and a Family Holder.

“Initial Closing Date Second Lien Term Loan Amendment Agreement” is defined in
the recitals hereto.

“Initial Existing Second Lien Term Loan Cancellation” is defined in the recitals
hereto.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intellectual Property Claim” means the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that a
Credit Party’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property is violative of any ownership
or other right to use any Intellectual Property of such Person.

“Intercreditor Agreements” means each of (i) the First/Second Lien Intercreditor
Agreement and (ii) the ABL/Term Loan Intercreditor Agreement.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.2 or 2.3 and shall
end on (but exclude) the day which numerically corresponds to such date one, two
or three months thereafter (or, if such month has no numerically corresponding
day, on the last Business Day of such month), in either case as a Borrower may
select in its relevant notice pursuant to Sections 2.2 or 2.3; provided, that,

(a)

 a Borrower shall not be permitted to select Interest Periods to be in effect at
any one time which have expiration dates occurring on more than ten (10)
different dates;

(b)

if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and

(c)

no Interest Period for any Loan may end later than the Stated Maturity Date for
such Loan.

“Inventory” means as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Credit Party’s
business (but excluding Equipment).

“Investment” means any acquisition of all or substantially all assets of a
Person; any acquisition of record or beneficial ownership of any Capital
Securities of a Person; any advance or capital contribution to or other
investment in a Person; or any Other Acquisition.





21







--------------------------------------------------------------------------------







“Junior Financing” is defined in Section 7.2.14.

“Knowledge” means the actual knowledge of an individual engaging in the business
of the Credit Parties in the Ordinary Course of Business, without special
investigation or inquiry.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit C hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages, (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
and expenses at trial and appellate levels and experts’ fees and disbursements
and expenses incurred in investigating, defending against or prosecuting any
litigation, claim or proceeding) which may at any time be imposed upon, incurred
by or asserted or awarded against the Administrative Agent or any Lender or any
of such Person’s Affiliates, shareholders, directors, officers, employees, and
agents in connection with or arising from:

(a)

any Hazardous Material on, in, under or migrating from all or any portion of any
Property of the New Borrower or any of its Subsidiaries or the groundwater
thereunder to the extent caused by Releases from the New Borrower’s or any of
its Subsidiaries’ or any of their respective predecessors’ properties;

(b)

any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 7.1.7 (as relates to Environmental Laws and Releases);

(c)

any violation or claim of violation by the New Borrower or any of its
Subsidiaries of any Environmental Laws; or

(d)

the imposition of any Lien for damages caused by, or the recovery of any costs
with respect to, the cleanup, Release of Hazardous Material by the New Borrower
or any of its Subsidiaries, or in connection with any property owned by the New
Borrower or any of its Subsidiaries.

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, an
annual rate equal to the greater of (i) 0.50% and (ii) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two (2) Business Days prior to the beginning of the relevant
Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this clause (ii), the interest rate determined in accordance with
this clause (ii) shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately





22







--------------------------------------------------------------------------------







11:00 a.m. (London time) on the date that is two (2) Business Days prior to the
beginning of such Interest Period.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum determined pursuant to the following formula:

LIBO Rate

=

LIBO Rate

(Reserve Adjusted)

1.00 - LIBOR Reserve Percentage




The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by written notice from such Lender to the Borrowers
and the Administrative Agent, whether or not outside the United States, which
shall be making or maintaining the LIBO Rate Loans of such Lender.

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or security interest in property, or other priority or preferential arrangement
of any kind or nature whatsoever, including any conditional sale or title
retention arrangement, any Capitalized Lease Liability and any assignment,
deposit arrangement or financing lease intended as security.

“Lien Waiver” means an agreement, substantially in the form set forth in Exhibit
H hereto (with such changes as are reasonably satisfactory to the Administrative
Agent or, for purposes of clause (y) of Section 7.1.17, in substantially the
form delivered pursuant to the ABL Credit Agreement), by which (i) for any
material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral or to
use the premises to store or dispose of the Collateral; (ii) for any Collateral
held by a warehouseman, processor, shipper, customs broker or freight forwarder,
such Person waives or subordinates any





23







--------------------------------------------------------------------------------







Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request; (iii)
for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to the
Administrative Agent upon request, and (iv) for any Collateral subject to a
licensor’s Intellectual Property rights, the applicable licensor grants to the
Administrative Agent the right, vis-à-vis such licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable license.

“Liquidity” means, at any date, the sum of ABL Availability plus Eligible Cash.

“Loan Documents” means, collectively, this Agreement, the Notes, the Fee Letter,
each agreement pursuant to which the Administrative Agent is granted a Lien to
secure all or any part of the Obligations, each Subsidiary Guaranty, the
Intercreditor Agreements and each other agreement, certificate, document or
instrument delivered in connection with any Loan Document, whether or not
specifically mentioned herein or therein.

“Loans” is defined in Section 2.1.

“Margin Stock” shall have the meaning ascribed to it in Regulation U of the
Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
New Borrower and its Subsidiaries taken as a whole, (b) the rights and remedies
of any Secured Party under any Loan Document, (c) the ability of any Credit
Party to perform its Obligations under any Loan Document, (d) the legality,
validity or enforceability of this Agreement or any other Loan Document or (e)
the validity, perfection or priority of Liens with respect to any material
portion of the collateral in favor of the Administrative Agent for the benefit
of the Secured Parties (it being understood and agreed that a delisting of the
publicly traded equity securities of the New Borrower shall not, in and of
itself, constitute a Material Adverse Effect).

“Material Contract” means an agreement to which a Credit Party is a party (other
than the Loan Documents) (i) which is deemed to be a material contract as
provided in Regulation S-K promulgated by the SEC under the Securities Act of
1933 or (ii) for which breach, termination, cancellation, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect.

“Money Borrowed” means, as applied to any Person, (i) Indebtedness arising from
the lending of money by any other Person to such Person; (ii) Indebtedness,
whether or not in any such case arising from the lending of money by another
Person to such Person, (A) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (B) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (C) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property; (iii) Indebtedness
that constitutes a Capitalized





24







--------------------------------------------------------------------------------







Lease Liability; (iv) reimbursement obligations with respect to letters of
credit or guaranties of letters of credit and (v) Indebtedness of such Person
under any guaranty of obligations that would constitute Indebtedness for Money
Borrowed under clauses (i) through (iii) hereof, if owed directly by such
Person.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means (a) each mortgage, deed of hypothec, debenture, pledge, deed of
trust or agreement executed and delivered by any Credit Party in favor of the
Administrative Agent for the benefit of the Secured Parties pursuant to the
requirements of this Agreement substantially in the form set forth in Exhibit G
hereto (with such changes as are reasonably satisfactory to the Administrative
Agent), under which a Lien is granted on the real property and fixtures
described therein, in each case as amended, supplemented, amended and restated
or otherwise modified from time to time, and (b) each Additional Mortgage
delivered pursuant hereto.

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any Prepayment Event, (a) the gross
cash proceeds (including payments from time to time in respect of installment
obligations, if applicable) received by or on behalf of the New Borrower or any
of its Subsidiaries in respect of such Prepayment Event or issuance, as the case
may be, less (b) the sum of:

(i)

the amount, if any, of all taxes paid or estimated to be payable by the New
Borrower or any of its Subsidiaries in connection with such Prepayment Event,

(ii)

the amount of any reasonable reserve established in accordance with GAAP against
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
associated with the assets that are the subject of such Prepayment Event and (y)
retained by the New Borrower or any of its Subsidiaries, provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a Prepayment Event occurring on the date of such reduction;

(iii)

the amount of any Indebtedness secured by a Lien on the assets that are the
subject of such Prepayment Event to the extent that the instrument creating or
evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event;

(iv)

in the case of any Asset Sale Prepayment Event or Casualty Event, the amount of
any proceeds of such Prepayment Event that the New Borrower or any Subsidiary
has reinvested in the business of the New Borrower or any of its Subsidiaries
(subject to Section 10.09), provided that up to $5,000,000 of such Proceeds
since the Closing Date may be subject to reinvestment so long as to the extent
the aggregate such proceeds pending reinvestment at any time exceed $1,000,000
such Proceeds are deposited in accounts constituting Term Loan Priority
Collateral under the ABL/Term Loan Intercreditor Agreement during one or more
Reinvestment Periods after the Closing (with respect to all such Prepayment
Events, the “Deferred Net Cash Proceeds”) and shall





25







--------------------------------------------------------------------------------







be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event or Casualty
Event occurring on the last day of the applicable Reinvestment Period, and (y)
be applied to the repayment of Loans in accordance with Section 3.1.2; and

(v)

reasonable and customary fees.

“New Borrower” is defined in the preamble.

“New Borrower Warrant Transfer” is defined in the recitals hereto.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Note” means a promissory note of the Borrowers payable to any Lender, in the
form of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrowers to such Lender resulting from outstanding Loans, and also means
all other promissory notes accepted from time to time in substitution therefor
or renewal thereof.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrowers and each other Credit Party
to the Secured Parties arising under or in connection with a Loan Document,
including, but not limited to, the principal of and premium, if any, and
interest (including interest accruing (or which would have accrued) during the
pendency of any proceeding of the type described in Section 8.1.8, whether or
not allowed in such proceeding) on the Loans as well as all fees and expenses
(including attorneys’ fees and expenses) and indemnity payable to the Secured
Parties hereunder.

“Ordinary Course of Business” means, with respect to any transaction involving
any Person, the ordinary course of such Person’s business, as conducted by such
Person in accordance with past practices and undertaken by such Person in good
faith and not for the purpose of evading any covenant or restriction in any Loan
Document.

“Organic Document” means, relative to any Credit Party, as applicable, its
certificate or articles of incorporation, articles and memorandum of
association, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Credit Party’s Capital Securities.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (i) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (ii) the acquisition of in excess of 50% of the Capital
Securities of any Person, or otherwise causing any Person to become a Subsidiary
or (iii) a merger or consolidation or any other combination with another Person
(other than with a Person that is a Subsidiary); provided that a Credit Party is
the surviving entity.





26







--------------------------------------------------------------------------------







“Other Taxes” means any and all present or future stamp, documentary or similar
Taxes, or any other excise or property Taxes or similar levies that arise on
account of any payment made or required to be made under any Loan Document or
from the execution, delivery, registration, recording or enforcement of, or
otherwise with respect to, any Loan Document, but excluding, for the avoidance
of doubt, any Taxes arising in connection with any transfer, assignment or
participation of any rights or obligations under this Agreement, or any change
in lending office by any Lender, except if such transfer, assignment,
participation or change in lending office is done at the request of a Borrower.

“Participant” is defined in clause (d) of Section 10.11.

“Participant Register” is defined in clause (d) of Section 10.11.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Credit Party in substantially the form of Exhibit A to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified.

“Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Payment Items” means all checks, drafts, or other items of payment payable to
the New Borrower, including proceeds of any of the Collateral.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA, and to which the New Borrower
or any corporation, trade or business that is, along with the New Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, relative to any Lender, the percentage set forth opposite
its name on Schedule II hereto or set forth in a Lender Assignment Agreement, as
such percentage may be adjusted from time to time (x) in accordance with Section
4.8 or (y) pursuant to Lender Assignment Agreements executed by such Lender and
its Assignee Lender and delivered pursuant to Section 10.11.

“Permitted Acquisition” means (i) the Acquisition and (ii) any other acquisition
by the New Borrower or a Subsidiary Guarantor formed or acquired after the
Closing Date of (a) 100% of the common stock or other ownership interest of a
domestic person (by means of stock purchase or merger) that becomes a
wholly-owned U.S. Subsidiary and a Subsidiary Guarantor or (b) all or
substantially all the assets of, or all or substantially all the assets
constituting a division or line of business of, a Person incorporated under the
laws of a state of the United States or the District of Columbia (the Person,
division or line of business referred to in clauses (a) and (b), the
("Target")), subject in each case to the following conditions:  (A) such
acquisition of ownership interests or assets relates to a line of business
substantially similar, reasonably related to or incidental to the business
engaged in by the Borrowers on the Closing Date, (B) the New Borrower delivers
to the Administrative Agent copies of financial statements or other financial
information for the target business in the form delivered to the Board of
Directors of the





27







--------------------------------------------------------------------------------







New Borrower, (C) within sixty (60) days (or such later date as may be agreed by
the Administrative Agent in its sole discretion) following the consummation of
such acquisition, all actions shall be taken, and the Administrative Agent shall
receive all items necessary and required (including appropriate UCC, tax and
judgment lien searches), to grant to the Administrative Agent, for the benefit
of the Lenders, a first priority, perfected security interest (subject to
Permitted Liens) in the assets acquired pursuant to such acquisition (including,
in the case of a new U.S. Subsidiary formed or acquired in connection with such
acquisition, a supplement to the Subsidiary Guaranty (in the form of Annex 1
thereto) or other applicable Security Document required to make such entity a
Subsidiary Guarantor, together with customary corporate documents, certificates,
resolutions, legal opinions and, if necessary, lien releases), in each case
subject to the terms and conditions of the applicable Security Documents, (D)
such acquisition is not consummated pursuant to a hostile offer, and (E) the
Administrative Agent shall have received on or prior to the proposed closing
date of any such acquisition, the final, execution version of the applicable
purchase agreement (including schedules and exhibits) and such other information
regarding the person or assets to be acquired as may be reasonably requested by
the Administrative Agent (including, if real property is to be acquired,
environmental reports), together with a certificate of an Authorized Officer of
the New Borrower certifying that such agreement is in final form.

“Permitted Contingent Obligations” means Contingent Liabilities (i) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (ii) arising from Hedge Agreements permitted hereunder; (iii)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (iv)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (v) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Collateral permitted hereunder; (vi) arising under the Loan
Documents; (vii) incurred by any Credit Party in respect of Indebtedness of any
Credit Party otherwise permitted hereunder; provided that (A) no Contingent
Liability of the ABL Obligations, Second Lien Loans or any Subordinated
Indebtedness shall be permitted unless such party providing such Contingent
Liability shall have also provided a Contingent Liability of the Obligations on
the terms set forth herein, and (B) if the Indebtedness benefitting from the
Contingent Liability is subordinated to the Obligations, such Contingent
Liability shall be subordinated to the Subsidiary Guaranty of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness; or (vii) in an aggregate amount of
$5,000,000 or less at any time.

“Permitted Holders” means (i) the Family Holders and (ii) Silver Point Finance,
LLC and any of its Affiliates.

“Permitted Liens” means:

(a)

(i) Liens existing on the date hereof and listed on Part 1.1 of the Disclosure
Schedule and (ii) any Liens of the Existing Borrower and its Subsidiaries
outstanding on the date hereof immediately prior to the Acquisition not listed
in the Disclosure Schedule, other than Liens referred to in clause (c) of this
definition;





28







--------------------------------------------------------------------------------







(b)

subject to the ABL/Term Loan Intercreditor Agreement, Liens securing ABL
Obligations (as defined in the ABL/Term Loan Intercreditor Agreement);

(c)

subject to the Intercreditor Agreements, Liens securing Indebtedness of the type
permitted under clause (a) and clause (c) of Section 7.2.9;

(d)

Liens securing Indebtedness of the type permitted under clause (e) of Section
7.2.9;

(e)

Liens for Taxes not yet due or being Properly Contested;

(f)

statutory Liens (other than Liens for Taxes or imposed under ERISA) arising in
the Ordinary Course of Business, but only if payment of the obligations secured
thereby is not yet due or is being Properly Contested;

(g) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Indebtedness for borrowed money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Liens granted under
the Security Documents;

(h)

Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(i)

easements, rights-of-way, restrictions, covenants or other agreements of record,
and other similar charges or encumbrances on real property, that do not secure
any monetary obligation and do not interfere with the Ordinary Course of
Business;

(j)

bankers’ Liens with respect to depository account arrangements entered into in
the Ordinary Course of Business securing obligations not past due; and

(k)

Liens arising from judgments, judicial orders, or other judicial awards not
constituting an Event of Default.

“Permitted Pre-Closing Existing First Lien Loan Prepayment” is defined in the
recitals hereto.

“Permitted Purchase Money Indebtedness” means Purchase Money Indebtedness of the
Credit Parties and their Subsidiaries, as long as the aggregate amount does not
exceed $15,000,000 at any time.

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
resulting from the modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person (“Refinancing Debt”); provided that
(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Debt except by an amount equal to unpaid accrued interest, fees and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
replacement or





29







--------------------------------------------------------------------------------







extension and by an amount equal to any existing commitments unutilized under
the Refinanced Debt, (b) such modification, refinancing, refunding, renewal,
replacement or extension has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Refinanced Debt, (c)
at the time thereof, no Event of Default shall have occurred and be continuing,
(d) to the extent Refinanced Debt is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Refinanced Debt, (e) such modification, refinancing, refunding,
renewal, replacement or extension is incurred by the Person who is the obligor
of the Refinanced Debt, (f) if the Refinanced Debt was subject to an
intercreditor agreement, the holders of such modified, refinanced, refunded,
renewed, replaced or extended Indebtedness (if such Indebtedness is secured) or
their representative on their behalf shall become party to such intercreditor
agreement (or a replacement thereof on substantially similar terms, or otherwise
reasonably acceptable to the Administrative Agent), and (g) to the extent such
Indebtedness is secured, any such Permitted Refinancing shall be secured by no
assets that did not secure the Refinanced Debt (except to the extent of
after-acquired assets or proceeds of assets that would have secured such
Indebtedness), and, if applicable, will be secured with no greater rights or
priority, vis-a-vis the Obligations than such Indebtedness, pursuant to
intercreditor documentation reasonably satisfactory to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in Section 7.1.3.

“Post-Closing Cancelled Second Lien Principal Amount” is defined in the recitals
hereto.

“Prepayment Event” means any Asset Sale Prepayment Event, Casualty Event or Debt
Incurrence Prepayment Event.

“Pro Forma Basis” means, for the purposes of calculating (a) EBITDAP for any
period of four consecutive Fiscal Quarters (each, a “Reference Period”), (i) if
at any time during such Reference Period for purposes of determining compliance
with Section 7.2.17, the New Borrower or any Subsidiary shall have made any
Disposition or discontinued any operations (the business so sold the “Sold
Entity or Business”), the EBITDAP for such Reference Period shall be reduced by
an amount equal to the EBITDAP (if positive) attributable to the property that
is the subject of such Disposition or discontinued operations for such Reference
Period or increased by an amount equal to the EBITDAP (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period (or
in the case of calculations made for purposes determining compliance with the
definition of clause (v)(c) of the definition of Restricted Investment, after
such Reference Period and through the applicable date of measurement or
determination) the New Borrower or any Subsidiary shall have made a Permitted
Acquisition (including for the avoidance of doubt the Acquisition pursuant to
the Purchase Agreement) (such acquired entity or business the “Acquired Entity
or Business”), EBITDAP for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Permitted Acquisition, occurred on
the





30







--------------------------------------------------------------------------------







first day of such Reference Period (provided, that the pro forma EBITDAP of the
New Borrower for each of the Fiscal Quarters ended on December 31, 2012, March
31, 2013 and June 30, 2013 shall be deemed to be the amounts for such Fiscal
Quarters set forth at the end of the definition of “EBITDAP”), and (b)
Consolidated Total Debt for any Reference Period, Consolidated Total Debt shall
be calculated as of the last day of the applicable Reference Period after giving
effect to any Consolidated Total Debt incurred or repaid on the last day of such
Reference Period or in the case of calculations made for purposes other than
determining compliance with Section 7.2.17, after such Reference Period and
through the applicable date of measurement or determination.  The term
“Disposition” in this definition shall not include dispositions of inventory and
other ordinary course dispositions of property.

“Properly Contested” means in the case of any Indebtedness of a Credit Party
(including any Taxes) that is not paid as and when due or payable by reason of
such Credit Party’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Credit Party has established appropriate reserves as shall
be required in conformity with GAAP, (iii) the non-payment of such Indebtedness
will not have a Material Adverse Effect and will not result in a forfeiture of
any assets of such Credit Party; (iv) no Lien is imposed upon any of such Credit
Party’s assets with respect to such Indebtedness unless such Lien is at all
times junior and subordinate in priority to the Liens in favor of the
Administrative Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if the Indebtedness results from, or is determined by the entry,
rendition or issuance against a Credit Party or any of its assets of a judgment,
writ, order or decree, enforcement of such judgment, writ, order or decree is
stayed pending a timely appeal or other judicial review; and (vi) if such
contest is abandoned, settled or determined adversely (in whole or in part) to
such Credit Party, such Credit Party forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed and whether tangible or intangible.

“Public Lender” is defined in Section 7.1.3.

“Purchase Agreement” is defined in the recitals hereto.

“Purchase Money Indebtedness” means (i) Indebtedness (other than the
Obligations) for payment of any of the purchase price of fixed assets; (ii)
Indebtedness (other than the Obligations) incurred within 90 days before or
after acquisition of any fixed assets, for the purpose of financing any of the
purchase price thereof; (iii) Capitalized Lease Liabilities and (iv) any
renewals, extensions or refinancings (but not increases) thereof.

“Qualified Equity Interests” means any Capital Securities that are not a
Disqualified Capital Securities.  

“Quarterly Payment Date” means the last Business Day of March, June, September
and December.





31







--------------------------------------------------------------------------------







“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901,
et seq., as amended.

“Reference Period” is defined in the definition of “Pro Forma Basis”.

“Register” is defined in clause (a) of Section 2.5.

“Reinvestment Period” means 180 days following the date of an Asset Sale
Prepayment Event or Casualty Event.

“Release” means a “release”, as such term is defined in CERCLA or any release,
threatened release, spill, emission, leaking, pumping, pouring, emitting,
emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.

“Replacement Lender” is defined in Section 4.10.

“Replacement Notice” is defined in Section 4.10.

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate principal amount of the then outstanding Loans.

“Restricted Investment” means any Investment by a Credit Party or Subsidiary,
other than (i) Investments in the Existing Borrower and Subsidiary Guarantors
formed or acquired after the Closing Date; (ii) Cash Equivalents that are
pledged as Collateral; (iii) loans and advances permitted under Section
7.2.11(i), (ii), (iii) and (iv); (iv) Investments in an aggregate amount not to
exceed $3,000,000 in any Fiscal Year (provided, that not more than $1,000,000 of
such amount shall be used for Investments in Subsidiaries that are not
wholly-owned Subsidiaries and provided further that the aggregate Investments
from and after the Closing Date made pursuant to this clause (iv) in
Subsidiaries that are not Credit Parties or were Subsidiary Guarantors as of the
Closing Date, shall not exceed (net of returns of such Investments) $7,500,000
at any one time outstanding; (v) Investments constituting Permitted Acquisitions
provided, that (a) the aggregate amount of consideration for Permitted
Acquisitions does not exceed, for any Fiscal Year, the amount by which
$30,000,000 exceeds the amount of Capital Expenditures made by the New Borrower
and its Subsidiaries for such Fiscal Year (the “Base Acquisition Basket”),
provided, that the Base Acquisition Basket shall not exceed $15,000,000 for any
Fiscal Year, provided further that the portion of the Base Acquisition Basket
for any fiscal year which is unused (up to a maximum of $10,000,000) may be
carried forward to the next Fiscal Year only (the “Carryforward Amount”) and,
provided further that the sum of the Base Acquisition Basket and the
Carryforward Amount cannot exceed $25,000,000 for any Fiscal Year (provided,
that each of the foregoing dollar amounts with respect to the 6 month period
ending December 31, 2013 shall be $15,000,000, $7,500,000 and $5,000,000,
respectively); (b) no Default or Event of Default shall have occurred or be
continuing, and (c) after giving pro forma effect to any such Permitted
Acquisition (with pro forma EBITDAP to be calculated as set forth in the last
paragraph of the definition of EBITDAP), (A) the New





32







--------------------------------------------------------------------------------







Borrower would be in compliance on a Pro Forma Basis with all financial
covenants set forth in Section 7.2.17 as of the most recent four Fiscal Quarter
Period ended prior to the Permitted Acquisition for which financial statements
are required to be delivered under Section 7.1.3(a) or (b), as applicable and
(B) the Total Leverage Ratio on a Pro Forma Basis is not greater than 4.00:1.00;
and (vi) additional Investments in Foreign Subsidiaries consisting of obsolete,
worn-out or surplus Equipment no longer used or usable in the business of the
Credit Parties.

 “Restrictive Agreement” means an agreement (other than any of the Loan
Documents) that, if and for so long as a Credit Party or any Subsidiary of such
Credit Party is a party thereto, would prohibit, condition or restrict such
Credit Party’s or Subsidiary’s right to incur or repay Indebtedness for Money
Borrowed (including any of the Obligations); grant Liens upon any of such Credit
Party’s or Subsidiary’s assets (including Liens granted in favor of the
Administrative Agent pursuant to the Loan Documents); declare or make
Distributions; amend, modify, extend or renew any agreement evidencing
Indebtedness for Money Borrowed (including any of the Loan Documents); or repay
any Indebtedness owed to any Credit Party.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Second Lien Administrative Agent” means the “Administrative Agent” as defined
in the Second Lien Credit Agreement (or such corresponding term in the event the
Second Lien Credit Agreement is refinanced in accordance with the terms hereof).

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof, among the Borrowers, the various financial institutions and
other Persons from time to time party thereto as lenders, Silver Point, as the
administrative agent and the other Persons party thereto as agents, as amended,
supplemented, amended and restated, refinanced or otherwise modified from time
to time in accordance with Section 7.2.15.

“Second Lien Lender” means each “Lender” as defined in the Second Lien Credit
Agreement (or such corresponding term in the event the Second Lien Credit
Agreement is refinanced in accordance with the terms hereof).

“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Credit Agreement (or such corresponding term in the event the Second Lien
Credit Agreement is refinanced in accordance with the terms hereof).

“Second Lien Loans” means the “Loans” as defined in the Second Lien Credit
Agreement (or such corresponding term in the event the Second Lien Credit
Agreement is refinanced in accordance with the terms hereof) and references
herein to “Term A Second Lien Loan”, “Term B Second Lien Loan” and “Term C
Second Lien Loan” shall mean “Term A Loan”, “Term B Loan” and “Term C Loan” as
defined in the Second Lien Credit Agreement as of the date hereof.

“Secured Parties” means, collectively, the Lenders, the Administrative Agent and
(in each case) each of their respective successors, transferees and assigns.





33







--------------------------------------------------------------------------------







“Security Agreement” means the Pledge and Security Agreement executed and
delivered by an Authorized Officer of the New Borrower and its Subsidiaries,
substantially in the form of Exhibit F hereto, together with any supplemental
Foreign Pledge Agreement delivered pursuant to the terms of this Agreement, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Security Documents” means, collectively, (a) the Subsidiary Guaranty, (b) the
Security Agreement, (c) the Intercreditor Agreements, (d) each Mortgage and
Additional Mortgage, (e) the Copyright Security Agreement, (f) the Patent
Security Agreement, (g) the Trademark Security Agreement and (h) each other
security agreement or other interest or document executed and delivered pursuant
to Section 7.1.7 or any of the Security Documents to secure any of the
Obligations.

“Silver Point” means Silver Point Finance, LLC.

“Sold Entity or Business” is defined in the definition of “Pro Forma Basis”.

“Solvent” means, with respect to any Person, that as of the Closing Date, both
(a) (i) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets; (ii)
such Person’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Person is “solvent” within the meaning
given that term and similar terms under Applicable Laws relating to fraudulent
transfers and conveyances.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 “SPC” is defined in clause (g) of Section 10.11.

“Stated Maturity Date” means the date that is five (5) years after the Closing
Date, or, if such date is not a Business Day, the next preceding Business Day.

“Subordinated Indebtedness” means Indebtedness incurred by a Credit Party that
(i) is expressly subordinate and junior in right of payment to full payment of
all Obligations, (ii) has a stated maturity at least one year after the stated
maturity date of the Second Lien Loans, (iii) does not provide for payment of
interest in cash or otherwise than through the capitalization thereof, and (iv)
is otherwise on terms satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person,





34







--------------------------------------------------------------------------------







or by one or more other Subsidiaries of such Person.  Unless the context
otherwise specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the New Borrower.

“Subsidiary Guarantor” means the Initial Guarantors and each other U.S.
Subsidiary of the New Borrower (excluding the Existing Borrower) that has
executed and delivered to the Administrative Agent the Subsidiary Guaranty
(including by means of a delivery of a supplement thereto).

“Subsidiary Guaranty” means the subsidiary guaranty executed and delivered by an
Authorized Officer of each U.S. Subsidiary pursuant to the terms of this
Agreement, substantially in the form of Exhibit E hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Target” is defined in the definition of “Permitted Acquisition”.

 “Taxes” means all taxes, duties, levies, imposts, charges, assessments, fees,
deductions or withholdings (including backup withholdings), now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Termination Date” means the date on which all Obligations have been paid in
full in cash.

“Term Loan Amendment Agreement” is defined in the recitals hereto.

“Term Loan Amendment and Assumption” is defined in the recitals hereto.

“Term Loan Claimholders” has the meaning ascribed to that term (or such
corresponding term) as defined in the First/Second Lien Intercreditor Agreement.

“Term Loan Priority Collateral” is defined in the ABL/Term Loan Intercreditor
Agreement.

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of  2001 (as it may be
subsequently codified), (f) all other present and future legal requirements of
any Governmental Authority addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war and (g) any





35







--------------------------------------------------------------------------------







regulations promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.

“Total Leverage Ratio” means, as of the day of determination, the ratio of

(a)

Consolidated Total Debt outstanding on day of determination,

to

(b)

EBITDAP computed for the four Fiscal Quarter period ending on (a) for purposes
of Section 7.2.17, the last day of the Fiscal Quarter as of which the
determination is being made, and (ii) for purposes of the definition of
Permitted Acquisition, the last day of the most recent Fiscal Quarter for which
financial statements of the New Borrower are required to have been delivered
under Section 7.1.3(a) or (b), as applicable.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Credit Party substantially in the form of Exhibit B to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Transactions” means, collectively, (a) the entering into of the Purchase
Agreement, the Initial Closing Date Second Lien Term Loan Amendment Agreement
and the Term Loan Amendment Agreement, the consummation of the transactions
contemplated by the Purchase Agreement, the Initial Closing Date Second Lien
Term Loan Amendment Agreement and the Term Loan Amendment Agreement to be
consummated on the Closing Date, (b) the entering into by the Credit Parties of
the Loan Documents and the Second Lien Loan Documents to which they are intended
to be a party, (c) the amendment and restatement of the ABL Credit Agreement,
(d) the satisfaction of all Indebtedness required to be paid pursuant to the
Initial Closing Date Second Lien Term Loan Amendment Agreement and the Term Loan
Amendment Agreement, and (e) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing that are required to be paid
on the Closing Date.

“Transaction Documents” means, collectively, the Loan Documents, Second Lien
Loan Documents, the Purchase Agreement, the Initial Closing Date Second Lien
Term Loan Amendment Agreement, the Term Loan Amendment Agreement, the ABL Credit
Agreement and each other document delivered in connection therewith, whether or
not specifically mentioned herein or therein, in each case as amended,
supplemented, amended and restated or otherwise modified from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“UCC”  means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Administrative Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States





36







--------------------------------------------------------------------------------







other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Loan Document and any Filing Statement relating to such perfection or
effect of perfection or non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Upstream Payment” means a Distribution by a Subsidiary of a Credit Party to
such Credit Party.

“U.S. Subsidiary” means any Subsidiary of the New Borrower (other than any CFC
Holdco) that is incorporated or organized under the laws of the United States, a
state thereof or the District of Columbia.

“Voting Power” means, with respect to any Person, the power ordinarily (without
the occurrence of a contingency) to elect the members of the Board of Directors
(or Persons performing similar functions) of such Person.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Working Capital” means (without duplication), at any date of determination, the
difference of (a) consolidated current assets of the New Borrower and its
Subsidiaries on such date in the nature of ordinary course trade accounts
receivable, inventory and similar current assets (other than cash and Cash
Equivalents), less (b) consolidated current liabilities of the New Borrower and
its Subsidiaries on such date in the nature of ordinary course trade accounts
payable and similar current liabilities, but excluding, without limitation, the
current portion of Consolidated Total Debt to the extent included in the
computation of current liabilities and, without duplication, all Indebtedness
consisting of Loans (including accrued interest with respect to such Loans) to
the extent otherwise included therein, excluding in each case the non-cash
effects on consolidated current assets or consolidated current liabilities
 pursuant to GAAP resulting from the application of purchase accounting in
relation to the Acquisition.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by Applicable Laws) is owned directly or
indirectly by the New Borrower.

 1.2

Use of Defined Terms.  Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in this Agreement shall have
such meanings when used in each other Loan Document and the Disclosure Schedule.
 

 1.3

Cross-References.  Unless otherwise specified, references in a Loan Document to
any Article or Section are references to such Article or Section of such Loan
Document, and references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.  





37







--------------------------------------------------------------------------------







 1.4

Accounting and Financial Determinations.  Unless otherwise specified, all
accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under
Section 7.2.17 and the definitions used in such calculations) shall be made, in
accordance with those generally accepted accounting principles in effect in the
United States (“GAAP”).  Unless otherwise expressly provided, all financial
covenants and defined financial terms shall be computed on a consolidated basis
for the New Borrower and its Subsidiaries (and, to the extent applicable and
unless otherwise specified, any predecessor company), in each case without
duplication.  

ARTICLE II

LOANS, CLOSING RATE AND NOTES

2.1

Loans.  Each of the parties hereto acknowledges and agrees that on the Closing
Date (which shall be a Business Day), the Term Loan Amendment and Assumption
shall occur, pursuant to which each Lender will be deemed to have made Loans to
the Borrowers (as co-obligors) under this Agreement (relative to such Lender,
its “Loans”), with the principal amount of each Loan as of the Closing Date
being the principal amount, and in the Lender’s Percentage, in each case set
forth opposite the name of such Lender on Schedule II hereto.  Each of the
Lenders on the Closing Date, by operation of the Term Loan Amendment Agreement,
shall be deemed to have agreed to, and shall be bound by, the terms and
conditions hereof, without any further action or consent on the part of such
Lender.  No amounts paid or prepaid with respect to the Loans may be reborrowed.
 

2.2

Closing Rate.  On the Closing Date, all of the Loans shall be LIBO Rate Loans
with an Interest Period of one (1) month.  

2.3

Continuation and Conversion Elections.  By delivering a Continuation/Conversion
Notice to the Administrative Agent on or before 1:00 p.m., New York time, on a
Business Day, a Borrower may from time to time irrevocably elect, on not less
than one (1) Business Day’s notice in the case of Base Rate Loans, or three (3)
Business Days’ notice in the case of LIBO Rate Loans, and in either case not
more than five (5) Business Days’ notice, that all, or any portion in an
aggregate minimum amount of $1,000,000 and an integral multiple of $250,000 be,
in the case of Base Rate Loans, converted into LIBO Rate Loans, or in the case
of LIBO Rate Loans, converted into Base Rate Loans or continued as LIBO Rate
Loans (in the absence of delivery of a Continuation/Conversion Notice with
respect to any LIBO Rate Loan at least three (3) Business Days (but not more
than five (5) Business Days) before the last day of the then current Interest
Period with respect thereto, such LIBO Rate Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided that, (i) each such
conversion or continuation shall be pro rated among the applicable outstanding
Loans of all Lenders that have made such Loans, and (ii) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing.  Each
such irrevocable request may be made by telephone confirmed promptly by
facsimile to the Administrative Agent of the applicable Continuation/Conversion
Notice.  The conversion of a Base Rate Loan into a LIBO Rate Loan or a LIBO Rate
Loan into a Base Rate Loan shall not effect a novation of the Loan so converted.
 





38







--------------------------------------------------------------------------------







 2.4

Funding.  Each Lender may, if it so elects, fulfill its obligation to continue
or convert LIBO Rate Loans hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such LIBO Rate Loan; provided that, such LIBO Rate Loan shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrowers to repay such LIBO Rate Loan shall nevertheless be
to such Lender for the account of such foreign branch, Affiliate or
international banking facility.  In addition, the Borrowers hereby consent and
agree that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBO Rate Loans by purchasing Dollar deposits in its LIBOR
Office’s interbank Eurodollar market.  

 2.5

Register; Notes.  The Register shall be maintained on the following terms:

(a)

The Borrowers hereby designate the Administrative Agent to serve as the
Borrowers’ agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record the Loans issued
by the Borrowers hereunder and held by each Lender (and SPC), each repayment in
respect of the principal amount of the Loans, and each assignment or transfer of
an interest in any Loan made pursuant to Section 10.11, annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.11.  Failure to
make any recordation, or any error in such recordation, shall not affect any
Credit Party’s Obligations.  The entries in the Register shall be conclusive and
binding in the absence of manifest error, and the Borrowers, the Administrative
Agent, and the Lenders (including any SPC) shall treat each Person in whose name
a Loan is registered as the owner thereof for the purposes of all Loan
Documents, notwithstanding notice or any provision herein to the contrary.  Any
assignment or transfer of the Loans made pursuant hereto shall be registered in
the Register only upon delivery to the Administrative Agent of a Lender
Assignment Agreement that has been executed by the requisite parties pursuant to
Section 10.11.  No assignment or transfer of a Lender’s (or SPC’s) Loans shall
be effective unless such assignment or transfer shall have been recorded in the
Register by the Administrative Agent as provided in this Section.  

(b)

Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to each Lender a Note evidencing the Loans
held by, and payable to the order of, such Lender in a maximum principal amount
equal to such Lender’s Percentage of the Loan.  The Borrowers hereby irrevocably
authorize each Lender to make (or cause to be made) appropriate notations on the
grid attached to such Lender’s Note (or on any continuation of such grid), which
notations, if made, shall evidence, inter alia, the date of, the outstanding
principal amount of, and the interest rate and Interest Period applicable to the
Loans evidenced thereby.  Such notations shall, to the extent not inconsistent
with notations made by the Administrative Agent in the Register, be conclusive
and binding on each Credit Party absent manifest error; provided that, the
failure of any Lender to make any such notations shall not limit or otherwise
affect any Obligations of any Credit Party.  





39







--------------------------------------------------------------------------------







ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 3.1

Repayments and Prepayments; Application.  The Borrowers agree that the Loans
shall be repaid and prepaid pursuant to the following terms.  

 3.1.1

Repayments and Prepayments.  The Borrowers shall repay in full the unpaid
principal amount of each Loan on the Stated Maturity Date.  Prior thereto,
payments and prepayments of the Loans shall or may be made as set forth below.  

(a)

From time to time on any Business Day, the Borrowers may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Loans; provided that, (i) all such voluntary prepayments shall require, in the
case of Base Rate Loans at least the same Business Day’s prior notice (such
notice to be delivered before noon New York time on such day), and in the case
of LIBO Rate Loans at least three (3) Business Days’ prior notice (such notice
to be delivered before noon New York time on such day), and in either case not
more than five (5) Business Days’ prior irrevocable notice to the Administrative
Agent (which notice may be telephonic so long as such notice is confirmed in
writing within 24 hours thereafter and such notice to be delivered before noon
New York time on such day); and (ii) all such voluntary partial prepayments
shall be, in the case of LIBO Rate Loans, in an aggregate minimum amount of
$500,000 and an integral multiple of $500,000 and, in the case of Base Rate
Loans, in an aggregate minimum amount of $500,000 and an integral multiple of
$100,000.  Each notice of prepayment sent pursuant to this clause shall specify
the prepayment date and the principal amount of each Loan (or portion thereof)
to be prepaid.  Each such notice shall be irrevocable and shall commit the
Borrowers to prepay such Loan (or portion thereof) by the amount stated therein
on the date stated therein; provided that a notice of prepayment may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the occurrence of an event specified in such notice, in which case such notice
may be revoked by the Borrowers (by written notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
 All prepayments under this clause shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.  

(b)

On the Stated Maturity Date and on each Quarterly Payment Date occurring during
any period set forth below, the Borrowers shall make a scheduled repayment of
the aggregate outstanding principal amount, if any, of all Loans in an amount
equal to the amount set forth below opposite the Stated Maturity Date or such
Quarterly Payment Date, as applicable, and the Lenders agree that any reduction
in the amount of any required amortization payments set forth in this clause, or
any extension of any of the dates for payment set forth in this clause, shall in
each case require the consent of all Lenders.





40







--------------------------------------------------------------------------------











Payment Date

Amount of Required
Principal Repayment

Each Quarterly Payment
Date commencing on
September 30, 2014 through March 31, 2018

$2,500,000




The Stated Maturity Date




The then outstanding
amount of Loans




(c)

On each occasion that a Prepayment Event occurs, the Borrowers shall, within one
(1) Business Day after the occurrence of a Debt Incurrence Prepayment Event and
within five (5) Business Days after the occurrence of any other Prepayment Event
(or, in the case of Deferred Net Cash Proceeds, within five (5) Business Days
after the Reinvestment Period relating to such Prepayment Event or 180 days
thereafter, as applicable), prepay, in accordance with Section 3.1.2 below, the
principal amount of Loans in an amount equal to 100% of the Net Cash Proceeds
from such Prepayment Event.  If all or substantially all of the Capital
Securities of any Credit Party are sold or any Credit Party is sold as a going
concern on any date, the sale proceeds shall be allocated as follows:  (x) that
portion of the sale proceeds equal to the aggregate value of “Accounts” and
“Cost” of “Inventory” (in each case, as defined in the ABL Credit Agreement as
at the date hereof) shall be allocated to the ABL Collateral (as defined in the
ABL/Term Loan Intercreditor Agreement) of the Credit Parties so sold and shall
be deemed to be proceeds thereof and (y) the balance of sale proceeds shall be
allocated to the Collateral of the Credit Parties so sold and shall be deemed to
be proceeds thereof and applied pursuant to the foregoing sentence.
Notwithstanding the foregoing, in the event of a Casualty Event occurring with
respect to the ABL Collateral (as defined in the ABL/Term Loan Intercreditor
Agreement), the insurance proceeds thereof shall be applied to the ABL
Obligations (as defined in the ABL/Term Loan Intercreditor Agreement) to the
extent required under the Intercreditor Agreements and subsequent to the
Discharge of ABL Obligations (as defined in the ABL/Term Loan Intercreditor
Agreement), shall be applied in accordance with this Section 3.1.1(c).    

(d)

Within 90 days after the close of each Fiscal Year (beginning with the close of
the 2014 Fiscal Year) (such date within such 90 day period, the “Excess Cash
Flow Payment Date”) the Borrowers shall make a mandatory prepayment of the Loans
in an amount equal to 75% of Excess Cash Flow (if any) for such Fiscal Year,
which shall be reduced to 50% of Excess Cash Flow for such Fiscal Year if the
Total Leverage Ratio as of the last day of the immediately preceding Fiscal Year
is no greater than 1.00:1.00; provided that, (i) the amount due on any Excess
Cash Flow Payment Date shall be reduced by the amount of any voluntary
prepayments of the Loans pursuant to Section 3.1.1(a) during such period and
(ii) on one occasion during the term of the Loans, the amount due on any Excess
Cash Flow Payment Date may, at the New Borrower’s election, be reduced by an
amount not to exceed $7,500,000 to make the minimum required statutory pension
contributions in the immediately succeeding Fiscal Year with respect to the
Covered Plans (provided further that, any amount so deducted from Excess Cash
Flow for the current Fiscal Year under this clause (ii) shall not be deducted in
computing Excess Cash Flow for the next Fiscal Year pursuant to clause (ix) of
the definition of Excess Cash Flow); and





41







--------------------------------------------------------------------------------







(e)

Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the Loans,
unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).  

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  

 3.1.2

Application.  Amounts prepaid pursuant to Section 3.1.1 shall be applied as set
forth in this Section.  

(a)

Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Base Rate Loans, and second,
subject to the terms of Section 4.4, to the principal amount thereof being
maintained as LIBO Rate Loans, in each case in a manner that minimizes the
amount of any payments required to be made by the Borrowers pursuant to Section
4.4.

(b)

Each prepayment of the Loans made pursuant to clause (a) of Section 3.1.1 shall
be applied (A) to the next four (4) scheduled Loan amortization payments in
direct order of maturity of such amortization payments, and (B) thereafter, pro
rata to the remaining scheduled Loan amortization payments (but in each case and
in all events, on a pro rata basis among all Lenders holding such Loans).  Each
prepayment of the Loans made pursuant to clauses (c) and (d) of Section 3.1.1
shall be applied pro rata to the remaining scheduled Loan amortization payments.
Once all Loans have been repaid in full, proceeds of mandatory prepayments will
be applied to repay outstanding Second Lien Loans until repaid in full (as set
forth in the Second Lien Credit Agreement).  Amounts in excess thereof shall be
retained by the Borrowers. Notwithstanding the foregoing, any AHYDO Catch-Up
Mandatory Payment will be applied solely to the Second Lien Loans.

 3.2

Interest Provisions.  Interest on the outstanding principal amount of the Loans
shall accrue and be payable in accordance with the terms set forth below.  

 3.2.1

Rates.  Subject to Section 2.3, pursuant to an appropriately delivered
Continuation/Conversion Notice, the Borrowers may elect that the Loans accrue
interest at a rate per annum:

(a)

on that portion maintained from time to time as a Base Rate Loan, equal to the
sum of the Alternate Base Rate, from time to time in effect plus the Applicable
Margin; and

(b)

on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin.  

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.  





42







--------------------------------------------------------------------------------







 3.2.2

Post-Default Rates.  

(a)

If any amount of principal of any Loan is not paid when due (without regard to
applicable grace periods), whether at stated maturity, by acceleration, or
otherwise, then such amount shall bear interest (after as well as before
judgment) at a rate per annum at all times equal to the rate of interest that
otherwise would be applicable to such Loan plus 2% per annum, to the fullest
extent permitted by law;

(b)

If any amount (other than principal of any Loan) payable by the Borrowers under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall bear interest (after as well as before judgment) at a rate per
annum at all times equal to the Base Rate from time to time in effect, plus the
Applicable Margin for Loans accruing interest at the Base Rate, plus a margin of
2% per annum, to the fullest extent permitted by law;

(c)

After the date that any Event of Default has occurred under Section 8.1.8, the
Borrowers shall pay interest (after as well as before judgment) on all
outstanding Obligations at a rate per annum equal to (a) in the case of
principal on any Loan, the rate of interest that otherwise would be applicable
to such Loan plus 2% per annum; and (b) in the case of overdue interest, fees,
and other monetary Obligations, the Base Rate from time to time in effect, plus
the Applicable Margin for Loans accruing interest at the Base Rate, plus a
margin of 2% per annum, in each case, to the fullest extent permitted by law;
and

(d)

After the date that any other Event of Default has occurred for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent,
on the direction of the Required Lenders, may direct that the Borrowers shall
pay interest (after as well as before judgment) on all outstanding Obligations
at a rate per annum equal to (a) in the case of principal on any Loan, the rate
of interest that otherwise would be applicable to such Loan plus 2% per annum;
and (b) in the case of overdue interest, fees, and other monetary Obligations,
the Base Rate from time to time in effect, plus the Applicable Margin for Loans
accruing interest at the Base Rate, plus a margin of 2% per annum, in each case,
to the fullest extent permitted by law.

 3.2.3

Payment Dates.  Interest accrued on each Loan shall be payable, without
duplication:

(a)

on the Stated Maturity Date therefor;

(b)

except as set forth in clause (c) below, on the date of any payment or
prepayment, in whole or in part, of principal outstanding on such Loan on the
principal amount so paid or prepaid;

(c)

with respect to Base Rate Loans, on each Quarterly Payment Date occurring after
the Closing Date;

(d)

with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period;





43







--------------------------------------------------------------------------------







(e)

with respect to any Base Rate Loans converted into LIBO Rate Loans on a day when
interest would not otherwise have been payable pursuant to clause (c), on the
date of such conversion; and

(f)

on that portion of any Loans the Stated Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.  

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.  

 3.3

Fees.  The Borrowers agree to pay the fees set forth below.  All such fees shall
be non-refundable.  

 3.3.1

Administrative Agent’s Fee.  The Borrowers agree to pay to the Administrative
Agent, for its own account, the fees and expenses (including documented,
reasonable attorney’s fees and expenses) in the amounts and on the dates set
forth in the Fee Letter.  

 3.4

Nature and Extent of Each Borrower’s Liability.  

 3.4.1

Joint and Several Liability.  Each Borrower shall be liable for, on a joint and
several basis, and hereby jointly and severally, absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of each other Borrower now or hereafter existing,
whether for principal, interest (including interest accruing at the then
applicable rate provided after the occurrence of any Event of Default set forth
in Section 8.1.8, whether or not a claim for post-filing or post-petition
interest is allowed under Applicable Law following the institution of a
proceeding under bankruptcy, insolvency or similar laws), fees, expenses or
otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)),
regardless of which Borrower actually may have received the proceeds of any
Loans or other extensions of credit hereunder or the amount of such Loans
received or the manner in which Administrative Agent or any Lender accounts for
such Loans or other extensions of credit on its books and records, it being
acknowledged and agreed that Loans to any Borrower inure to the mutual benefit
of all Borrowers and that Administrative Agent and the Lenders are relying on
the joint and several liability of the Borrowers in extending the Loans and
other financial accommodations hereunder.

 3.4.2

Unconditional Nature of Liability.  Each Borrower’s joint and several liability
hereunder with respect to, and guaranty of the Obligations (as provided for in
Section 3.4.1 above) shall be absolute, unconditional and irrevocable
irrespective of (i) any lack of validity, legality or enforceability of any Loan
Document, (ii) the failure of any Secured Party (A) to assert any claim or
demand or to enforce any right or remedy against any Borrower or any other
Person (including a guarantor) under the provisions of any Loan Document or
otherwise, or (B) to exercise any right or remedy against any other borrower
(including any Borrower) of, or collateral securing, any Obligations, (iii) any
change in the time, manner or place of payment of,





44







--------------------------------------------------------------------------------







or in any other term of, all or any part of the Obligations, or any other
extension, compromise or renewal of any Obligation, (iv) any reduction,
limitation, impairment or termination of any Obligations (except in the case of
the occurrence of the Termination Date) for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each Borrower hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
or otherwise, (v) any amendment to, rescission, waiver, or other modification
of, or any consent to or departure from, any of the terms of any Loan Document,
(vi) any addition, exchange or release of any collateral or of any Person that
is (or will become) a borrower (including a Borrower hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or (vii) any other circumstance which might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Borrower, any
surety or any guarantor.

 3.4.3

Partial Release of Liability for Obligations.  No payment or payments made by an
Credit Party or received or collected by the Administrative Agent from a
Borrower or any other Person by virtue of any action or proceeding or any setoff
or appropriation or application at any time or from time to time in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Borrower for the balance of Obligations
remaining due under this Agreement, and each Borrower shall remain jointly and
severally liable for the payment and performance of all Obligations until the
Termination Date.

 3.4.4

Postponement of Subrogation, etc.  Each Borrower agrees that it will not
exercise any rights which it may acquire by way of rights of subrogation under
any Loan Document to which it is a party, nor shall any Borrower seek or be
entitled to seek any contribution or reimbursement from any Credit Party, in
respect of any payment made under any Loan Document or otherwise, until
following the Termination Date.  Any amount paid to any Borrower on account of
any such subrogation rights prior to the Termination Date shall be held in trust
for the benefit of the Secured Parties and shall immediately be paid and turned
over to the Administrative Agent for the benefit of the Secured Parties in the
exact form received by such Borrower (duly endorsed in favor of the
Administrative Agent, if required), to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement; provided, however, that if any Borrower has made payment to the
Secured Parties of all or any part of the Obligations and the Termination Date
has occurred, then at such Borrower’s written request, the Administrative Agent
(on behalf of the Secured Parties) will, at the expense of such Borrower,
execute and deliver to such Borrower appropriate documents (in form and
substance satisfactory to the Administrative Agent and without recourse and
without representation or warranty) necessary to evidence the transfer by
subrogation to such Borrower of an interest in the Obligations resulting from
such payment.  In furtherance of the foregoing, at all times prior to the
Termination Date, each Borrower shall refrain from taking any action or
commencing any proceeding against any Credit Party (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made under Section 3.4.1 to any
Secured Party.





45







--------------------------------------------------------------------------------







ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 4.1

LIBO Rate Lending Unlawful.  If any Lender shall determine (which determination
shall, upon notice thereof to the Borrowers and the Administrative Agent, be
conclusive and binding on the Borrowers) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any Governmental
Authority asserts that it is unlawful, for such Lender to make or continue any
Loan as, or to convert any Loan into, a LIBO Rate Loan, the obligations of such
Lender to make, continue or convert any such LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans payable to such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion.  

 4.2

Deposits Unavailable.  If the Administrative Agent shall have determined that
(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or (b) by reason of
circumstances affecting its relevant market, adequate means do not exist for
ascertaining the interest rate applicable hereunder to LIBO Rate Loans; then,
upon notice from the Administrative Agent to the Borrowers and the Lenders, the
obligations of all Lenders under Section 2.3 and Section 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.  

 4.3

Increased LIBO Rate Loan Costs, etc.  The Borrowers agree to reimburse each
Secured Party for any increase in the cost to such Secured Party of, or any
reduction in the amount of any sum receivable by such Secured Party in respect
of, such Secured Party’s Loans hereunder (including the making, continuing or
maintaining (or of its obligation to make or continue) any Loans as, or of
converting (or of its obligation to convert) any Loans into, LIBO Rate Loans)
that arise in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase in after the Closing
Date of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority, except
for such changes with respect to increased capital costs  (which are governed by
Section 4.5), any Indemnified Taxes or any Excluded Taxes.  Each affected
Secured Party shall promptly notify the Administrative Agent and the Borrowers
in writing of the occurrence of any such event, stating the reasons therefor and
the additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount.  Such additional amounts shall be payable by
the Borrowers directly to such Secured Party within five days of its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrowers.  

 4.4

Funding Losses.  In the event any Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of:





46







--------------------------------------------------------------------------------







(a)

any conversion or repayment or prepayment of the principal amount of any LIBO
Rate Loan on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Article III or otherwise;

(b)

any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor; or

(c)

any LIBO Rate Loans not being prepaid in accordance with any notice delivered
pursuant to clause (a) of Section 3.1.1 (as a result of a revocation of such
notice or as a result of such payment not being made);

but in each case other than due to such Lender’s failure to fulfill its
obligations hereunder then, upon the written notice of such Lender to the
Borrowers, the Borrowers shall, within ten (10) days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense.  Such written
notice shall, in the absence of manifest error, be conclusive and binding on the
Borrowers.  

 4.5

Increased Capital Costs.  If any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any Governmental Authority (provided that, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law” for the purposes of the foregoing, regardless of the date
enacted, adopted or issued) affects or would affect the amount of capital
required or expected to be maintained by any Secured Party or any Person
controlling such Secured Party, and such Secured Party determines (in good faith
but in its sole and absolute discretion) that the rate of return on its or such
controlling Person’s capital as a consequence of the Loans held by such Secured
Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Borrowers, the Borrowers shall within five days following receipt of such notice
pay directly to such Secured Party additional amounts sufficient to compensate
such Secured Party or such controlling Person for such reduction in rate of
return.  A statement of such Secured Party as to any such additional amount or
amounts shall, in the absence of manifest error, be conclusive and binding on
the Borrowers.  In determining such amount, such Secured Party may use any
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.  

 4.6

Taxes.  The Borrowers covenant and agree as follows with respect to Taxes.  

(a)

Any and all payments by or on account of the Borrowers or any other Credit Party
under any Loan Document shall be made without setoff, counterclaim or other
defense, and free and clear of, and without deduction or withholding for or on
account of, any Taxes except to the extent that deduction or withholding of such
Taxes is required by Applicable Law.  In the event that any such Taxes are
required by Applicable Law to be deducted or withheld from any





47







--------------------------------------------------------------------------------







payment required to be made to or on behalf of the Borrowers or any other Credit
Party under any Loan Document, then:

(i)

subject to clause (f), if such Taxes are Indemnified Taxes or Other Taxes, the
Borrowers and each Credit Party shall increase the amount of such payment so
that each Secured Party receives an amount equal to the amount it would have
received had no such deduction or withholding been made; and

(ii)

the Borrowers or the Administrative Agent (as applicable) shall withhold the
full amount of such Taxes from such payment (as increased pursuant to clause
(a)(i)) and shall pay such amount to the Governmental Authority imposing such
Taxes in accordance with Applicable Law.  

(b)

In addition, the Borrowers shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with Applicable
Law, or at the option of the Administrative Agent, timely reimburse it for the
payment of Other Taxes.  

(c)

The Borrowers shall furnish to the Administrative Agent, as promptly as
reasonably practicable after any such payment is made, an official receipt (or a
certified copy thereof) or other proof of payment satisfactory to the
Administrative Agent, acting reasonably, evidencing the payment of such Taxes or
Other Taxes.  The Administrative Agent shall make copies thereof available to
any Lender upon request therefor.  

(d)

Subject to clause (f), the Borrowers shall indemnify each Secured Party for any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on, or attributable to, amounts payable under this Section
4.6) paid by such Secured Party, whether or not such Indemnified Taxes or Other
Taxes were correctly or legally asserted by the relevant Governmental Authority.
 With respect to the indemnification provided in this Section 4.6(d), such
indemnification shall be made within 10 days after the date such Secured Party
makes written demand therefor.

(e)

Each Lender making Loans to the Borrowers, on or prior to the date on which such
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only to the extent
that such Lender is legally entitled to do so), shall deliver to the Borrowers
and the Administrative Agent either (i) two duly completed copies of either (x)
Internal Revenue Service Form W-8BEN or W-8IMY claiming eligibility of a
Non-U.S. Lender for benefits of an income tax treaty to which the United States
is a party or (y) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form; (ii) in the case of a Non-U.S. Lender that is not
legally entitled to deliver either form listed in clause (e)(i), (x) a
certificate to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (referred to as an “Exemption
Certificate”) and (y) two duly completed copies of Internal Revenue Service Form
W-8BEN or W-8IMY or applicable successor form, or (iii) in the case of a Lender
that is not a Non-U.S. Lender, two duly completed copies of Internal Revenue
Service form W-9 or applicable successor form, and  (iv) in the case of any
Lender, such





48







--------------------------------------------------------------------------------







documentation as is reasonably requested by the Borrowers or the Administrative
Agent to comply with FATCA.  The Administrative Agent shall deliver to the
Borrowers such IRS forms as are required to ensure that payments made to the
Administrative Agent are not subject to withholding, but only to the extent that
the Administrative Agent is legally entitled to do so.  Each Lender agrees to
promptly notify the Borrowers and the Administrative Agent in writing of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.  In addition, each Lender shall timely deliver to the
Borrowers and the Administrative Agent two further copies of such Form W-8BEN,
W-8IMY, W-8ECI or W-9 or successor forms on or before the date that any
previously executed form expires or becomes obsolete, or after the occurrence of
any event requiring a change in the most recent form delivered by such Person to
the Borrowers.  

(f)

The Borrowers shall not be obligated to pay any additional amounts to any
Secured Party pursuant to clause (a)(i), or to indemnify any Secured Party
pursuant to clause (d), in respect of United States federal withholding taxes to
the extent imposed as a result of (i) the failure, inability or ineligibility of
such Secured Party to deliver to the Borrowers the form or forms and/or an
Exemption Certificate, as applicable to such Secured Party, pursuant to clause
(e), (ii) such form or forms and/or Exemption Certificate not establishing a
complete exemption from U.S. federal withholding tax or the information or
certifications made therein by the Secured Party being untrue or inaccurate on
the date delivered in any material respect, or (iii) the Secured Party
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Secured Party to become obligated for tax payments in
excess of those in effect immediately prior to such designation; provided that,
the Borrowers shall be obligated to pay additional amounts to any such Secured
Party pursuant to clause (a)(i), and to indemnify any such Secured Party
pursuant to clause (d), in respect of United States federal withholding taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or Exemption Certificate to establish a
complete exemption from U.S. federal withholding tax resulted from a change in
any applicable statute, treaty, regulation or other Applicable Law or any
official interpretation of any of the foregoing occurring after the Closing Date
(or in the case of an Assignee Lender, after the date of the assignment, except
to the extent that the applicable assigning lender was entitled to receive
additional amounts with respect to such payment), which change rendered such
Secured Party no longer legally entitled to deliver such form or forms or
Exemption Certificate or otherwise ineligible for a complete exemption from U.S.
federal withholding tax, (ii) the redesignation of the Secured Party’s lending
office was made at the request of the Borrowers or (iii) the obligation to pay
any additional amounts to any such Secured Party pursuant to clause (a)(i) or to
indemnify any such Secured Party pursuant to clause (d) is with respect to an
Assignee Lender that becomes an Assignee Lender as a result of an assignment
made at the request of the Borrowers.  

(g)

In the event that any Lender or the Administrative Agent determines in its sole
discretion that it has received a refund or a credit in lieu of a refund in
respect of Taxes or Other Taxes as to which it has been paid additional amounts
by the Borrowers pursuant to clause (a) or indemnified by the Borrowers pursuant
to clause (d) and such Lender or the Administrative Agent, as applicable,
determines in its good faith judgment that such refund is attributable to such
additional amounts or indemnification, then such Lender or Administrative Agent
shall promptly notify the Administrative Agent and the Borrowers, and shall,
within 30 Business Days of receipt of such refund or credit in lieu of such
refund remit to the Borrowers, net of all out-of-





49







--------------------------------------------------------------------------------







pocket expenses (including Taxes) and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund or
credit in lieu of such refund); provided, that the Borrowers, upon request of
the Lender or the Administrative Agent, shall repay to the Lender or the
Administrative Agent the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that the Lender or the Administrative Agent is required
to repay such refund or credit in lieu of such refund to such Governmental
Authority and, provided further, that in no event will the Lender or the
Administrative Agent be required to pay any amount pursuant to this clause (g)
the payment of which would place the Lender or Administrative Agent in a less
favorable net after-Tax position than it would have been if the Indemnified
Taxes or Other Taxes had not been imposed and the corresponding additional
amounts or indemnification payment not been made.  Neither the Lenders nor the
Administrative Agent shall be obligated to disclose information regarding its
tax affairs or computations to the Borrowers in connection with this clause (g)
or any other provision of this Section that such Lender or the Administrative
Agent reasonably deems confidential.  

 4.7

Payments, Computations; Proceeds of Collateral, etc.  (a)  Unless otherwise
expressly provided in a Loan Document, all payments by the Borrowers pursuant to
each Loan Document shall be made by the Borrowers to the Administrative Agent
for the pro rata account of the Secured Parties entitled to receive such
payment.  All payments shall be made without setoff, deduction or counterclaim
not later than 11:00 a.m. New York time on the date due in same day or
immediately available funds to such account as the Administrative Agent shall
specify from time to time by notice to the Borrowers.  Funds received after that
time shall be deemed to have been received by the Administrative Agent on the
next succeeding Business Day.  The Administrative Agent shall promptly remit in
same day funds to each Secured Party its share, if any, of such payments
received by the Administrative Agent for the account of such Secured Party.  All
interest (including interest on LIBO Rate Loans) and fees shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on a Base
Rate Loan (calculated at other than the Federal Funds Rate), 365 days or, if
appropriate, 366 days).  Payments due on other than a Business Day shall (except
as otherwise required by clause (b) of the proviso in the definition of
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.  

(b)

After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon written direction from the Required Lenders,
shall, apply all amounts received under the Loan Documents (including from the
proceeds of Collateral) or under Applicable Law shall be applied upon receipt to
the Obligations as follows: (i) first, to the payment of all Obligations in
respect of fees, expense reimbursements, indemnities and other amounts owing to
the Administrative Agent, in its capacity as the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent), (ii) second,
after payment in full in cash of the amounts specified in clause (b)(i), to the
ratable payment of all interest (including interest accruing (or which would
accrue) after the commencement of a proceeding in bankruptcy, insolvency or
similar law, whether or not permitted as a claim under such law) and fees owing
under the Loan Documents, and all costs and expenses owing to the Secured
Parties pursuant to the terms of the Loan Documents, until paid in full in cash,
(iii) third,





50







--------------------------------------------------------------------------------







after payment in full in cash of the amounts specified in clauses (b)(i) and
(b)(ii), to the ratable payment of the principal amount of the Loans then
outstanding and the net credit exposure owing to Secured Parties under Hedge
Agreements, if any, (iv) fourth, after payment in full in cash of the amounts
specified in clauses (b)(i) through (b)(iii), to the ratable payment of all
other Obligations owing to the Secured Parties, and (v) fifth, after payment in
full in cash of the amounts specified in clauses (b)(i) through (b)(iv), and
following the Termination Date, to each applicable Credit Party or any other
Person lawfully entitled to receive such surplus.  For purposes of clause
(b)(iii), the “net credit exposure” at any time of any Secured Party with
respect to a Hedge Agreement to which such Secured Party is a party shall be
determined by such Secured Party (and such Secured Party shall notify the
Administrative Agent in writing) at such time in accordance with the customary
methods of calculating net credit exposure under similar arrangements by the
counterparty to such arrangements, taking into account potential interest rate
(or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Hedge Agreement.  

 4.8

Sharing of Payments.  If any Secured Party shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Sections 4.3, 4.4,
4.5 or 4.6) in excess of its pro rata share of payments obtained by all Secured
Parties, such Secured Party shall purchase for cash at face value from the other
Secured Parties such participations in Loans held by them as shall be necessary
to cause such purchasing Secured Party to share the excess payment or other
recovery ratably (to the extent such other Secured Parties were entitled to
receive a portion of such payment or recovery) with each of them; provided that,
if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Secured Party, the purchase shall be rescinded
and each Secured Party which has sold a participation to the purchasing Secured
Party shall repay to the purchasing Secured Party the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Secured Party’s ratable share (according to the proportion of (a) the amount of
such selling Secured Party’s required repayment to the purchasing Secured Party
to (b) total amount so recovered from the purchasing Secured Party) of any
interest or other amount paid or payable by the purchasing Secured Party in
respect of the total amount so recovered.  The Borrowers agree that any Secured
Party purchasing a participation from another Secured Party pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Secured Party were the direct creditor of the Borrowers in
the amount of such participation.  If under any applicable bankruptcy,
insolvency or other similar law any Secured Party receives a secured claim in
lieu of a setoff to which this Section applies, such Secured Party shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Secured Parties entitled under this
Section to share in the benefits of any recovery on such secured claim.  

 4.9

Setoff.  Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default described in clauses (b) through (d) of
Section 8.1.8 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (whether or
not then due), and (as security for such Obligations) the Borrowers hereby grant
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of the Borrowers then or thereafter
maintained with such Secured Party;





51







--------------------------------------------------------------------------------







provided that, any such appropriation and application shall be subject to the
provisions of Section 4.8.  Each Secured Party agrees promptly to notify the
Borrowers and the Administrative Agent in writing after any such appropriation
and application made by such Secured Party; provided that, the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of setoff under Applicable Law or
otherwise) which such Secured Party may have.  

 4.10

Replacement of Lenders.  If any Lender (an “Affected Lender”) (a) fails to
consent to an election, consent, amendment, waiver or other modification to this
Agreement or other Loan Document that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such election, consent,
amendment, waiver or other modification is otherwise consented to by the
Required Lenders or (b) makes a demand upon the Borrowers for (or if the
Borrowers are otherwise required to pay) amounts pursuant to Section 4.3, 4.5 or
4.6 (and the payment of such amounts is, and is likely to continue to be,
materially more onerous in the reasonable judgment of the Borrowers than with
respect to the other Lenders) or gives notice pursuant to Section 4.1 requiring
a conversion of such Affected Lender’s LIBO Rate Loans to Base Rate Loans or
suspending such Lender’s obligation to hold Loans as, or to convert Loans into,
LIBO Rate Loans, the Borrowers may, within 30 days of receipt by the Borrowers
of such demand or notice, as the case may be, give notice (a “Replacement
Notice”) in writing to the Administrative Agent and such Affected Lender of its
intention to cause such Affected Lender to sell all or any portion of its Loans
and/or Notes to an Eligible Assignee (a “Replacement Lender”) designated in such
Replacement Notice; provided, however, that no Replacement Notice may be given
by the Borrowers if (i) such replacement conflicts with any Applicable Law or
regulation, (ii) any Event of Default shall have occurred and be continuing at
the time of such replacement or (iii) prior to any such replacement, such Lender
shall have taken any necessary action under Section 4.5 or 4.6 (if applicable)
which shall have eliminated the continued need for payment of amounts owing
pursuant to Section 4.5 or 4.6.  Within 30 days of its receipt of such
Replacement Notice, the Affected Lender shall, subject to the payment of any
amounts due pursuant to Section 4.4, assign, in accordance with Section 10.11,
the portion of its Loans, Notes (if any), and other rights and obligations under
this Agreement and all other Loan Documents designated in the replacement notice
to such Replacement Lender; provided, however, that (i) such assignment shall be
without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Lender and such Replacement
Lender, (ii) the purchase price paid by such Replacement Lender shall be in the
amount of such Affected Lender’s Loans designated in the Replacement Notice,
together with all accrued and unpaid interest and fees in respect thereof, plus
all other amounts (including the amounts demanded and unreimbursed under
Sections 4.3, 4.5 and 4.6) and including any call premiums, owing to such
Affected Lender hereunder and (iii) the Borrowers shall pay to the Affected
Lender and the Administrative Agent all reasonable out-of-pocket expenses
incurred by the Affected Lender and the Administrative Agent in connection with
such assignment and assumption (including the processing fees described in
Section 10.11).  Upon the effective date of an assignment described above, the
Replacement Lender shall become a “Lender” for all purposes under the Loan
Documents.  Each assignment pursuant to this Section 4.10 shall be effective
upon the satisfaction of the conditions specified in this Section 4.10 without
further action on the part of the applicable Affected Lender.  





52







--------------------------------------------------------------------------------







 4.11

Change in Lending Office.  If any Lender makes a demand upon the Borrowers for
(or if the Borrowers are otherwise required to pay) amounts pursuant to Section
4.3, 4.5 or 4.6, or gives notice pursuant to Section 4.1 requiring a conversion
of such Lender’s LIBO Rate Loans to Base Rate Loans or suspending such Lender’s
obligation to hold Loans as, or to convert Loans into, LIBO Rate Loans, then
such Lender shall use reasonable efforts to designate a different lending office
with respect to its rights and obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender.  The Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.  

ARTICLE V

CONDITIONS TO TERM LOAN AMENDMENT AND ASSUMPTION

The obligations of the Lenders to consummate the Term Loan Amendment and
Assumption at the Closing Date shall be subject to the prior or concurrent
satisfaction (or waiver in accordance with Section 10.1; provided that the
conditions in Sections 5.2 and 5.3 may not be waived) of each of the conditions
set forth in the Term Loan Amendment Agreement in addition to the following
conditions precedent set forth in this Article.  

 5.1

Resolutions, etc.  The Administrative Agent shall have received from each Credit
Party, (i) a copy of a good standing certificate, dated a date reasonably close
to the Closing Date, for each such Person and (ii) a certificate, dated as of
the Closing Date, duly executed and delivered by such Person’s Secretary or
Assistant Secretary, managing member or general partner, as applicable, as to:

(a)

resolutions of each such Person’s Board of Directors (or other managing body, in
the case of other than a corporation) then in full force and effect authorizing,
to the extent relevant, all aspects of the Transactions applicable to such
Person and the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;

(b)

the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(c)

the full force and validity of each Organic Document of such Person and copies
thereof;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.  





53







--------------------------------------------------------------------------------







 5.2

Consummation of Transactions.  The Administrative Agent shall have received a
certificate of an Authorized Officer of the New Borrower to the effect that:

(a)

No amendment or other modification shall have been made of or to the Purchase
Agreement or the Original ABL Credit Agreement; and

(b)

Concurrently with the closing of the issuance of Loans contemplated hereby, the
Acquisition and other Transactions shall have been consummated in all material
respects in accordance with the Purchase Agreement, the Initial Closing Date
Second Lien Term Loan Amendment Agreement, the Term Loan Amendment Agreement and
the other Transaction Documents.

 5.3

Delivery of Notes.  The Administrative Agent shall have received, for the
account of each Lender that has requested a Note, such Lender’s Note(s) duly
executed and delivered by an Authorized Officer of each Borrower.  

 5.4

Guarantees.  The Administrative Agent shall have received each Subsidiary
Guaranty, dated as of the Closing Date, duly executed and delivered by an
Authorized Officer of each U.S. Subsidiary.  

 5.5

Security Agreements.  The Administrative Agent shall have received executed
counterparts of the Security Agreement, each dated as of the Closing Date, duly
executed and delivered by the New Borrower and each U.S. Subsidiary (if any),
together with:

(a)

certificates (in the case of Capital Securities that are securities (as defined
in the UCC)) evidencing all of the issued and outstanding capital Securities
owned by each Credit Party in its U.S. Subsidiaries and 65% (or, if less, such
lesser amount owned by such Credit Party) of the issued and outstanding Voting
Securities of each Foreign Subsidiary (together with all the issued and
outstanding non-voting Capital Securities of such Foreign Subsidiary) directly
owned by each Credit Party, which certificates in each case shall be accompanied
by undated instruments of transfer duly executed in blank, or, if any Capital
Securities (in the case of Capital Securities that are uncertificated securities
(as defined in the UCC)), confirmation and evidence satisfactory to the
Administrative Agent that the security interest therein has been transferred to
and perfected by the Administrative Agent for the benefit of the Secured Parties
in accordance with Articles 8 and 9 of the UCC and all laws otherwise applicable
to the perfection of the pledge of such Capital Securities (provided that,
foreign law pledge documents and legal opinions shall only be required (at the
request of the Administrative Agent) in the event that any certificate delivered
in accordance with Section 7.1.3(e) evidences an average amount of Liquidity for
such Fiscal Quarter of below $15,000,000);

(b)

Filing Statements suitable in form for naming each Borrower and each Subsidiary
Guarantor as a debtor and the Administrative Agent as the secured party, or
other similar instruments or documents to be filed under the UCC of all
jurisdictions as may be necessary or as the Required Lenders may require to
perfect the security interests of the Administrative Agent pursuant to such
Security Agreement;





54







--------------------------------------------------------------------------------







(c)

UCC Form UCC-3 termination statements, if any, necessary to release all Liens
and other rights of any Person (i) in any collateral described in any Security
Agreement previously granted by any Person, and (ii) securing any of the
Indebtedness identified in Part 5.5(c) of the Disclosure Schedule, together with
such other UCC Form UCC-3 termination statements as the Required Lenders may
reasonably request from such Credit Parties; and

(d)

certified copies of UCC Requests for Information or Copies (Form UCC-11), or a
similar search report certified by a party acceptable to the Required Lenders,
dated a date reasonably near to the Closing Date, listing all effective
financing statements which name any Credit Party (under its present name and any
previous names) as the debtor, together with copies of such financing statements
(none of which shall, except with respect to Liens permitted by Section 7.2.8.),
evidence a Lien on any Collateral described in any Loan Document).  

 5.6

Mortgages.  Subject to Section 7.1.20, the Administrative Agent shall have
received executed counterparts of each Mortgage, each dated as of the Closing
Date, duly executed and delivered by the Existing Borrower with respect to each
property owned by the Existing Borrower that secures the obligations of the
Existing Borrower prior to the Acquisition, together with the additional
deliverables referenced under clauses (a) through (c) of Section 7.1.18 with
respect to each such Mortgage (to the same extent as required for any Additional
Mortgage).

 5.7

Intellectual Property Security Agreements.  The Administrative Agent shall have
received a Patent Security Agreement, a Copyright Security Agreement and a
Trademark Security Agreement, as applicable, each dated as of the Closing Date,
duly executed and delivered by each Credit Party that, pursuant to a Security
Agreement, is required to provide such intellectual property security agreements
to the Administrative Agent.  

 5.8

Filing Agent, etc.  All Uniform Commercial Code financing statements or other
similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents (collectively,
the “Filing Statements”), shall have been delivered to CT Corporation System or
another similar filing service company acceptable to the Required Lenders (the
“Filing Agent”).  The Filing Agent shall have acknowledged in a writing
satisfactory to the Required Lenders (i) the Filing Agent’s receipt of all
Filing Statements, (ii) that the Filing Statements have either been submitted
for filing in the appropriate filing offices or will be submitted for filing in
the appropriate offices within ten (10) days following the Closing Date and
(iii) that the Filing Agent will notify the Administrative Agent and its counsel
of the results of such submissions within 30 days following the Closing Date.  

 5.9

Intercreditor Agreements.  The Administrative Agent shall have received each
Intercreditor Agreement, dated as of the Closing Date, duly executed and
delivered by the parties thereto.

 5.10

Patriot Act Disclosures.  The Administrative Agent and each Lender shall have
received all Patriot Act Disclosures requested by them prior to execution of
this Agreement.  





55







--------------------------------------------------------------------------------







 5.11

Compliance with Warranties, No Default, etc.  The Administrative Agent shall
have received a certificate of an Authorized Officer of the New Borrower to the
effect that both before and after giving effect to the consummation of the
Transactions:

(a)

the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(b)

no Default shall have then occurred and be continuing.  

 5.12

Legal Opinions.  The Administrative Agent shall have received the executed legal
opinions of (a) Gibson, Dunn & Crutcher LLP, special New York counsel to the
Credit Parties and (b) local counsel to the Credit Parties in certain
jurisdictions, in each case, as may be reasonably requested by the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent.  The Credit Parties and the Administrative Agent hereby
instruct such counsel to deliver such legal opinions.  

 5.13

Insurance.  The Administrative Agent shall have received certificates of
insurance evidencing the existence of insurance to be maintained by the New
Borrower and its Subsidiaries pursuant to Section 7.1.8 and, if applicable, the
designation of the Administrative Agent as an additional insured and loss payee
as its interest may appear thereunder, or solely as the additional insured, as
the case may be, thereunder (provided that if such endorsement as additional
insured cannot be delivered by the Closing Date, the Administrative Agent may
consent to such endorsement being delivered at such later date as it deems
appropriate in the circumstances).  

 5.14

Fees.  The Administrative Agent shall have received the fees required to be paid
at the Closing by the Borrowers pursuant to the Fee Letter.  

 5.15

No Litigation.  There shall be no action, suit, investigation litigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to materially and
adversely affect the transactions contemplated by this Agreement and the other
Loan Documents.  

 5.16

Closing Certificate; Third Party Consents.  The Administrative Agent shall have
received a certificate of an Authorized Officer of the New Borrower (a)
certifying that each of the conditions precedent listed Section 5.10 and Section
5.14 have been satisfied and (b) either (i) attaching copies of all consents,
licenses and approvals required or appropriate to be obtained from any
Governmental Authority or other third-party in connection with the execution,
delivery and performance by and the validity against each Credit Party of this
Agreement and the other Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect or (ii)
stating that no such consents, licenses or approvals are so required, provided,
however that with respect to the Existing Borrower and its Subsidiaries such
certification shall be based solely on information provided by the Existing
Borrower.

 5.17

Solvency Certificate.  On the Closing Date, the Administrative Agent shall have
received a certificate from an Authorized Officer of the New Borrower certifying
that after





56







--------------------------------------------------------------------------------







giving effect to the consummation of the Transactions, the New Borrower on a
consolidated basis with its Subsidiaries is Solvent.  

 5.18

Know Your Customer.  Any information reasonably required by a Lender and any
other Secured Party to enable it to meet its internal “know your customer”
compliance requirements and normal operating procedures shall have been
delivered.  

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement, the New
Borrower represents and warrants to each Secured Party on the Closing Date as
set forth in this Article.  

 6.1

Organization and Qualification.  The New Borrower and each of its Subsidiaries
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  The New Borrower and each of its
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in each state or jurisdiction listed in Part
6.1 of the Disclosure Schedule and in all other states and jurisdictions in
which the failure of any the New Borrower or any of such Subsidiaries to be so
qualified would have a Material Adverse Effect. Any inaccuracy of information
included in Part 6.1 of the Disclosure Schedule with respect to the Existing
Borrower and its Subsidiaries shall not for any purpose be deemed to create a
breach of this representation and warranty.

 6.2

Power and Authority.  The New Borrower and each of its Subsidiaries is duly
authorized and empowered to enter into, execute, deliver and perform this
Agreement and each of the other Loan Documents to which it is a party.  The
execution, delivery and performance of this Agreement and each of the other Loan
Documents have been duly authorized by all necessary action and do not and will
not (i) require any consent or approval of any of the holders of the Capital
Securities of the New Borrower or any of its Subsidiaries; (ii) contravene the
Organic Documents of the New Borrower or any of its Subsidiaries; (iii) violate,
or cause the New Borrower or any of its Subsidiaries to be in default under, any
provision of any Applicable Law, order, writ, judgment, injunction, decree,
determination or award in effect having applicability to the New Borrower or any
of its Subsidiaries; (iv) result in a breach of or constitute a default under
(a) any indenture or loan or credit agreement or (b) any other agreement, lease
or instrument to which the New Borrower or any of its Subsidiaries is a party or
by which it or its Properties may be bound or affected the consequence of which
would constitute a Material Adverse Effect; or (v) result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) upon or with
respect to any of the Properties now owned or hereafter acquired by the New
Borrower or any of its Subsidiaries; provided, that the foregoing representation
and warranty shall not be made with respect to the Existing Borrower and its
Subsidiaries.

 6.3

Legally Enforceable Agreement.  This Agreement is, and each of the other Loan
Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of the New Borrower and each of its Subsidiaries signatories
thereto enforceable against them in accordance with the respective terms of such
Loan Documents, except as the enforceability





57







--------------------------------------------------------------------------------







thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general application and principles of equity affecting the
enforcement of creditors’ rights.

 6.4

Capital Structure.  As of the date hereof, Part 6.4 of the Disclosure Schedule
states (i) the correct name of each Subsidiary, its jurisdiction of
incorporation and the percentage of its Capital Securities having voting powers
owned by each Person, (ii) the name of each corporate Affiliate of each Credit
Party and the nature of the affiliation and (iii) the number of authorized and
issued Capital Securities (and treasury shares) of each Credit Party and each of
its Subsidiaries as of the close of the New Borrower’s most recently ended
Fiscal Month. As of the date hereof, each Credit Party has good title to all of
the shares it purports to own of the Capital Securities of each of its
Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens.  As of the date hereof: (x) all such Capital Securities have been duly
issued and are fully paid and non-assessable; and (y) since December 30, 2012,
no Credit Party has made, or obligated itself to make, any Distribution except
as shown in Part 6.4 of the Disclosure Schedule. Except as shown in Part 6.4 of
the Disclosure Schedule neither any Credit Party nor any Subsidiary holds, and
no shares of the capital stock of any Credit Party or any Subsidiary are subject
to, outstanding options to purchase, or any rights or warrants to subscribe for,
or any commitments or agreements to issue or sell, or any Capital Securities or
obligations convertible into, or any powers of attorney relating to such Capital
Securities. Any inaccuracy of information included in Part 6.4 of the Disclosure
Schedule with respect to the Existing Borrower and its Subsidiaries shall not
for any purpose be deemed to create a breach of this representation and
warranty.

 6.5

Corporate Names.  During the 5-year period preceding the date of this Agreement:
(i) no Credit Party nor any of its Subsidiaries has been known as or used any
corporate, fictitious or trade names except those listed in Part 6.5 of the
Disclosure Schedule; and (ii) except as set forth in Part 6.5 of the Disclosure
Schedule, no Credit Party nor any of its Subsidiaries has been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person. Any inaccuracy of information included in Part 6.5 of
the Disclosure Schedule with respect to the Existing Borrower and its
Subsidiaries shall not for any purpose be deemed to create a breach of this
representation and warranty.

 6.6

Business Locations; Agent for Process.  Part 6.6 of the Disclosure Schedule
contains a true and complete list of the following information, as of the date
hereof: (i)the chief executive office of each Credit Party and each of its
Subsidiaries including any other executive offices of each Credit Party and each
of its Subsidiaries during the 5-year period preceding the date of this
Agreement and (ii) the agent for service of process of the New Borrower and each
of its Subsidiaries in their respective states of organization.  All of the
plant facilities and warehouses of each Credit Party and its Subsidiaries
effective as of the date hereof are listed in Part 6.6 of the Disclosure
Schedule. Any inaccuracy of information included in Part 6.6 of the Disclosure
Schedule with respect to the Existing Borrower and its Subsidiaries shall not
for any purpose be deemed to create a breach of this representation and
warranty.

 6.7

Priority of Liens.  The Liens granted to the Administrative Agent pursuant to
this Agreement and the other Security Documents are first priority Liens,
subject only to those Permitted Liens which are expressly permitted by the terms
of this Agreement to have priority over the Liens of the Administrative Agent.  





58







--------------------------------------------------------------------------------







 6.8

Solvent Financial Condition.  The New Borrower, after giving effect to the
Transactions contemplated hereunder, is Solvent.  The New Borrower and its
Subsidiaries on a consolidated basis, after giving effect to the Transactions
contemplated hereunder, are Solvent.

 6.9

Brokers.  Except for fees disclosed in writing to the Administrative Agent and
paid on the Closing Date in connection with the Transactions, there are no
claims against any Borrower for brokerage commissions, finder’s fees or
investment banking fees in connection with the transactions contemplated by this
Agreement or any of the other Loan Documents.

 6.10

Governmental Approvals.  To the Borrower’s Knowledge, the New Borrower and each
of its Subsidiaries has, and is in good standing with respect to, all
Governmental Approvals necessary to utilize the Loans hereunder and to
consummate the transactions contemplated hereby and the other Loan Documents,
except for issues relating to licenses, certificates of occupancy and other
matters that are not reasonably likely to have a Material Adverse Effect.

 6.11

Compliance with Applicable Laws.  To the Borrower’s Knowledge, the New Borrower
and each of its Subsidiaries has duly complied with, and its Properties,
business operations and leaseholds are in compliance in all material respects
with, the provisions of all Applicable Law, including all Terrorism Laws,
necessary to consummate the transactions contemplated hereby and the other Loan
Documents and there have been no citations, notices or orders of noncompliance
issued to the New Borrower or any of the Subsidiaries with respect to the
transactions contemplated hereby and the other Loan Documents under any such
law, rule or regulation that could be reasonably expected to have a Material
Adverse Effect.

 6.12

Litigation.  Except as set forth in Part 6.12 of the Disclosure Schedule, there
are no actions, suits, proceedings or investigations pending or, to the
Borrower’s Knowledge, threatened on the date hereof, against or affecting the
New Borrower or any of its Subsidiaries, or the business, operations,
Properties, prospects, profits or condition of the New Borrower or any of its
Subsidiaries, (i) which relates to the transactions contemplated hereby and the
other Loan Documents and (ii) which, if determined adversely to the New Borrower
or any of its Subsidiaries, could reasonably be expected to have a Material
Adverse Effect.  

 6.13

No Defaults.  To the Borrower’s Knowledge, no event has occurred and no
condition exists which would, upon or immediately after the execution and
delivery of this Agreement or any Credit Party’s performance hereunder,
constitute a Default or an Event of Default, except for conditions that could
not reasonably be expected to have a Material Adverse Effect.

 6.14

Investment Company Act.  Each Borrower is not an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940.

 6.15

Margin Stock.  Neither the New Borrower nor any of its Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 6.16

Security Documents.  The provisions of the Security Documents are effective to
create in favor of the Administrative Agent for the benefit of Lenders a legal,
valid and





59







--------------------------------------------------------------------------------







enforceable first priority Lien (subject to Permitted Liens) on all right, title
and interest of the New Borrower and its Subsidiaries in the Collateral
described therein.  Except for filings completed prior to the Closing Date and
as contemplated hereby and by the Security Documents, no filing or other action
will be necessary to perfect or protect such Liens.

ARTICLE VII

COVENANTS

 7.1

Affirmative Covenants.  The New Borrower (for itself and its Subsidiaries)
hereby covenants and agrees that, on the Closing Date and thereafter, until the
Loans, together with interest, fees and all other Obligations incurred hereunder
(other than contingent indemnification obligations for which no claim has been
identified), are paid in full, unless the Required Lenders have otherwise
consented in writing, the New Borrower will, and will cause its Subsidiaries to,
perform or cause to be performed the obligations set forth below.  

 7.1.1

Visits and Inspections.  The New Borrower will, and will cause each of its
Subsidiaries to, permit representatives of the Administrative Agent, from time
to time, as often as may be reasonably requested, but only during normal
business hours and (except when a Default or Event of Default exists) upon
reasonable prior notice to the Borrowers, to visit and inspect the Properties of
the New Borrower and each of its Subsidiaries, inspect, audit, examine, conduct
appraisals, and make extracts from the New Borrower’s and each Subsidiary’s
books and records, and discuss with its officers, its employees and its
independent accountants, the New Borrower’s and each Subsidiary’s business,
financial condition, business prospects and results of operations.  Up to one
such visit per Fiscal Year shall be at the New Borrower’s expense; except when a
Default or Event of Default exists, in which case all such visits shall be at
the New Borrower’s expense.  Representatives of each Lender shall be authorized
to accompany Administrative Agent on each such visit and inspection and to
participate with Administrative Agent therein, but at their own expense, unless
a Default or Event of Default exists.  Neither Administrative Agent nor any
Lender shall have any duty to make any such inspection and shall not incur any
liability by reason of its failure to conduct or delay in conducting any such
inspection.

 7.1.2

Notices.  Notify the Administrative Agent and the Lenders in writing, within
five (5) days after the Borrower’s Knowledge thereof, (i) of the commencement of
any litigation affecting any Credit Party or any of its Properties, whether or
not the claims asserted in such litigation are considered by the Credit Parties
to be covered by insurance, and of the institution of any administrative
proceeding, to the extent that such litigation or administrative proceeding, if
determined adversely to such Credit Party, would reasonably be expected to have
a Material Adverse Effect; (ii) of any material labor dispute to which any
Credit Party may become a party, any strikes or walkouts relating to any of its
plants or other facilities; (iii) of any material default by any Credit Party
under or termination of any material contract, or any note, indenture, loan
agreement, mortgage, lease, deed, guaranty or other similar agreement relating
to any Indebtedness of such Credit Party exceeding $3,000,000; (iv) of the
existence of any Default or Event of Default; (v) of any default by any Person
under any note or other evidence of Indebtedness payable to a Credit Party in an
amount exceeding $3,000,000; (vi) of any judgment against any Credit Party in an
amount exceeding $3,000,000; (vii) of the assertion by any Person of any
intellectual property claim, the adverse resolution of which could reasonably be
expected





60







--------------------------------------------------------------------------------







to have a Material Adverse Effect; (viii) of any violation or asserted violation
by any Credit Party of any Applicable Law (including ERISA, OSHA, FLSA or any
Environmental Laws), the adverse resolution of which could reasonably be
expected to have a Material Adverse Effect; (ix) of any Release by a Credit
Party or on any Property owned or occupied by a Credit Party which could
reasonably be expected to have a Material Adverse Effect; (x) of the discharge
of a Borrower’s independent accountants or any withdrawal of resignation by such
independent accountants from their acting in such capacity; (xi) of the issuance
or incurrence of any Indebtedness in excess of $2,000,000; (xii) of the issuance
or sale of any Equity Interests of the New Borrower or any Subsidiary in excess
of $1,000,000 or having a market value of 10% or more of the New Borrower’s or
Subsidiary’s common Equity Interests; (xiii) of any disposition of any assets or
Property or any interest therein to or in favor of any Person in excess of
$2,000,000 or (xiv) copies of all notices, requests and other documents
(including amendments, waivers and other modifications) received by any Credit
Party or any Subsidiary under or pursuant to any ABL Document and, from time to
time upon request by the Administrative Agent, such information and reports
regarding the ABL Loans as the Administrative Agent may reasonably request.  In
addition, the Credit Parties shall give the Administrative Agent at least five
(5) Business Days prior written notice of any Credit Party’s opening of any new
chief executive office.  At least five (5)  days prior to the execution of a
purchase and sale agreement by any Credit Party with respect to any proposed
Acquisition, notify the Administrative Agent of such proposed Acquisition and
deliver to the Administrative Agent copies of all acquisition documents related
thereto and any other documents reasonably requested by the Administrative Agent
with respect thereto.

 7.1.3

Financial and Other Reporting.  Keep adequate records and books of account with
respect to its business activities in which proper entries are made in
accordance with GAAP reflecting all its financial transactions; and cause to be
prepared and to be furnished to the Administrative Agent and the Lenders the
following (all to  be prepared in accordance with GAAP applied on a consistent
basis, unless the New Borrower’s certified public accountants concur in any
change therein, such change is disclosed to the Administrative Agent and is
consistent with GAAP and, if required by the Required Lenders, the financial
covenants set forth in Section 7.2.17 are amended in a manner requested by the
Required Lenders to take into account the effects of such change):

(a)

as soon as available, and in any event within 90 days after the close of each
Fiscal Year, audited balance sheets of the New Borrower and its Subsidiaries as
of the end of such Fiscal Year and the related statements of income,
shareholders’ equity and cash flow, on a consolidated basis, certified without
material qualification by the firm of independent certified public accountants
the New Borrower currently engages for this purpose, or any other firm
reasonably acceptable to the Administrative Agent (except for a qualification
for a change in accounting principles with which the accountant concurs), and
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding Fiscal Year.  The New Borrower may, at its discretion,
satisfy this requirement by delivering to the Administrative Agent and the
Lenders a copy of its Form 10K filed with the SEC with respect to any Fiscal
Year within the time period specified above;





61







--------------------------------------------------------------------------------







(b)

as soon as available, and in any event within 45 days after the end of each of
the first 3 Fiscal Quarters in any Fiscal Year, excluding the last Fiscal
Quarter of the New Borrower’s Fiscal Year, unaudited balance sheets of the New
Borrower and its Subsidiaries and the related unaudited consolidated statements
of income and cash flow in each case for such Fiscal Quarter and for the portion
of the New Borrower’s Fiscal Year then elapsed, on a consolidated basis, setting
forth in each case in comparative form, the corresponding figures for the
preceding Fiscal Year and for the New Borrower’s projections previously
delivered pursuant to Section 7.1.5, and certified by the principal financial
officer of the New Borrower as prepared in accordance with GAAP and fairly
presenting the consolidated financial position and results of operations of the
New Borrower and its Subsidiaries for such Fiscal Quarter and period subject
only to changes from audit and year end adjustments and except that such
statements need not contain notes. The New Borrower may, at their discretion,
satisfy this requirement by delivering to the Administrative Agent and the
Lenders a copy of its Form 10Q filed with the SEC with respect to any Fiscal
Year within the time period specified above;

(c)

as soon as available, and in any event within 30 days after the end of each
Fiscal Month hereafter (except information for the last Fiscal Month of any
Fiscal Quarter shall be due at the time specified in subparagraph (b) above and
information for the last Fiscal Month of any Fiscal Year shall be due in
preliminary form at the time specified in subparagraph (b) above and in final
form at the time specified in subparagraph (a) above), unaudited balance sheets
of the New Borrower and its Subsidiaries and the related unaudited consolidated
statements of income and cash flow in each case for such month and for the
portion of the New Borrower’s Fiscal Year then elapsed, on a consolidated basis,
setting forth in each case in comparative form, the corresponding figures for
the preceding Fiscal Year and for the New Borrower’s projections previously
delivered pursuant to Section 7.1.5, and certified by the principal financial
officer of the New Borrower as prepared in accordance with GAAP and fairly
presenting the consolidated financial position and results of operations of the
New Borrower and its Subsidiaries for such Fiscal Month and period subject only
to changes from audit and year end adjustments and except that such statements
need not contain notes;

(d)

promptly following the mailing or receipt of any material notice or report
delivered under the Second Lien Credit Agreement, copies of such notice or
report;

(e)

within 15 days after the end of each Fiscal Quarter, a certificate in a form
reasonably satisfactory to the Administrative Agent, executed by the chief
financial officer of the New Borrower setting forth the average amount of
Liquidity for such Fiscal Quarter;

(f)

within 15 days after the end of each Fiscal Quarter, information reasonably
satisfactory to the Administrative Agent supporting the information set forth in
the certificate delivered pursuant to subsection (e) above;





62







--------------------------------------------------------------------------------







(g)

within 5 days of the delivery thereof, copies of any Borrowing Base Certificate
(as defined in ABL Credit Agreement) delivered to the ABL Administrative Agent;

(h)

promptly after the sending or filing thereof, as the case may be, copies of any
proxy statements, financial statements or reports which the New Borrower has
made generally available to its shareholders and copies of any regular, periodic
and special public reports or registration statements which the New Borrower
files with the SEC or any Governmental Authority which may be substituted
therefor, or any national securities exchange; and

(i)

such other reports and information (financial or otherwise) as the
Administrative Agent may reasonably request from time to time in connection with
any Collateral or any Credit Party’s financial condition or business.  

Concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting officer of the New Borrower, (i) showing compliance with the
financial covenants set forth in Section 7.2.17 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the New Borrower or a Credit Party
has taken or proposes to take with respect thereto), (ii) stating that no
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 7.1.17) and (iii) in the case of a Compliance Certificate
delivered concurrently with the financial information pursuant to clause (a), a
calculation of Excess Cash Flow;

Promptly after the sending or filing thereof, the Borrowers shall also provide
to the Administrative Agent copies of any annual report to be filed in
accordance with ERISA in connection with each Pension Plan and such other data
and information (financial and otherwise) as the Administrative Agent, from time
to time, may reasonably request bearing upon or related to the Collateral or the
New Borrower’s and each of its Subsidiaries’ financial condition or results of
operations.  

The Borrowers hereby acknowledge that (i) the Administrative Agent will make
available to the Lenders any Communications by posting the Communications on
IntraLinks or another similar electronic system (“Platform”) and (ii) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers, the
Credit Parties and/or their Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrowers hereby agree
that (a) all Communications that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(b) by marking Communications “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Communications
as not containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States Federal and state
securities laws





63







--------------------------------------------------------------------------------







(provided, however, that to the extent such Communications constitute any
proprietary, nonpublic and/or confidential information, they shall be treated as
set forth in Section 10.15); (c) all Communications marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (d) the Administrative Agent shall be entitled to
treat any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.  

 7.1.4

Landlord and Storage Agreements.  Upon the reasonable request of the
Administrative Agent, provide the Administrative Agent with copies of:  (i) any
of the existing agreements, and (ii) any future agreements, between any Credit
Party and any landlord, warehouseman or bailee which owns any premises at which
any Collateral may, from time to time, be kept.

 7.1.5

Projections.  As soon as practicable and in any event within 45 days after the
commencement of each Fiscal Year beginning with the 2014 Fiscal Year, a business
plan and financial projections for the New Borrower and its Subsidiaries (on a
consolidated basis) for such Fiscal Year (month by month, including an income
statement, balance sheet and cash flow projection) for the New Borrower and its
Subsidiaries (on a consolidated basis) accompanied by a certificate of an
Authorized Officer of the New Borrower to the effect that (a) such projections
were prepared by the New Borrower in good faith, (b) the New Borrower has a
reasonable basis for the assumptions contained in such projections and (c) such
projections have been prepared in accordance with such assumptions.

 7.1.6

Taxes.  Pay and discharge all Taxes prior to the date on which such Taxes become
delinquent or penalties attach thereto, except and to the extent only that such
Taxes are being Properly Contested, or that such Taxes are in an aggregate
amount of less than $1,000,000, and are filed and paid in good faith as to the
Borrower’s Knowledge as such Taxes become due.

 7.1.7

Compliance with Applicable Laws.  Comply with all Applicable Law, including
ERISA, all Environmental Laws, FLSA, OSHA, Terrorism Laws, and all laws,
statutes, regulations and ordinances regarding the collection, payment and
deposit of Taxes, and obtain and keep in force any and all Governmental
Approvals necessary to the ownership of its Properties or to the conduct of its
business, but only to the extent that any such failure to comply (other than
failure to comply with Terrorism Laws), obtain or keep in force could be
reasonably expected to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, if any Release shall occur at or on any of the
Properties of the New Borrower or any of its Subsidiaries, the New Borrower
shall, or shall cause the applicable Subsidiary to, act promptly and diligently
to investigate the extent of, and to make appropriate action with respect to
such Release, whether or not ordered or otherwise directed to do so by any
Governmental Authority.  

 7.1.8

Insurance.  In addition to the insurance required herein with respect to the
Collateral, maintain, with any Approved Insurers, (i) insurance with respect to
the Credit Parties’ Properties and business against such casualties and
contingencies of such type (including product liability, workers’ compensation,
or larceny, embezzlement or other criminal misappropriation insurance) and in
such amounts as is customary in the business of the New Borrower or such
Subsidiary and (ii) business interruption insurance in an amount not less than
$20,000,000.





64







--------------------------------------------------------------------------------







 7.1.9

[Reserved].

 7.1.10

Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (i) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (a) such amounts individually and in the aggregate are less than
$1,000,000 or (b) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the New Borrower or such Subsidiary; (ii) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (iii)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Indebtedness
except, in the case of clause (i) or (ii), so long as no Event of Default
exists, where the failure to so pay or discharge could not reasonably be
expected to have a Material Adverse Effect.  

 7.1.11

Preservation of Existence, Etc.  (i) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.2.1. or Section 7.2.2; (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (iii) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation or non-renewal of which could reasonably be expected
to have a Material Adverse Effect.  

 7.1.12

Maintenance of Properties.  (i) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (ii) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (iii) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 7.1.13

Compliance with Terms of Leaseholds.  Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the New
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

 7.1.14

Lien Searches.  Promptly following receipt of the acknowledgment copy of any
financing statements filed under the UCC in any jurisdiction by or on behalf of
Lenders, deliver to Agent completed requests for information listing such
financing statement and all other effective financing statements filed in such
jurisdiction that name any Borrower as debtor, together with copies of such
other financing statements.

 7.1.15

Material Contracts.  Perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, enforce each such Material
Contract in





65







--------------------------------------------------------------------------------







accordance with its terms, and cause each of its Subsidiaries to do so, except,
in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 7.1.16

Books and Records.  The New Borrower will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP (or in the case of a Foreign
Subsidiary, generally accepted accounting principles in the jurisdiction of
organization of such Foreign Subsidiary) consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
New Borrower and such Subsidiaries.

 7.1.17

Future Subsidiary Guarantors, Security, etc.  The New Borrower will, and will
cause each of its U.S. Subsidiaries to, execute any documents, Filing
Statements, agreements and instruments, and take all further action (including
filing Mortgages) that may be required under Applicable Law, or that the
Administrative Agent (acting at the written direction of the Required Lenders)
may reasonably request, in order to effectuate the transactions contemplated by
the Loan Documents and in order to grant, preserve, protect and perfect the
validity and first priority (subject to Permitted Liens) of the Liens created or
intended to be created by the Loan Documents.  The New Borrower will cause any
subsequently acquired or organized U.S. Subsidiary to execute, within twenty
(20) Business Days of its acquisition or organization (or such longer period as
the Administrative Agent may agree in its sole discretion), a supplement to the
Subsidiary Guaranty (in the form of Annex I thereto) and each other applicable
Loan Document in favor of the Secured Parties.  In addition, from time to time,
the New Borrower will, at its cost and expense, promptly secure the Obligations
by pledging or creating, or causing to be pledged or created, perfected Liens
with respect to such of its assets and properties as the Required Lenders shall
designate, it being agreed that it is the intent of the parties that the
Obligations shall be secured by, among other things, substantially all the
assets of the New Borrower and its U.S. Subsidiaries (including real and
personal property acquired subsequent to the Closing Date (but in the case of
real property acquired after the Closing Date, the New Borrower will only be
required to perfect Liens on owned real property by filing Additional Mortgages
(together with the additional documents specified in Section 7.1.18 (a) through
(d)) and only to the extent the fair market value (or the tax assessed value if
reasonably acceptable to the Administrative Agent) of such property exceeds
$1,000,000)); provided that, neither the New Borrower nor its U.S. Subsidiaries
shall be required to pledge more than 65% of the Voting Securities of any
Foreign Subsidiary. Each Borrower shall deliver or cause to be delivered to the
Administrative Agent all customary instruments and documents (including legal
opinions, title insurance policies and lien searches) to evidence compliance
with this Section.  The New Borrower and its Subsidiaries will use commercially
reasonable efforts to (x) obtain a Lien Waiver for all real property leased by
any Credit Party after the Closing Date which relates to a location in which
there is, or is reasonably expected to be, Collateral with a book value of
$5,000,000 or more (and will periodically consult with the Administrative Agent
as to the status of such efforts, including when any lease on such real property
is up for renewal) and (y) obtain for the benefit of the Administrative Agent
any other Lien Waiver required to be delivered under the ABL Credit Agreement.
 Notwithstanding anything to the contrary, the Credit Parties shall use
commercially reasonable efforts to execute and deliver to the Administrative
Agent, for the benefit of the Secured Parties, Mortgages, such deposit accounts
control agreements (other than





66







--------------------------------------------------------------------------------







with respect to Excluded Deposit Accounts), Lien Waivers and other Security
Documents to the extent provided to the ABL Administrative Agent or executed in
respect of the ABL Loans.

 7.1.18

Further Mortgages and Insurance.  In the event that any certificate delivered in
accordance with Section 7.1.3(e) evidences that an average amount of Liquidity
for such Fiscal Quarter of below $15,000,000, the New Borrower will, upon
written request from the Administrative Agent, in respect of any owned real
property with a fair market value (or the tax assessed value if reasonably
acceptable to the Administrative Agent) in excess $250,000, deliver to the
Administrative Agent counterparts of each Additional Mortgage, duly executed and
delivered by the applicable Credit Party, together with:

(a)

evidence of the completion (or satisfactory arrangements for the completion) of
all recordings and filings of each Additional Mortgage as may be necessary or
desirable to create a valid, perfected first priority Lien against the
properties purported to be covered thereby;

(b)

mortgagee’s title insurance policies in favor of the Administrative Agent for
the benefit of the Secured Parties in amounts and in form and substance as shall
be customary for similar properties, with respect to the real and, if any, other
property purported to be covered by each Additional Mortgage, insuring that
title to such property is marketable and that the interests created by each
Additional Mortgage constitute valid first Liens thereon free and clear of all
defects and encumbrances (other than the subordinated lien in favor of the
Second Lien Lenders pursuant to the Second Lien Loan Documents and the
Intercreditor Agreements);

(c)

opinions addressed to the Administrative Agent and all Lenders from local real
estate counsel to the Credit Parties in the jurisdictions where such real estate
is located; and

(d)

a certificate of an Authorized Officer of the New Borrower certifying as to
compliance with Section 7.1.8,

provided, that the New Borrower shall be permitted 60 days following such
written request from the Administrative Agent (or such longer period as the
Administrative Agent shall agree) to comply with the provisions of this Section
7.1.18.

 7.1.19

Valuations.  Once per Fiscal Year, if requested by the Administrative Agent, the
New Borrower will provide the Administrative Agent with a valuation of any owned
real property not subject to a Mortgage (at the New Borrower’s expense).

 7.1.20

Post-Closing Condition.  Execute and deliver the documents and complete the
tasks set forth on Schedule 7.1.20, in each case within the time limits
specified on such schedule (unless such time period is extended in writing by
the Administrative Agent in its sole discretion).

 7.2

Negative Covenants.  The New Borrower (for itself and its Subsidiaries) hereby
covenants and agrees that, on the Closing Date and thereafter, until the Loans,
together with interest, fees and all other Obligations incurred hereunder (other
than contingent indemnification





67







--------------------------------------------------------------------------------







obligations for which not claim has been identified), are paid in full, unless
the Required Lenders have otherwise consented in writing, the New Borrower shall
not and shall not permit any of its Subsidiaries to:

 7.2.1

Fundamental Changes.  (i) Merge, reorganize, consolidate or amalgamate with any
Person, or liquidate, wind up its affairs or dissolve itself, except for mergers
or consolidations of any Credit Party into another Credit Party or any
Subsidiary into a Credit Party (with such Credit Party being the survivor
thereof); provided, however, that a Borrower shall be the survivor of any merger
or consolidation involving a Borrower; (ii) change any Credit Party’s name or
conduct business under any new fictitious name; or (iii) change any Credit
Party’s FEIN.

 7.2.2

Disposition of Assets.  Sell, assign, lease, consign or otherwise dispose of any
assets or Property or any interest therein to or in favor of any Person, except
(i) sales and dispositions of Cash and Cash Equivalent Investments, (ii) sales
of Inventory in the Ordinary Course of Business, (iii) sales and other
dispositions in the Ordinary Course of Business of obsolete, worn-out or surplus
Equipment no longer used or usable in the business of any Credit Party or any
Subsidiary for so long as no Default or Event of Default shall have occurred and
be continuing, (iv) termination of a lease of real or personal Property that is
not necessary for the Ordinary Course of Business, could not reasonably be
expected to have a Material Adverse Effect and does not result from a Credit
Party’s default, (v) sales and other dispositions approved in writing by the
Administrative Agent and Required Lenders, (vi) sales of Inventory made on
consignment and in the Ordinary Course of Business in an aggregate amount not to
exceed $5,000,000 at any time, (vii) any transfer of assets by the Existing
Borrower to the New Borrower in order to facilitate compliance with Section 5.7
of the Term Loan Amendment Agreement and (viii) other sales of assets or
Property with an aggregate fair market or book value (whichever is greater) not
to exceed $5,000,000 in any consecutive 12-month period; provided that (a) the
Borrowers shall not be required to repay the Loans pursuant to Section 3.1.1(c)
(subject to Section 3.1.2 hereof) with the proceeds from the sale or other
disposition of assets or Property sold or disposed of pursuant to clause (i),
(ii), (iv), (vi) or (vii) hereof and (b) (i) the Borrowers shall be required to
repay Loans pursuant to Section 3.1.1(c) (subject to Section 3.1.2 hereof) with
the proceeds from all other sales and dispositions of assets or Property sold or
disposed of pursuant to this Section 7.2.2 if such assets or Property constitute
Term Loan Priority Collateral at the time of such sale or disposition, and (ii)
the Borrowers shall be required to repay ABL Loans pursuant to the extent
required by the ABL Facility with the proceeds from all other sales and
dispositions of assets or Property sold or disposed of pursuant to this Section
7.2.2 if such assets or Property constitute ABL Priority Collateral at the time
of such sale or disposition.  

 7.2.3

Tax Consolidation.  File or consent to the filing of any consolidated income tax
return with any Person other than the New Borrower and its Subsidiaries.

 7.2.4

Accounting Changes.  Subject to the terms of the paragraph identified as
“Accounting Terms” in Section 1.4, make any significant change in accounting
treatment or reporting practices, except as may be permitted or required by GAAP
and/or applicable requirements of the SEC, or establish a fiscal year different
from the Fiscal Year, unless the New





68







--------------------------------------------------------------------------------







Borrower has notified the Administrative Agent of any such change and complied
with all disclosure and other requirements of Applicable Law.

 7.2.5

Organizational Documents.  Amend, modify or otherwise change any of the terms or
provisions in (i) any of its Organization Documents as in effect on the date
hereof or (ii) the Purchase Agreement, except for changes that do not affect in
any way such the rights and obligations of the New Borrower or any of its
Subsidiaries to enter into and perform the Loan Documents to which it is a party
and to pay all of the Obligations and that do not otherwise have a Material
Adverse Effect.

 7.2.6

Restrictive Agreements.  Enter into or become party to any Restrictive Agreement
other than (i) (x) those disclosed in Part 7.2.6 of the Disclosure Schedule and
any agreement or agreements governing the Indebtedness resulting from the
Permitted Refinancing thereof, provided that none of such disclosed restrictive
provisions of any such agreements shall be amended without prior notice and
consent of the Administrative Agent and (y) Restrictive Agreements binding the
Existing Borrower and its Subsidiaries in existence on the date hereof
immediately prior to the Acquisition and not listed in the Disclosure Schedule,
(ii) a Restrictive Agreement relating to secured Indebtedness permitted
hereunder, as long as the restrictions apply only to collateral for such
Indebtedness; and (iii) a Restrictive Agreement constituting customary
restrictions on assignment in leases and other contracts.

 7.2.7

Conduct of Business.  Engage in any business other than the business engaged in
by it on the Closing Date and any business or activities which are substantially
similar, related or incidental thereto or reasonably evolve therefrom.  

 7.2.8

Liens.  Create or permit any Liens on any of the now owned or hereafter acquired
Collateral except for Permitted Liens.

 7.2.9

Indebtedness.  Create, incur, guarantee or suffer to exist any Indebtedness,
except:  

(a)

the Obligations;

(b)

(i) ABL Obligations arising under the ABL Facility (other than ABL Bank Product
Obligations) in a principal amount not exceeding $125,000,000 at any one time
outstanding, (ii) additional loans for Money Borrowed and letters of credit
under the ABL Facility that may be incurred (other than pursuant to a customary
accordion or incremental facility added to the ABL Facility after the Closing
Date) in a principal amount at any one time outstanding not exceeding
$12,500,000, and (iii) ABL Bank Product Obligations arising in the Ordinary
Course of Business (excluding, for the avoidance of doubt, any ABL Loans or ABL
Letters of Credit);

(c)

 (i) (I) Second Lien Loans in an aggregate principal amount issued on or after
the Closing Date not to exceed $86,246,740.38, plus (II) up to $10,000,000
principal amount of additional Term B Second Lien Loans issued on the Closing
Date, the principal amount of which may be adjusted and converted to Term A
Second Lien Loans following the determination of Final Working Capital pursuant
to Section 5.2(f) of the Term Loan Amendment Agreement and the Second Lien
Credit Agreement, plus (III) up to $50,000,000 in the aggregate of incremental
Second Lien Loans (minus the principal





69







--------------------------------------------------------------------------------







amount of Debt incurred under clause (i)(IV) below), plus (IV) up to $25,000,000
Term C Second Lien Loans issued in accordance with Section 5.3 of the Term Loan
Amendment Agreement and Section 2.1(b) of the Second Lien Credit Agreement, in
each case, as in effect on the Closing Date, plus (V) the payment of interest,
fees and other amounts with respect to the Second Lien Loans in the form of
additional Indebtedness less (VI) the sum of the aggregate amount of principal
repayments and redemptions with respect thereto made after the Closing Date; and
(ii) any Permitted Refinancing thereof provided that, within three Business Days
of the final determination of Final Working Capital in accordance with Section
5.2(f) of the Term Loan Amendment Agreement, the aggregate principal amount of
Debt permitted pursuant to clause (a), clause (c)(i)(I) and clause (c)(i)(II) of
this Section 7.2.9 shall not exceed $210,000,000 (exclusive, for the avoidance
of doubt, of any capitalized amount permitted pursuant to clause (c)(i)(V) of
this Section 7.2.9);

(d)

Subordinated Indebtedness in a principal amount not exceeding $5,000,000 at any
one time outstanding, and any Permitted Refinancing of the foregoing;

(e)

Permitted Purchase Money Indebtedness;

(f)

(i) Indebtedness outstanding on the date hereof and listed on Part 7.2.9 of the
Disclosure Schedule and any Permitted Refinancing of the foregoing; and (ii) any
Indebtedness of the Existing Borrower and its Subsidiaries outstanding on the
date hereof immediately prior to the Acquisition not listed in the Disclosure
Schedule, other than Indebtedness referred to in clauses (a) and (c) of this
Section 7.2.9 ;

(g)

Permitted Contingent Liabilities;

(h)

Indebtedness that is not secured by a Lien in an aggregate amount outstanding at
any time not in excess of $5,000,000 incurred as earnout obligations in favor of
sellers from whom the Credit Parties have made one or more Permitted
Acquisitions, provided that payment of any such earnout obligation subject to
the satisfaction of certain operating or performance conditions which are the
subject of the earnout; and

(i)

Indebtedness that is not included in any of the preceding clauses of this
Section that is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time.  

 7.2.10

Restricted Investments.  Make any Restricted Investment.  

 7.2.11

Loans.  Make any loans or other advances of money to any Person, except (i)
advances to an officer or employee for salary, travel expenses, commissions and
similar items in the Ordinary Course of Business; (ii) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (iii)
deposits with financial institutions permitted hereunder; (iv) as long as no
Default or Event of Default exists, intercompany loans by a Credit Party to
another Credit Party; (v) as long as no Default or Event of Default exists,
intercompany loans by a Credit Party to a Subsidiary to the extent permitted by
Section 7.2.10; (vi) loans and advances made in





70







--------------------------------------------------------------------------------







connection with any seller financing transaction not in excess of $5,000,000 in
the aggregate at any time; and (vii) loans and advances disclosed in Part 7.2.11
of the Disclosure Schedule.

 7.2.12

Distributions; Upstream Payments.  

(a)

Declare or make any Distributions, except: (i) Upstream Payments; (ii)
additional Distributions provided, that (A) no Default or Event of Default shall
have occurred and be continuing, (B) after giving effect to such payment on a
pro forma basis, (x) the Total Leverage Ratio shall be less than 2.00:100 and
(y) the New Borrower shall otherwise be in compliance with all other applicable
financial covenants set forth in Section 7.2.17, (C) after giving effect to any
such payment, the New Borrower shall have no less than $50,000,000 in Liquidity,
(D) prior to making any such payment, the Borrowers shall have permanently
elected to make all interest payments on the Second Lien Loans in cash for the
remainder of the term of the Second Lien Credit Agreement, (E) all principal on
the Second Lien Loans that comprises previously capitalized interest payments
shall have been voluntarily prepaid in full in cash immediately prior to the
making of any such payment, (F) prior to, or concurrently with, the making of
any such payment, the Borrowers shall make a voluntary prepayment pursuant to
Section 3.1.1(a) in an amount equal to 100% of the amount of any such
Distribution, and (G) the cumulative amount of such Distributions shall not
exceed the lesser of (x) retained annual Excess Cash Flow (being the portion of
Excess Cash Flow for each Fiscal Year, commencing with the 2014 Fiscal Year, not
required to be applied as a mandatory prepayment pursuant to Section 3.1.1(d) in
respect of such Fiscal Year) and (y) $7,000,000 in any Fiscal Year; and (iii)
Distributions not to exceed $2,000,000 in the aggregate since the Closing Date
so long as both before and after giving effect to such Distributions, no Default
or Event of Default shall have occurred and be continuing; or

(b)

Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Part 7.2.12 of the Disclosure Schedule.  

 7.2.13

Affiliate Transactions.  Enter into or be party to any transaction with an
Affiliate, except (i) transactions contemplated by the Loan Documents and the
Transaction Documents; (ii) payment of reasonable compensation to officers and
employees for services actually rendered, and loans and advances permitted by
Section 7.2.11; (iii) payment of customary directors’ fees and indemnities; (iv)
transactions solely among Credit Parties and wholly owned Subsidiaries; (v)
transactions with Affiliates that were consummated prior to the Closing Date, as
shown on Part 7.2.13 of the Disclosure Schedule; and (vi) any transaction or
series of transactions with Affiliates in the Ordinary Course of Business, which
(i) to the extent the value of such transactions or series of transactions are
in excess of $1,000,000 for any Fiscal Year, have been approved in writing by
the Administrative Agent, and (ii) are no less favorable than would be obtained
in a comparable arm’s-length transaction with a non-Affiliate.  

 7.2.14

Restrictions on Payment of Junior Financing.  The New Borrower shall not, nor
shall the New Borrower permit any of its Subsidiaries to, directly or
indirectly, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it





71







--------------------------------------------------------------------------------







being understood that payments of regularly scheduled principal and interest
shall be permitted and cancellations of Indebtedness for no value shall be
permitted) the Second Lien Loans, any subordinated Indebtedness incurred under
Section 7.2.9(d) or any other Indebtedness (other than the ABL Facility) that is
or is required to be subordinated, in right of payment or as to Collateral, to
the Obligations pursuant to the terms of the Loan Documents (collectively,
“Junior Financing”) or make any payment in violation of any subordination terms
of any Junior Financing documentation, except (i) the refinancing thereof with
the Net Cash Proceeds of any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.2.9(d), is permitted pursuant to Section 7.2.9(d)), to
the extent not required to prepay any Loans pursuant to Section 3.1.1(a), (ii)
the conversion of any Junior Financing to Capital Securities (other than
Disqualified Capital Securities) of Holdings or any of its direct or indirect
parents, (iii) repayments of Second Lien Loans required as a result of the AHYDO
Catch-Up Mandatory Prepayment (iv) the cancellation or conversion of Second Lien
Loans pursuant to the Term Loan Amendment Agreement and the capitalization of
interest on the Second Lien Loans and (v) the cancellation of the Second Lien
Loans in satisfaction of indemnification obligations of the Second Lien Lenders
pursuant to Section 5.8 of the Term Loan Amendment Agreement.

 7.2.15

Amendments to Subordinated Indebtedness.  Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Indebtedness,
if such modification (i) increases the principal balance of such Indebtedness,
or increases any required payment of principal or interest; (ii) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (iii) shortens the final
maturity date or otherwise accelerates amortization; (iv) increases the interest
rate or permits interest to be paid other than through the capitalization
thereof; (v) increases or adds any fees or charges; (vi) modifies any covenant
in a manner or adds any representation, covenant or default that is more onerous
or restrictive in any material respect for any Credit Party or Subsidiary, or
that is otherwise materially adverse to any Credit Party, any Subsidiary or
Lenders; or (vii) results in the Obligations not being fully benefited by the
subordination provisions thereof.  

 7.2.16

Sale-Leaseback and Pension Obligations.  (a) Create, incur, assume or suffer to
exist any obligations as lessee for the rental or hire of real or personal
property in connection with any sale and leaseback transaction, or (b) make for
any Fiscal Year more than the minimum required statutory pension contributions
required to be made in respect of such Fiscal Year with respect to the New
Borrower’s qualified defined benefit cost covering the New Borrower’s U.S.
employees.  

 7.2.17

Financial Condition and Operations.  The New Borrower will not permit any of the
events set forth below in clauses (a), (b) and (c) to occur:

(a)

The New Borrower will not permit the Total Leverage Ratio as of the last day of
any period set forth below on a Pro Forma Basis to be greater than:

Fiscal Quarter Ending

Total Leverage Ratio

September 30, 2013

6.52:1.00

December 31, 2013

6.52:1.00

March 31, 2014

5.17:1.00

June 30, 2014

5.16:1.00

September 30, 2014

4.89:1.00

December 31, 2014

4.52:1.00

March 31, 2015

4.26:1.00

June 30, 2015

4.00:1.00

September 30, 2015

3.81:1.00

December 31, 2015

3.68:1.00

March 31, 2016

3.56:1.00

June 30, 2016

3.48:1.00

September 30, 2016

December 31, 2016

3.20:1.00

3.20:1.00

March 31, 2017

3.20:1.00

June 30, 2017 and thereafter

3.19:1.00




(b)

The New Borrower will not permit the Fixed Charge Coverage Ratio as of the last
day of any period set forth below on a Pro Forma Basis to be less than:

Fiscal Quarter Ending

Fixed Charge Coverage Ratio

September 30, 2013

None

December 31, 2013

None

March 31, 2014

None

June 30, 2014

None

September 30, 2014

0.72:1.00

December 31, 2014

0.77:1.00

March 31, 2015

0.82:1.00

June 30, 2015

0.85:1.00

September 30, 2015

0.89:1.00

December 31, 2015

March 31, 2016

0.94:1.00

0.96:1.00

June 30, 2016

1.06:1.00

September 30, 2016

December 31, 2016

1.14:1.00

1.14:1.00

March 31, 2017 and thereafter

1.15:1.00

(c)

The New Borrower will not permit EBITDAP for the four Fiscal Quarter periods
ending as of the last day of any period set forth below on a Pro Forma Basis to
be less than the amount set forth under the column “EBITDAP Level” opposite such
last day:

Fiscal Quarter Ending

EBITDAP Level

September 30, 2013

$51,000,000

December 31, 2013

$51,000,000

March 31, 2014

$52,000,000

June 30, 2014

$53,000,000

September 30, 2014

$54,000,000

December 31, 2014

$56,000,000

March 31, 2015

$61,000,000

June 30, 2015

$66,000,000

September 30, 2015

December 31, 2015

March 31, 2016

$69,000,000

$73,000,000

$77,000,000

June 30, 2016

$80,000,000

September 30, 2016

December 31, 2016

$82,000,000

$83,000,000

March 31, 2017

$84,000,000

June 30, 2017 and thereafter

$85,000,000




ARTICLE VIII

EVENTS OF DEFAULT

 8.1

Listing of Events of Default.  Each of the following events or occurrences
described in this Article shall constitute an “Event of Default”.  

 8.1.1

Non-Payment of Obligations.  Any Borrower shall default in the payment or
prepayment when due of:





74







--------------------------------------------------------------------------------







(a)

any principal of any Loan and such default shall continue unremedied for a
period of two Business Days after such amount was due; or

(b)

any interest or fee described in Article III or any other monetary Obligation,
and such default shall continue unremedied for a period of five Business Days
after such amount was due.  

 8.1.2

Misrepresentations.  Any representation, warranty or other written statement to
the Administrative Agent or any Lender that is made by any Credit Party in this
Agreement or furnished in compliance with or in reference to any of the Loan
Documents, proves to have been false or misleading in any material respect when
made or furnished.

 8.1.3

Non-Performance of Certain Covenants and Obligations.  The New Borrower shall
default in the due performance or observance of any of its obligations under
Section 7.1.3, Section 7.1.11 or Section 7.2.  

 8.1.4

Non-Performance of Other Covenants and Obligations.  Any Credit Party shall
default in the due performance and observance of any other agreement contained
in any Loan Document executed by it, and such default shall continue unremedied
for a period of 60 days after the earlier of (a) the date of the Borrower’s
Knowledge of such default or (b) notice thereof given to the Borrowers by the
Administrative Agent or any Lender.  

 8.1.5

Default on Other Indebtedness.  (i) A default shall occur in the payment of any
amount when due, whether by acceleration or otherwise, of any principal or
stated amount of, or interest or fees on, any Indebtedness (other than
Indebtedness described in Section 8.1.1) of the New Borrower or any of its
Subsidiaries or any other Credit Party having a principal or stated amount,
individually or in the aggregate, in excess of $5,000,000; provided that such
default enables or permits (with all applicable grace periods having expired)
the holders of such Indebtedness to accelerate such Indebtedness, or (ii) a
default occurs that enables or permits (with all applicable grace periods having
expired) the ABL Agent to accelerate the ABL Obligations under the ABL Credit
Agreement or any Permitted Refinancing thereof as a result of any breach in the
performance or observance (by the New Borrower or any of its Subsidiaries) of
the financial covenant contained in Section 9.3 of the ABL Credit Agreement (or
any similar financial covenant contained in any Permitted Refinancing thereof);
provided that any such default shall not constitute an Event of Default under
this Section 8.1.5 until the earliest to occur of (x) the date that is 10 days
after such default (but only if such default has not been waived or cured), (y)
the acceleration of the Indebtedness under the ABL Credit Agreement and (z) the
exercise of any remedies by the ABL Agent or any lenders under the ABL Credit
Agreement in respect of any Collateral; provided further that the foregoing
proviso shall cease to be applicable if the cumulative compensation paid to the
ABL Lenders on account of any amendment, waiver, forbearance or similar relief
granted to the Borrowers during all periods that an Event of Default is so
deferred represents an increase in the All-In-Yield on the ABL Loans of 0.50% or
more unless, the Borrowers pay compensation to the Lenders representing an
equivalent increase in the All-In-Yield on the Loans then outstanding, or (iii)
an event or condition occurs that enables or permits (with all applicable grace
periods having expired) the ABL Agent to accelerate the ABL Obligations under
the ABL Credit Agreement or any Permitted Refinancing thereof, other than a
default described in clause (i) and (ii) above; provided that any such event or
condition under the





75







--------------------------------------------------------------------------------







ABL Credit Agreement (other than a default described in clause (i) and (ii)
above) shall not constitute an Event of Default under this Section 8.1.5 until
the earliest to occur of (x) the date that is 30 days after such event or
circumstance (but only if such event or circumstance has not been waived or
cured), (y) the acceleration of the Indebtedness under the ABL Credit Agreement
and (z) the exercise of any remedies by the ABL Agent or any lenders under the
ABL Credit Agreement in respect of any Collateral, or (iv) a default shall occur
in the performance or observance of any obligation or condition with respect to
any Indebtedness of the New Borrower or any of its Subsidiaries or any other
Credit Party (other than indebtedness described in clause (i) and (iii) above)
having a principal or stated amount, individually or in the aggregate, in excess
of $5,000,000, if the effect of such default is to accelerate the maturity of
any such Indebtedness or such default shall continue unremedied for any
applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.  

 8.1.6

Judgments.  Any judgment or order for the payment of money individually or in
the aggregate in excess of $5,000,000 (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has not
denied or objected to its responsibility to cover such judgment or order) shall
be rendered against the New Borrower or any of its Subsidiaries or any other
Credit Party and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 60 days after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.  

 8.1.7

Change in Control.  Any Change in Control shall occur.  

 8.1.8

Bankruptcy, Insolvency, etc.  The New Borrower, any of its Subsidiaries or any
other Credit Party shall:

(a)

generally fail to pay, or admit in writing its inability or general
unwillingness to pay, debts as they become due;

(b)

apply for, consent to, or acquiesce in the appointment of a trustee, receiver,
sequestrator or other custodian for any substantial part of the property of any
thereof, or make a general assignment for the benefit of creditors;

(c)

in the absence of such application, consent or acquiescence in or permit or
suffer to exist the appointment of a trustee, receiver, receiver manager,
sequestrator or other custodian for a substantial part of the property of any
thereof, and such trustee, receiver, receiver manager, sequestrator or other
custodian shall not be discharged within 90 days; provided that, each Borrower,
each Subsidiary and each other Credit Party hereby expressly authorizes each
Secured Party to appear in any court conducting any relevant proceeding during
such 90-day period to preserve, protect and defend their rights under the Loan
Documents;





76







--------------------------------------------------------------------------------







(d)

permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law or any dissolution, winding up or liquidation proceeding, in respect
thereof, and, if any such case or proceeding is not commenced by any Borrower,
any Subsidiary or any Credit Party, such case or proceeding shall be consented
to or acquiesced in by the New Borrower, such Subsidiary or such Credit Party,
as the case may be, or shall result in the entry of an order for relief or shall
remain for 90 days undismissed; provided that, the New Borrower, each Subsidiary
and each Credit Party hereby expressly authorizes each Secured Party to appear
in any court conducting any such case or proceeding during such 90-day period to
preserve, protect and defend their rights under the Loan Documents; or

(e)

take any action authorizing, or in furtherance of, any of the foregoing.  

 8.1.9

Impairment of Security, etc.  Any Loan Document shall (except in accordance with
its terms), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of any Credit Party party
thereto; any Lien shall (except in accordance with the terms of any Loan
Document), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of any Credit Party
subject thereto in respect of any material portion of the Collateral (as defined
in the Security Agreement); any Credit Party or any other party shall contest in
any manner such effectiveness, validity, binding nature or enforceability; or,
except as permitted under any Loan Document, any Lien securing any Obligation
shall, in whole or in part, cease to be a perfected first priority Lien with
respect to any material portion of the Collateral.  

 8.1.10

ERISA.  A Reportable Event shall occur which the Administrative Agent, in its
reasonable discretion, shall determine constitutes grounds for the termination
by the Pension Benefit Guaranty Corporation of any Pension Plan or for the
appointment by the appropriate United States district court of a trustee for any
Pension Plan, or if any Pension Plan or Covered Plan shall be terminated or any
such trustee shall be requested or appointed, or if the New Borrower or any
Subsidiary is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from the New Borrower’s or
such Subsidiary’s complete or partial withdrawal from such Pension Plan; and any
such event may be reasonably expected to have either a Material Adverse Effect
or arise from the New Borrower’s failure to make a required installment payment
when due in an amount in excess of $5,000,000.

 8.2

Action if Bankruptcy.  If any Event of Default described in clauses (a) through
(d) of Section 8.1.8 with respect to a Borrower shall occur, the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand to any Person.  

 8.3

Action if Other Event of Default.  If any Event of Default (other than any Event
of Default described in clauses (a) through (d) of Section 8.1.8 with respect to
a Borrower) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Administrative Agent, upon the written direction of the Required
Lenders, shall by notice to the Borrowers declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable, whereupon the full unpaid amount of such Loans and other Obligations





77







--------------------------------------------------------------------------------







which shall be so declared due and payable shall be and become immediately due
and payable, without further notice, demand or presentment.  

ARTICLE IX

THE ADMINISTRATIVE AGENT

 9.1

Actions.  

(a)

Each Lender hereby appoints Silver Point as its Administrative Agent under and
for purposes of each Loan Document.  Each Lender authorizes the Administrative
Agent to act on behalf of such Lender under each Loan Document and to appoint
other agents or sub-agents to assist in its actions under the Loan Documents and
the Administrative Agent shall not be liable for the acts and omissions of such
agents as long as they are appointed with due care and without gross negligence
or willful misconduct.  Each Lender further authorizes the Administrative Agent,
in the absence of other written instructions from the Required Lenders received
from time to time by the Administrative Agent (with respect to which the
Administrative Agent agrees that it will comply, subject to the terms and
conditions of Article IX), to exercise such powers hereunder and thereunder as
are delegated to or required of the Administrative Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto (including the
release of Liens on assets Disposed of in accordance with the terms of the Loan
Documents).  

(b)

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders in accordance with the terms of this Agreement (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.1).  Each Lender hereby indemnifies
(which indemnity shall be payable within thirty (30) days of demand therefor, to
the extent not reimbursed by the Borrowers or any other Credit Party, and
without limiting the Borrowers’ and Credit Parties’ obligations under this
Agreement and which indemnity shall survive any termination of this Agreement)
the Administrative Agent and its officers, directors, employees and agents, pro
rata according to the proportionate amount of Loans held by such Lender, from
and against any and all liabilities, obligations, losses, damages, claims,
penalties, judgments, costs, disbursements or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, the Administrative Agent in any way relating to or arising out of any
Loan Document or any action taken or omitted to be taken by the Administrative
Agent under the Loan Documents, (including reasonable attorneys’ fees and
expenses), and as to which the Administrative Agent, is not reimbursed by the
Borrowers; provided that, no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, claims, costs or
expenses which are determined by a court of competent jurisdiction in a final
proceeding to have resulted from the Administrative Agent’s gross negligence or
willful misconduct.  By executing a Lender Assignment Agreement, each future
Lender (acting for itself and on behalf of each Affiliate thereof which becomes
a Secured





78







--------------------------------------------------------------------------------







Party from time to time) shall be deemed to ratify the power of attorney granted
to the Administrative Agent hereunder.  

 9.2

Exculpation.  Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable to any Secured Party for any
action taken or omitted to be taken by it under any Loan Document, or in
connection therewith, except for its own willful misconduct or gross negligence,
nor responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of any Loan Document,
nor for the creation, perfection or priority of any Liens purported to be
created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, nor
to make any inquiry respecting the performance by any Credit Party of its
Obligations.  Any such inquiry which may be made by the Administrative Agent
shall not obligate it to make any further inquiry or to take any action.  The
Administrative Agent shall be entitled to rely upon advice of counsel concerning
legal matters and upon any notice, consent, certificate, statement or writing
which the Administrative Agent believes to be genuine and to have been presented
by a proper Person.  

To the fullest extent permitted by Applicable Law, no Credit Party or Lender
shall assert, and each Credit Party and Lender hereby waives, any claim against
the Administrative Agent, its sub-agents and their respective Affiliates in
respect of any actions taken or omitted to be taken by any of them, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated herby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof.  

No provision of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby or the transactions contemplated
hereby or thereby, shall require the Administrative Agent to: (i) expend or risk
its own funds or provide indemnities in the performance of any of its duties
hereunder or the exercise of any of its rights or power or (ii) otherwise incur
any financial liability in the performance of its duties or the exercise of any
of its rights or powers unless it is indemnified to its satisfaction and the
Administrative Agent shall have no liability to any person for any loss
occasioned by any delay in taking or failure to take any action while it is
awaiting an indemnity satisfactory to it.  

The Administrative Agent shall not be responsible for (i) perfecting,
maintaining, monitoring, preserving or protecting the security interest or lien
granted under this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, (ii) the filing, re-filing,
recording, re-recording or continuing or any document, financing statement,
mortgage, assignment, notice, instrument of further assurance or other
instrument in any public office at any time or times or (iii) providing,
maintaining, monitoring or preserving insurance on or the payment of taxes with
respect to any of the Collateral. The actions described in items (i) through
(iii) shall be the sole responsibility of the Credit Parties.  

The Administrative Agent shall not be required to qualify in any jurisdiction in
which it is not presently qualified to perform its obligations as Administrative
Agent.  





79







--------------------------------------------------------------------------------







The Administrative Agent has accepted and is bound by the Loan Documents
executed by the Administrative Agent as of the date of this Agreement and, as
directed in writing by the Required Lenders, the Administrative Agent shall
execute additional Loan Documents delivered to it after the date of this
Agreement; provided, however, that such additional Loan Documents do not
adversely affect the rights, privileges, benefits and immunities of the
Administrative Agent. The Administrative Agent will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing the Obligations (other than this Agreement and the
other Loan Documents to which the Administrative Agent is a party).  

No written direction given to the Administrative Agent by the Required Lenders
or the Borrowers that in the sole reasonable judgment of the Administrative
Agent imposes, purports to impose or might reasonably be expected to impose upon
the Administrative Agent any obligation or liability not set forth in or arising
under this Agreement and the other Loan Documents will be binding upon the
Administrative Agent unless the Administrative Agent elects, at its sole option,
to accept such direction.  

The Administrative Agent shall not be responsible or liable for any failure or
delay in the performance of its obligations under this Agreement or the other
Loan Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action.  

The Administrative Agent shall not be under any obligation to exercise any of
its rights or powers vested in it by this Agreement or the other Loan Documents,
at the request, order or direction of the Required Lenders unless the same is
given pursuant to the express provisions of this Agreement or the other Loan
Documents and the Required Lenders shall have offered to the Administrative
Agent security or indemnity reasonably satisfactory to the Administrative Agent
against the costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) which might be incurred therein or thereby.  

Beyond the exercise of reasonable care in the custody of the Collateral in its
possession, the Administrative Agent will have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto. The Administrative Agent will be deemed to
have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Administrative Agent will not be
liable or responsible for any loss or diminution in the value of any of the
Collateral by reason of the act or omission of any carrier, forwarding agency or
other agent or bailee selected by the Administrative Agent in good faith without
gross negligence or willful misconduct.  

The Administrative Agent will not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or





80







--------------------------------------------------------------------------------







omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Administrative Agent, as determined by a court of competent jurisdiction in a
final, nonappealable order, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
any grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Administrative Agent hereby disclaims any
representation or warranty to the present and future Secured Parties concerning
the perfection of the Liens granted hereunder or in the value of any of the
Collateral.  

In the event that the Administrative Agent is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Administrative Agent’s sole reasonable discretion may
cause the Administrative Agent to be considered an “owner or operator” under any
Environmental Laws or otherwise cause the Administrative Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Administrative Agent reserves the right,
instead of taking such action, either to resign as Administrative Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Administrative Agent will not be liable to any person
for any environmental liability or any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Administrative Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge or release or threatened
discharge or release of any Hazardous Material into the environment.  

 9.3

Successor.  The Administrative Agent may resign as such at any time upon at
least 30 days’ prior notice to the Borrowers and all Lenders.  The
Administrative Agent may be removed at any time upon the affirmative vote of the
Required Lenders.  If the Administrative Agent at any time shall resign or be
removed, the Required Lenders may appoint another Lender as a successor
Administrative Agent which shall thereupon become the Administrative Agent
hereunder.  In the case of the Administrative Agent’s resignation, if no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor as provided for above.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent and the
payment of the reasonable fees and expenses (including attorney’s fees and
expenses) of the resigning or removed Administrative Agent), such successor
Administrative Agent shall be entitled to receive from the retiring or removed
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring or
removed Administrative Agent.  The retiring or removed Administrative Agent
shall cooperate in all respects with the transition of the Administrative Agent
role to the successor Administrative Agent and shall, following such transition,
be discharged from its duties and obligations under the Loan Documents.  After
any retiring or removed Administrative Agent’s resignation or removal, as
applicable, hereunder as the Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions





81







--------------------------------------------------------------------------------







taken or omitted to be taken by it while it was the Administrative Agent under
the Loan Documents, and Section 9.1, Section 10.3 and Section 10.4 shall
continue to inure to its benefit.  

 9.4

Loans by the Administrative Agent.  The Administrative Agent shall have the same
rights and powers with respect to (x) the Loans held by it or any of its
Affiliates, and (y) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not the Administrative Agent.
 The Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the New Borrower or
any Subsidiary or Affiliate of the New Borrower as if the Administrative Agent
were not the Administrative Agent hereunder.  

 9.5

Credit Decisions.  Each Lender acknowledges that it has, independently of the
Administrative Agent and each other Lender, and based on such Lender’s review of
the financial information of the New Borrower, the Loan Documents (the terms and
provisions of which being satisfactory to such Lender) and such other documents,
information and investigations as such Lender has deemed appropriate, made its
own credit decision to extend the Loans.  Each Lender also acknowledges that it
will, independently of the Administrative Agent and each other Lender, and based
on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.  

 9.6

Copies, etc.  The Administrative Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to the
Administrative Agent by a Borrower pursuant to the terms of the Loan Documents
(unless concurrently delivered to the Lenders by such Borrower).  The
Administrative Agent will distribute to each Lender each document or instrument
received (other than notices delivered pursuant to Articles II and III) for its
account and copies of all other communications received by the Administrative
Agent from a Borrower for distribution to the Lenders by the Administrative
Agent in accordance with the terms of the Loan Documents.  

 9.7

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telegram or cable) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper
Person, and upon advice and statements of legal counsel, independent accountants
and other experts selected by the Administrative Agent.  As to any matters not
expressly provided for by the Loan Documents, the Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, thereunder
in accordance with instructions given by the Required Lenders or all of the
Lenders as is required in such circumstance, and such instructions of such
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Secured Parties.  For purposes of applying amounts in accordance with
this Agreement, the Administrative Agent shall be entitled to rely upon any
Secured Party that has entered into a Hedge Agreement with any Credit Party for
a determination (which such Secured Party agrees to provide or cause to be
provided upon request of the Administrative Agent) of the outstanding
Obligations owed to such Secured Party under any Hedge Agreement.  Unless it has
actual knowledge evidenced by way of written notice from any such Secured Party
and the Borrowers to the contrary, the Administrative Agent, in acting in such
capacity under the Loan Documents, shall be entitled to assume that no Hedge
Agreements





82







--------------------------------------------------------------------------------







or Obligations in respect thereof are in existence or outstanding between any
Secured Party and any Credit Party.  

 9.8

Defaults.  The Administrative Agent shall not be deemed to have Knowledge or
notice of the occurrence of a Default unless the Administrative Agent has
received a written notice from a Lender or the Borrowers specifying such Default
and stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall (subject to the provisions of this Article IX and
Section 10.1) take such action and exercise such remedies with respect to such
Default as shall be directed by the Required Lenders pursuant to any of the Loan
Documents; provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action (including, without limitation, credit bidding
the Loans of all Lenders hereunder), or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Secured Parties except to the extent that this Agreement expressly requires that
such action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.  

 9.9

Posting of Approved Electronic Communications.  

(a)

The New Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the New Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.3, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Continuation/Conversion
Notice, (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default under this Agreement or any other Loan Document or (iv) is required
to be delivered to satisfy any condition precedent to the effectiveness of this
Agreement (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, the New Borrower agrees, and agrees to cause
its Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Loan Documents (including, for the avoidance of doubt, Section 7.1.3) but
only to the extent requested by the Administrative Agent.  

(b)

In accordance with Section 7.1.3, the New Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar Platform.  

(c)

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE INDEMNIFIED PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY
OF THE PLATFORM AND





83







--------------------------------------------------------------------------------







EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
INDEMNIFIED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN
NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE ANY LIABILITY TO ANY OBLIGOR, ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  

(d)

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.  

(e)

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.  

 9.10

Proofs of Claim.  The Lenders and the Borrowers hereby agree that after the
occurrence of an Event of Default pursuant to Section 8.1.8, in case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any of the Credit Parties, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any of the Credit Parties)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)

to file and prove a claim for the whole amount of principal and interest owing
and unpaid in respect of the Loans and any other Obligations (excluding
Obligations arising under any Hedge Agreement) that are owing and unpaid and to
file such other papers or documents as may be necessary or advisable in order to
have the claims of the Lenders, the Administrative Agent and other agents
appointed by the Administrative Agent (including any claim for the reasonable
compensation, expenses,





84







--------------------------------------------------------------------------------







disbursements and advances of the Lenders, the Administrative Agent and such
other agents and their agents and counsel and all other amounts due Lenders,
Administrative Agent and such other agents hereunder) allowed in such judicial
proceeding; and

(b)

to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent and other agents hereunder.  Nothing herein contained shall
be deemed to authorize Administrative Agent to authorize or consent to or accept
or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.  Further, nothing contained in this Section shall
affect or preclude the ability of any Lender to (i) file and prove such a claim
in the event that the Administrative Agent has not acted within ten days prior
to any applicable bar date and (ii) require an amendment of the proof of claim
to accurately reflect such Lender’s outstanding Obligations.

 9.11

Appointment of Designated Term Loan Agent.  The Administrative Agent and the
Second Lien Administrative Agent have entered into the First/Second Lien
Intercreditor Agreement for purposes of defining the relative rights and
priorities of the Term Loan Claimholders with respect to the Collateral.  The
First/Second Lien Intercreditor Agreement addresses only the relative rights and
priorities of the Term Loan Claimholders in the Collateral.  The purpose of the
ABL/Term Loan Intercreditor Agreement is to define the relative rights and
priorities of the ABL Claimholders in the Collateral with respect to the Term
Loan Claimholders (when treating the Term Loan Claimholders as a single group).
 In furtherance of that purpose:

(a)

The Administrative Agent, as authorized and directed by the Secured Parties,
hereby appoints and designates Silver Point to act as the Designated Term Loan
Agent as specified under the ABL/Term Intercreditor Agreement on behalf of the
Administrative Agent and other Secured Parties.  The Administrative Agent, on
behalf of all Secured Parties, agrees that any action taken by Designated Term
Loan Agent in accordance with the provisions of the ABL/Term Intercreditor
Agreement, and the exercise by Designated Term Loan Agent of any of the powers
set forth therein, together with such other powers as are reasonably incidental
thereto, is fully authorized by, and shall be completely binding upon, the
Administrative Agent and all other Secured Parties.

(b)

Each Lender (i) consents to the subordination of Liens provided for in the
ABL/Term Intercreditor Agreement, (ii) agrees that it will be bound by, and will
take no actions contrary to, the provisions of the ABL/Term Intercreditor
Agreement, (iii) authorizes and directs the Administrative Agent to enter into
the ABL/Term Intercreditor Agreement on its behalf, (iv) authorizes and directs
the Administrative Agent on its behalf to appoint the Designated Term Loan
Agent, and (v) that any action taken by the





85







--------------------------------------------------------------------------------







Designated Term Loan Agent pursuant to the ABL/Term Intercreditor Agreement
shall be binding upon such Lender.  

(c)

Each Lender acknowledges and agrees that the Person appointed to serve as
Designated Term Loan Agent under the ABL/Term Intercreditor Agreement is the
same Person appointed to serve as Second Lien Administrative Agent and that such
Person (or any successor thereto) shall be permitted to serve as both Second
Lien Administrative Agent and Designated Term Loan Agent even if such Person
does not also serve as Administrative Agent and regardless of the existence or
absence of any conflict between the Secured Parties and the Second Lien
Claimholders (as defined in the ABL/Term Intercreditor Agreement).  

ARTICLE X

MISCELLANEOUS PROVISIONS

 10.1

Waivers, Amendments, etc.  The provisions of each Loan Document (other than a
Fee Letter, which shall be modified only in accordance with its terms) may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the New Borrower and the Required
Lenders; provided, that no such amendment, modification or waiver shall:

(a)

modify clause (b) of Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;

(b)

increase the aggregate amount of any Loans held by a Lender or extend the final
Stated Maturity Date for any Lender’s Loan, in each case without the consent of
such Lender (it being agreed, however, that any vote to rescind any acceleration
made pursuant to Section 8.2 and Section 8.3 of amounts owing with respect to
the Loans and other Obligations shall only require the vote of the Required
Lenders);

(c)

reduce (by way of forgiveness), the principal amount of or reduce the rate of
interest on any Lender’s Loan, reduce any fees described in Article III payable
to any Lender or extend the date on which interest or fees are payable in
respect of such Lender’s Loans, in each case without the consent of such Lender
(provided that, the vote of Required Lenders shall be sufficient to waive the
payment, or reduce the increased portion, of interest accruing under Section
3.2.2);

(d)

make any change to the definition of “Required Lenders” or modify any
requirement hereunder that any particular action be taken by all Lenders without
the consent of all Lenders;

(e)

except with the consent of the Lenders holding more than 90% of the aggregate
amount of outstanding Loans, release (i) either any Borrower from its
Obligations under the Loan Documents or any Subsidiary Guarantor from its
obligations under a Guaranty; provided that a Subsidiary Guarantor shall
automatically be released from its obligations under a Guaranty in the event
that the Capital Securities of such Subsidiary Guarantor are Disposed of in a
transaction permitted under Section 7.2.2 or (ii) all or substantially all of
the collateral under the Loan Documents; or





86







--------------------------------------------------------------------------------







(f)

affect adversely the interests, rights or obligations of the Administrative
Agent (in its capacity as the Administrative Agent) unless consented to by the
Administrative Agent.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right.  No notice
to or demand on any Credit Party in any case shall entitle it to any notice or
demand in similar or other circumstances.  No waiver or approval by any Secured
Party under any Loan Document shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.  

 10.2

Notices; Time.  All notices and other communications provided under each Loan
Document shall be in writing or by facsimile and addressed, delivered or
transmitted, if to a Borrower, the Administrative Agent or a Lender, to the
applicable Person at its address or facsimile number set forth on Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties.  Any notice, if mailed and properly addressed with postage prepaid or
if properly addressed and sent by pre-paid courier service, shall be deemed
given when received; any notice, if transmitted by facsimile, shall be deemed
given when the confirmation of transmission thereof is received by the
transmitter.  The parties hereto agree that delivery of an executed counterpart
of a signature page to this Agreement and each other Loan Document by facsimile
(or electronic transmission) shall be effective as delivery of an original
executed counterpart of this Agreement or such other Loan Document.  Unless
otherwise indicated, all references to the time of a day in a Loan Document
shall refer to New York time.  

 10.3

Payment of Costs and Expenses.  The New Borrower agrees to pay promptly, and in
any event within thirty (30) days after written demand therefor to the extent
incurred after the Closing Date, (a) any consents, amendments, waivers or other
modifications of this Agreement and the other Loan Documents; (b) the reasonable
and documented fees, expenses and disbursements of counsel to the Administrative
Agent in connection with the administration of this Agreement and the other Loan
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters in connection therewith; (c) all the actual
costs and expenses of creating and perfecting Liens in favor of the
Administrative Agent, for the benefit of the Lenders pursuant hereto, including
filing and recording fees, search fees, title insurance premiums and fees,
expenses and disbursements of counsel to the Administrative Agent; (d) all the
actual reasonable and documented costs and fees, expenses and disbursements of
any auditors, accountants, consultants or appraisers whether internal or
external (but no more than (i) one such firm for the Administrative Agent and
Lenders as a whole at such time as the Administrative Agent is an Affiliate of
Silver Point or (ii) two such firms for the Administrative Agent and Lenders as
a whole at such time as the Administrative Agent is not an Affiliate of Silver
Point); (e) all the actual reasonable costs and expenses (including the fees,
expenses and disbursements of counsel and of any appraisers, consultants,
advisors and agents in each case employed or retained by the Administrative
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral; (f) all other actual reasonable costs and expenses incurred by
the Administrative Agent in connection with the any consents, amendments,
waivers





87







--------------------------------------------------------------------------------







or other modifications of this Agreement and the other Loan Documents and the
transactions contemplated thereby; and (g) after the occurrence of a Default or
an Event of Default, all reasonable costs and expenses, including reasonable
attorneys’ fees and expenses and costs of settlement, incurred by the
Administrative Agent and the Required Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Loan Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of any Subsidiary Guaranty) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work out” or pursuant to any insolvency or
bankruptcy cases or proceedings.  

 10.4

Indemnification.  In consideration of the execution and delivery of this
Agreement by each Secured Party, the New Borrower hereby indemnifies, exonerates
and holds each Secured Party and each of their respective affiliates and their
and their affiliates’ officers, directors, employees, advisors and agents
(collectively, the “Indemnified Parties”) free and harmless from and against any
and all losses, claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, judgments, penalties, and damages, and all reasonable
fees and disbursements of attorneys, experts, or consultants and all other costs
and expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (collectively, the “Indemnified Liabilities”)
as a result of, or arising out of, or relating to:

(a)

the execution and delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the Transactions contemplated hereby or
thereby or the monitoring of the Borrowers’ and the other Credit Parties’
compliance with the terms of the Loan Documents;

(b)

any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Party is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto;

(c)

any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Credit Party or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

(d)

(i) the Release from any real property owned or operated by any Credit Party or
any Subsidiary thereof of any Hazardous Material (including any losses,
liabilities, damages, injuries, costs, expenses or claims asserted or arising
under any Environmental Law), or (ii) each Lender’s Environmental Liability (the
indemnification herein shall survive repayment of the Obligations and any
transfer of the property of any Credit Party or its Subsidiaries by foreclosure
or by a deed in lieu of foreclosure for any Lender’s Environmental Liability);
in each case of clauses (i) and (ii), other than any Release or Lender’s
Environmental Liability first caused and first created after the





88







--------------------------------------------------------------------------------







Administrative Agent completes the sale and the transfer of the respective real
property pursuant to a foreclosure or deed in lieu of foreclosure;

provided that the New Borrower shall not be required to indemnify any
Indemnified Party to the extent the applicable Indemnified Liability arises by
reason of such Indemnified Party’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction.  If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
each Credit Party agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
Applicable Law.  To the extent permitted by Applicable Law, each Borrower and
each other Credit Party shall not assert, and hereby waive, any claim against
any Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Loan or the use of the proceeds
thereof.  

 10.5

Survival.  The obligations of each Borrower under Sections 4.3, 4.4, 4.5, 4.6,
10.3 and 10.4, and the obligations of the Lenders under Section 9.1, shall in
each case survive any assignment from one Lender to another (in the case of
Sections 10.3 and 10.4), the occurrence of the Termination Date and the
resignation or removal of the Administrative Agent.  The representations and
warranties made by each Credit Party in each Loan Document shall survive the
execution and delivery of such Loan Document.  

 10.6

Severability.  Any provision of any Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.  

 10.7

Headings.  The various headings of each Loan Document are inserted for
convenience only and shall not affect the meaning or interpretation of such Loan
Document or any provisions thereof.  

 10.8

Execution in Counterparts, Effectiveness, etc.  This Agreement may be executed
by the parties hereto in several counterparts, each of which shall be an
original (whether such counterpart is originally executed or an electronic copy
of an original and each party hereto expressly waives its rights to receive
originally executed documents other than with respect to any documents for which
originals are required for any filing or perfection) and all of which shall
constitute together but one and the same agreement.  This Agreement shall become
effective when counterparts hereof executed on behalf of each Borrower shall
have been received by the Administrative Agent.  

 10.9

Governing Law; Entire Agreement.  EACH LOAN DOCUMENT WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).  The Loan Documents constitute the
entire understanding among the parties





89







--------------------------------------------------------------------------------







hereto with respect to the subject matter thereof and supersede any prior
agreements, written or oral, with respect thereto.  

 10.10

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns;
provided that, the Borrowers may not assign or transfer their rights or
obligations hereunder without the consent of all Lenders.  

 10.11

Sale and Transfer of Loans; Participations in Loans; Notes.  Each Lender may
assign, or sell participations in, its Loans to one or more other Persons in
accordance with the terms set forth below.  

(a)

Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it); provided that:

(i)

the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000, unless (A) the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the New
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); (B) such assignment is an assignment of the entire remaining amount
of the assigning Lender’s Loans at the time owing to it, (C) such assignment is
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender or (D) such assignment is to one or more Eligible Assignees
managed by an Affiliate of such Eligible Assignee(s) and the aggregate amount of
such assignments is not less than $1,000,000;

(ii)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans assigned; and

(iii)

the parties to each assignment shall (A) electronically execute and deliver to
the Administrative Agent a Lender Assignment Agreement via an electronic
settlement system acceptable to the Administrative Agent or (B) with the consent
of the Administrative Agent, manually execute and deliver to the Administrative
Agent a Lender Assignment Agreement, together with, in either case, a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent) and if the Eligible Assignee is not a
Lender, administrative details information with respect to such Eligible
Assignee and applicable tax forms.  

(b)

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Lender
Assignment Agreement, (i) the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Lender Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
(ii) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Lender Assignment Agreement, subject to Section 10.5, be
released from its





90







--------------------------------------------------------------------------------







obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto, but shall continue
to be entitled to the benefits of any provisions of this Agreement which by
their terms survive the termination of this Agreement).  If the consent of the
New Borrower to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in this Section), the New Borrower shall be deemed to have
given its consent ten days after the date notice thereof has been delivered by
the assigning Lender (through the Administrative Agent or ClearPar, LLC) unless
such consent is expressly refused by the New Borrower prior to such tenth day.  

(c)

The Administrative Agent shall record each assignment made in accordance with
this Section in the Register pursuant to clause (a) of Section 2.5 and at the
request of the New Borrower give the New Borrower notice of such assignments.
 The Register shall be available for inspection by the New Borrower and any
Lender (in respect of its own position only), at any reasonable time and from
time to time upon reasonable prior notice.  

(d)

Any Lender may, without the consent of, or notice to, the New Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than an Ineligible Assignee (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to any of the items set forth in
clauses (a) through (e) of Section 10.1, in each case except as otherwise
specifically provided in a Loan Document.  Subject to clause (e), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 4.3,
4.4, 4.5, 4.6, 7.1.3, 10.3 and 10.4 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 4.9 as though it were a Lender, provided such Participant agrees to
be subject to Sections 4.8 and 4.10 as though it were a Lender.  Each Lender
shall, as agent of the Borrowers solely for the purpose of this Section, record
in book entries maintained by such Lender the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive and
binding absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 If requested by the Administrative Agent or the New Borrower, such Lender shall
make the Participant Register available to the Administrative Agent or to the
New Borrower upon either (i) the exercise by a Participant of remedies hereunder
or (ii) a request for the Participant Register by the IRS.  





91







--------------------------------------------------------------------------------







(e)

A Participant shall not be entitled to receive any greater payment under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, as of the time of the sale of such
participation, than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the New Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 4.6 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with the requirements set forth in Section 4.6 as though it were a Lender
that acquired its interest by assignment.  In addition, if at the time of the
sale of such participation, any greater Taxes subject to payment under Section
4.6 would apply to the Participant than applied to the applicable Lender, then
such Participant shall not be entitled to any payment under Section 4.6 with
respect to the portion of such Taxes as exceeds the Taxes applicable to the
Lender at the time of the sale of the participation unless the Participant’s
request for the New Borrower’s prior written consent for the Participation
described in the first sentence of this clause states that such greater Taxes
would be applicable to such Participant, it being understood that the
Participant shall be entitled to additional payments under Section 4.6 to the
extent such Lender selling the participation would be entitled to any payment
resulting from a change in law occurring after the time the participation was
sold.  

(f)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.  

(g)

Notwithstanding anything to the contrary contained herein, any Lender (“Granting
Lender”) may grant to a special purpose funding vehicle (a “SPC”), identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers, the option to provide to the Borrowers all or any part
of any Loan that such Granting Lender would otherwise be obligated to make to
the Borrowers pursuant to this Agreement; provided that (x) nothing herein shall
constitute a commitment by any SPC to make any Loans and (y) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the New Borrower or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the New Borrower) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency,





92







--------------------------------------------------------------------------------







commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.  This Section may not be amended without the
written consent of the SPC.  The Borrowers acknowledge and agree, subject to the
next sentence, that, to the fullest extent permitted under Applicable Law, each
SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 10.3 and 10.4, shall
be considered a Lender (provided, in the case of Section 4.6, that the SPC
complies with the requirements of such Section as if it were a Lender that
acquired its interest by assignment).  The Borrowers shall not be required to
pay any amount under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4 that is greater
than the amount which it would have been required to pay had no grant been made
by a Granting Lender to a SPC.  

 10.12

Other Transactions.  Nothing contained herein shall preclude the Administrative
Agent or any other Lender from engaging in any transaction, in addition to those
contemplated by the Loan Documents, with the Borrowers or any of their
Affiliates in which such Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.  

 10.13

Forum Selection and Consent to Jurisdiction.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER IN CONNECTION HEREWITH
OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION (ACTING AT
THE WRITTEN DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2.  THE BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.  

 10.14

Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION





93







--------------------------------------------------------------------------------







BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE BORROWER
IN CONNECTION THEREWITH.  THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND EACH LENDER
ENTERING INTO THE LOAN DOCUMENTS.  

 10.15

Confidentiality.  

(a)

Subject to the provisions of clause (b) of this Section, each Lender agrees that
it will follow its customary procedures in an effort not to disclose without the
prior consent of the New Borrower (other than to its employees, auditors,
advisors or counsel or to another Lender if the Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information, provided such Persons shall be subject to the
provisions of this Section to the same extent as such Lender) any information
which is now or in the future furnished pursuant to this Agreement or any other
Loan Document, provided that any Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this clause by the respective Lender or any other Person to whom such Lender has
provided such information as permitted by this Section, (ii) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state, provincial or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent, (vi) to any pledgee
referred to in clause (f) of Section 10.11 or any prospective or actual
transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Loans or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section, (vii) to any direct or
indirect contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section) and (viii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender.  

(b)

The New Borrower hereby acknowledges and agrees that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the New Borrower or any of its Subsidiaries, provided
such Persons shall be subject to the provisions of this Section to the same
extent as such Lender.  





94







--------------------------------------------------------------------------------







Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure.  The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence.  This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.  

 10.16

Counsel Representation.  THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN
REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS AGREEMENT, AND THAT
ANY RULE OR CONSTRUCTION OF LAW ENABLING THE BORROWER TO ASSERT THAT ANY
AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF THE TERMS OF
THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE ADMINISTRATIVE
AGENT OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY THE BORROWER.  

 10.17

Patriot Act.  Each Lender hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Patriot Act.  

 10.18

Authorization of Administrative Agent.  Each Lender agrees that any action taken
by the Administrative Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by the
Administrative Agent of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.  

 10.19

Excess Cash Flow Payments.  The parties hereto acknowledge that the mandatory
prepayments with respect to Excess Cash Flow under Section 3.1.1(d) may not be
permitted under the ABL Credit Agreement if certain conditions (the “ABL ECF
Conditions”) thereunder (including a required minimum Liquidity) are not
satisfied, and any such mandatory prepayment made when the ABL ECF Conditions
are not satisfied will result in an event of default under the ABL Credit
Agreement, which may in turn result in a Default or Event of Default hereunder.

ARTICLE XI

CERTAIN COLLATERAL ADMINISTRATION





95







--------------------------------------------------------------------------------







 11.1

Insurance of Collateral; Condemnation Proceeds.   Each Credit Party shall
maintain and pay for insurance upon all Collateral, wherever located, covering
casualty, hazard, public liability, theft, malicious mischief and the other
risks covered under the policies listed in Part 11.1 of the Disclosure Schedule,
in the amounts and with the insurance companies listed in Part 11.1 of the
Disclosure Schedule (which describes all insurance of the Credit Parties in
effect on the date hereof with respect to Collateral) similar to those
maintained by companies of similar size and similarly situated.  The Credit
Parties have the right to substitute valid and enforceable policies issued by
any Approved Insurer so long as such policies insure the same risks and are in
the same amounts or such other amounts reasonably determined by such Credit
Party and consistent with past practices and in accordance with industry
standards for companies in the same or similar industry and of the size and
owning Properties comparable to the Credit Parties.  All proceeds constituting
Term Loan Priority Collateral payable under each such policy shall be applied in
accordance with and subject to Section 3.1.1(c) to reduce the Loans.  The Credit
Parties shall deliver copies of such policies to the Administrative Agent.  Each
policy insuring the Collateral (except fidelity coverage against theft and
malicious mischief) will (a) include a loss payee endorsement satisfactory to
the Administrative Agent, naming the Administrative Agent and the ABL
Administrative as sole loss payees and (b) additional insured as appropriate.
 Each such policy of insurance or endorsement shall contain a clause requiring
the insurer to give not less than 30 days prior written notice to the
Administrative Agent in the event of cancellation of the policy for any reason
whatsoever (except that in the case of cancellation for non-payment of the
premium, the insurer shall give 10 days’ prior written notice to the
Administrative Agent) and a clause specifying that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or neglect
of any Credit Party or the owner of the property in which the Collateral is
stored or by the occupation of the premises for purposes more hazardous than are
permitted by said policy.  If any Credit Party fails to provide and pay for such
insurance, the Administrative Agent may, at its option, but shall not be
required to, procure the same and charge each Credit Party therefor.  Each
Credit Party agrees to deliver to the Administrative Agent, promptly as
rendered, true copies of all claims and reports relating to claims submitted to
insurance companies issuing policies insuring the Term Loan Priority Collateral.
 For so long as no Event of Default exists, each Credit Party shall have the
right to settle, adjust and compromise any claim with respect to any insurance
maintained by each Credit Party with respect to the Term Loan Priority
Collateral provided that all proceeds thereof are applied in the manner
specified in this Agreement, and the Administrative Agent agrees promptly to
provide any necessary endorsement to any checks or drafts issued in payment of
any such claim.  At any time that an Event of Default exists, only the
Administrative Agent shall be authorized to settle, adjust and compromise such
claims.  The Administrative Agent shall have all rights and remedies with
respect to such policies of insurance on the Collateral as are provided for in
this Agreement and the other Loan Documents, and consistent with the applicable
insurance policies.

 11.2

Protection of Collateral.  All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes imposed
under any Applicable Law on any of the Collateral or in respect of the sale
thereof, and all other payments required to be made by the Administrative Agent
to any Person to realize upon any Collateral shall be borne and paid by Credit
Parties.  The Administrative Agent shall not be liable or responsible in any way
for the safekeeping of any of the Collateral or for any loss or damage thereto
(except for reasonable care in the custody thereof while any Collateral is in
the Administrative Agent’s actual possession) or for any diminution in the value
thereof, or for any





96







--------------------------------------------------------------------------------







act or default of any warehouseman, carrier, forwarding agency, or other Person
whomsoever, but the same shall be at the Credit Parties’ sole risk.

 11.3

Defense of Title to Collateral.  Each Credit Party shall at all times defend its
title to the Collateral and the Administrative Agent’s Liens therein against all
Persons and all claims and demands whatsoever other than Permitted Liens.








97







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.  

THE STANDARD REGISTER COMPANY

By: /s/ Joseph P. Morgan, Jr.                    
Name:  Joseph P. Morgan, Jr.
Title:  President and Chief Executive Officer




STANDARD REGISTER INTERNATIONAL, INC.







By: /s/ Joseph P. Morgan, Jr.                    
Name:  Joseph P. Morgan, Jr.
Title:  President




STANDARD REGISTER TECHNOLOGIES, INC.







By: /s/ Joseph P. Morgan, Jr.                     
Name:  Joseph P. Morgan, Jr.
Title:  President




IMEDCONSENT, LLC







By: /s/ Joseph P. Morgan, Jr.                    
Name:  Joseph P. Morgan, Jr.
Title:  President











First Lien Credit Agreement




--------------------------------------------------------------------------------







WORKFLOWONE LLC




By:  The Standard Register Company, as its sole member







By: /s/ Joseph P. Morgan, Jr.                    
Name:  Joseph P. Morgan, Jr.
Title:  President and Chief Executive Officer







WORKFLOWONE OF PUERTO RICO INC.







By: /s/ Joseph P. Morgan, Jr.                   
Name:  Joseph P. Morgan, Jr.
Title:  President











First Lien Credit Agreement




--------------------------------------------------------------------------------







CREDIT SUISSE LOAN FUNDING LLC

By: /s/ Michael Wotanowski                     
       Name:  Michael Wotanowski
      Title:    Authorized Signatory




By: /s/ Leigh Dworkin                               
       Name:  Leigh Dworkin
      Title:    Authorized Signatory




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By: /s/ Vipul Dhadda                                
      Name:  Vipul Dhadda
      Title:    Authorized Signatory




By: /s/ Michael D’Onofrio                        
       Name:  Michael D’Onofrio
      Title:    Authorized Signatory




SARGAS CLO II LTD
By: Pangaea CLO Management, LLC its Collateral Manager

By: /s/ Glenn P. Cummins                        
       Name:  Glenn P. Cummins
      Title:    Treasurer




SPCP GROUP LLC


By: /s/ Michael A. Gatto                           
       Name:  Michael A. Gatto
      Title:    Authorized Signatory











First Lien Credit Agreement




--------------------------------------------------------------------------------







SPF CDO I, LTD.


By: /s/ Michael A. Gatto                     
       Name:  Michael A. Gatto
      Title:    Authorized Signatory




SPCP GROUP III LLC


By: /s/ Michael A. Gatto                       
       Name:  Michael A. Gatto
      Title:    Authorized Signatory











First Lien Credit Agreement




--------------------------------------------------------------------------------







WG HORIZONS CLO I
By: West Gate Horizons Advisors LLC, as Manager


By: /s/ J. Joy Jacob                              
      Name:  J. Joy Jacob
      Title:    Senior Credit Analyst











First Lien Credit Agreement




--------------------------------------------------------------------------------







SILVER POINT FINANCE, LLC,


By: /s/ Michael A. Gatto                       
       Name:  Michael A. Gatto
      Title:    Authorized Signatory




















First Lien Credit Agreement


